Exhibit 10.1

Execution Version

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of January 23, 2014

among

ROWAN COMPANIES, INC.,

as Borrower,

ROWAN COMPANIES PLC,

as Parent,

THE LENDERS PARTY HERETO FROM TIME TO TIME

as Lenders,

THE ISSUING LENDERS PARTY HERETO FROM TIME TO TIME

as Issuing Lenders,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Administrative Agent, an Issuing Lender and Swingline Lender,

and

CITIBANK, N.A., DNB BANK ASA, NEW YORK BRANCH, ROYAL BANK OF CANADA,

BANK OF AMERICA, N.A., BARCLAYS BANK PLC and GOLDMAN SACHS BANK USA

as Co-Syndication Agents

$1,000,000,000

 

 

 

WELLS FARGO SECURITIES, LLC, CITIBANK, N.A.,

DNB MARKETS, INC., RBC CAPITAL MARKETS, MERRILL LYNCH, PIERCE, FENNER &

SMITH INCORPORATED, BARCLAYS BANK PLC and GOLDMAN SACHS BANK USA

as Co-Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

Article I DEFINITIONS AND ACCOUNTING TERMS

     1   

1.1

  Certain Defined Terms      1   

1.2

  Accounting Terms; Changes in GAAP      21   

1.3

  Classes and Types of Advances      21   

1.4

  Other Interpretive Provisions      22   

1.5

  Letter of Credit Amounts      22   

Article II CREDIT FACILITIES

     22   

2.1

  Commitments      22   

2.2

  Evidence of Indebtedness      25   

2.3

  Letters of Credit      25   

2.4

  Swingline Advances      31   

2.5

  Borrowings; Procedures and Limitations      33   

2.6

  Prepayments      36   

2.7

  Repayment      37   

2.8

  Fees      37   

2.9

  Interest      38   

2.10

  Illegality      39   

2.11

  Breakage Costs      39   

2.12

  Increased Costs      40   

2.13

  Payments and Computations      41   

2.14

  Taxes      43   

2.15

  United Kingdom Taxes      47   

2.16

  Mitigation Obligations; Replacement of Lenders      47   

2.17

  Defaulting Lenders      48   

2.18

  Cash Collateral      51   

2.19

  Extension of Revolving Credit Maturity Date      52   

Article III CONDITIONS PRECEDENT

     53   

3.1

  Conditions Precedent to Effectiveness      53   

3.2

  Conditions Precedent to Each Credit Extension      55   

Article IV REPRESENTATIONS AND WARRANTIES

     55   

4.1

  Organization      55   

4.2

  Authorization      56   

4.3

  Enforceability      56   

4.4

  Financial Condition      56   

4.5

  Ownership and Liens      56   

4.6

  True and Complete Disclosure      57   

4.7

  Litigation      57   

4.8

  Compliance with Agreements      57   

4.9

  Pension Plans      57   

4.10

  Environmental Condition      58   

4.11

  Material Subsidiaries      58   

4.12

  Investment Company Act      58   

4.13

  Taxes      58   

4.14

  Permits, Licenses, etc      59   

4.15

  Use of Proceeds      59   

 

i



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

         Page  

4.16

  Condition of Property; Casualties      59   

4.17

  Insurance      59   

4.18

  Foreign Assets Control Regulations, etc      59   

4.19

  Obligations Pari Passu      60   

Article V AFFIRMATIVE COVENANTS

     60   

5.1

  Organization      60   

5.2

  Reporting      60   

5.3

  Insurance      63   

5.4

  Compliance with Laws      63   

5.5

  Taxes      63   

5.6

  Additional Guarantors      64   

5.7

  Records; Inspection      64   

5.8

  Maintenance of Property      64   

5.9

  Specified Holding Companies      64   

Article VI NEGATIVE COVENANTS

     65   

6.1

  Debt      65   

6.2

  Liens      66   

6.3

  [Reserved]      67   

6.4

  Acquisitions      67   

6.5

  Burdensome Agreements      67   

6.6

  Use of Proceeds; Use of Letters of Credit      67   

6.7

  Corporate Actions; Fundamental Changes      68   

6.8

  Sale of Assets      68   

6.9

  [Reserved]      68   

6.10

  Affiliate Transactions      68   

6.11

  Line of Business      69   

6.12

  Compliance with ERISA      69   

6.13

  Limitation on Accounting Changes or Changes in Fiscal Periods      69   

6.14

  Hedging Arrangements      69   

6.15

  Debt to Capitalization Ratio      69   

Article VII DEFAULT AND REMEDIES

     69   

7.1

  Events of Default      69   

7.2

  Optional Acceleration of Maturity      71   

7.3

  Automatic Acceleration of Maturity      72   

7.4

  Set-off      72   

7.5

  Remedies Cumulative, No Waiver      72   

7.6

  Application of Payments      73   

Article VIII THE ADMINISTRATIVE AGENT AND ISSUING LENDERS

     74   

8.1

  Appointment and Authority      74   

8.2

  Rights as a Lender      74   

8.3

  Exculpatory Provisions      74   

8.4

  Reliance by Administrative Agent and the Issuing Lenders      75   

8.5

  Delegation of Duties      75   

8.6

  Resignation of Administrative Agent or Issuing Lender      75   

8.7

  Non-Reliance on Administrative Agent and Other Lenders      76   

 

ii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

         Page  

8.8

  No Other Duties, etc      76   

8.9

  Indemnification      76   

8.10

  Administrative Agent May File Proofs of Claim      77   

8.11

  Guaranty Matters      78   

Article IX MISCELLANEOUS

     78   

9.1

  Expenses; Indemnity; Damage Waiver      78   

9.2

  Waivers and Amendments      80   

9.3

  Severability      81   

9.4

  Survival of Representations and Obligations      81   

9.5

  Successors and Assigns Generally      81   

9.6

  Lender Assignments and Participations      82   

9.7

  Notices, Etc      85   

9.8

  Confidentiality      86   

9.9

  [Reserved]      87   

9.10

  Usury Not Intended      87   

9.11

  Usury Recapture      87   

9.12

  Payments Set Aside      88   

9.13

  Governing Law; Submission to Jurisdiction      88   

9.14

  Execution      89   

9.15

  Waiver of Jury      89   

9.16

  USA PATRIOT ACT Notice      89   

9.17

  No Fiduciary Duty      90   

9.18

  Judgment Currency      90   

9.19

  Appointment of Process Agent      90   

9.20

  Keepwell      91   

9.21

  Amendment and Restatement      91   

EXHIBITS:

 

Exhibit A    —    Assignment and Acceptance Exhibit B    —    Compliance
Certificate Exhibit C    —    Guaranty Exhibit D    —    Notice of Borrowing
Exhibit E    —    Notice of Conversion or Continuation Exhibit F    —    U.S.
Tax Compliance Certificates SCHEDULES:    Schedule I    —    Pricing Schedule
Schedule II    —    Revolving Commitments Schedule III    —    Existing Letters
of Credit Schedule IV    —    Notice Information Schedule 4.11    —    Material
Subsidiaries Schedule 6.1    —    Existing Debt Schedule 6.2    —    Existing
Liens

 

iii



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT dated as of January 23, 2014
(“Agreement”) is among (a) Rowan Companies, Inc., a Delaware corporation (the
“Borrower”), Rowan Companies plc, an English public limited company (the
“Parent”), (b) the Lenders and Issuing Lenders (each as defined below), and
(c) Wells Fargo Bank, National Association, as Swingline Lender, an Issuing
Lender, and as the Administrative Agent (each as defined below) for the Lenders.

A. The Borrower, the Parent, the lenders party thereto (the “Existing Lenders”),
the Issuing Lenders, the Swingline Lender and the Administrative Agent are
parties to that certain Credit Agreement dated as of September 16, 2010 (as
amended, the “Existing Credit Agreement”).

B. The Borrower, the Parent, the Lenders, the Issuing Lenders, the Swingline
Lender and the Administrative Agent desire to amend and restate the Existing
Credit Agreement in its entirety.

In consideration of the mutual covenants and agreements herein contained, the
Borrower, the Parent, the Lenders, the Issuing Lenders, the Swingline Lender and
the Administrative Agent hereby (a) agree that the Existing Credit Agreement is
amended and restated (but not substituted or extinguished) in its entirety as
set forth herein, and (b) further agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.1   Certain Defined Terms. As used in this Agreement (including in the
introduction), the defined terms set forth in the recitals above shall have the
meanings set forth above and the following terms shall have the following
meanings:

“4.75% Notes” means the $400,000,000 aggregate principal amount of the
Borrower’s 4.75% Senior Notes due 2024 issued pursuant to the Indenture
(together with any notes of such series issued in substitution or exchange
therefor).

“4.875% Notes” means the $700,000,000 aggregate principal amount of the
Borrower’s 4.875% Senior Notes due 2022 issued pursuant to the Indenture
(together with any notes of such series issued in substitution or exchange
therefor).

“5% Notes” means the $400,000,000 aggregate principal amount of the Borrower’s
5% Senior Notes due 2017 issued pursuant to the Indenture (together with any
notes of such series issued in substitution or exchange therefor).

“5.400% Notes” means the $400,000,000 aggregate principal amount of the
Borrower’s 5.400% Senior Notes due 2042 issued pursuant to the Indenture
(together with any notes of such series issued in substitution or exchange
therefor).

“5.85% Notes” means the $400,000,000 aggregate principal amount of the
Borrower’s 5.85% Senior Notes due 2044 issued pursuant to the Indenture
(together with any notes of such series issued in substitution or exchange
therefor).

“7.875% Notes” means the $500,000,000 aggregate principal amount of the
Borrower’s 7.875% Senior Notes due 2019 issued pursuant to the Indenture
(together with any notes of such series issued in substitution or exchange
therefor).



--------------------------------------------------------------------------------

“Acquisition” means the purchase by the Parent or any of its Subsidiaries of any
business, including the purchase of associated assets or operations or the
Equity Interests of a Person.

“Additional Revolving Lender” shall have the meaning assigned to such term in
Section 2.1(e)(i).

“Additional Notes” means any senior unsecured notes of one or more series (other
than the 4.75% Notes, the 4.875% Notes, the 5% Notes, the 5.400% Notes, the
5.85% Notes and the 7.875% Notes) issued by the Borrower from time to time
pursuant to the Indenture, together with any notes issued in substitution or
exchange therefor pursuant to the Indenture.

“Adjusted Base Rate” means, for any day, a fluctuating rate per annum of
interest equal to the greatest of (a) the Prime Rate in effect on such day,
(b) the sum of the Federal Funds Rate in effect on such day plus 0.5% and
(c) the Eurodollar Rate in effect on such day (or if such day is not a Business
Day, the immediately preceding Business Day) for a deposit in Dollars with a
maturity of one month plus 1.0% per annum. Any change in the Adjusted Base Rate
due to a change in the Prime Rate, the Federal Funds Rate or the Eurodollar Rate
shall be effective on the effective date of such change in the Prime Rate, the
Federal Funds Rate or the Eurodollar Rate.

“Adjusting Lender” shall have the meaning given to such term in Section 2.1(d).

“Administrative Agent” means Wells Fargo in its capacity as agent for the
Lenders pursuant to Article VIII and any successor agent appointed pursuant to
Section 8.6.

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Advance” means a Revolving Advance or a Swingline Advance.

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Aggregate Letter of Credit Sublimit” means $150,000,000.

“Applicable Margin” means, at any time, with respect to each Type and Class of
Advance, the Letters of Credit and the Commitment Fees, the percentage rate per
annum which is applicable at such time with respect to such Advance, Letter of
Credit or Commitment Fee as set forth in Schedule I.

“Applicable Percentage” means, at any time, with respect to any Revolving
Lender, subject to any adjustment as provided in Section 2.17(a)(iv), the
percentage of the aggregate Revolving Commitments represented by such Lender’s
Revolving Commitment at such time, provided that if the Revolving Commitments
have terminated, the Applicable Percentages of the Revolving Lenders shall be
determined based upon the Revolving Commitments most recently in effect, giving
effect to any assignments.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means Wells Fargo Securities, LLC, Citibank, N.A., DNB Markets,
Inc., RBC Capital Markets, Merrill Lynch, Pierce, Fenner & Smith Incorporated,
Barclays Bank PLC and Goldmach Sachs Bank USA, each in their capacities as
co-lead arranger and joint bookrunner.

 

-2-



--------------------------------------------------------------------------------

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Acceptance” means an assignment and acceptance executed by a
Lender and an Eligible Assignee and accepted by the Administrative Agent and in
substantially the form set forth in Exhibit A or any other form approved by the
Administrative Agent that complies with Section 9.6.

“Base Rate Advance” means an Advance which bears interest based upon the
Adjusted Base Rate as provided in Section 2.9(a).

“Borrower” shall have the meaning given to such term in the preamble of this
Agreement.

“Borrowing” means a borrowing consisting of simultaneous Revolving Advances of
the same Type made by the Lenders pursuant to Section 2.1(a) or Converted by
each Lender to Revolving Advances of a different Type pursuant to
Section 2.5(b).

“Business Day” means any day (a) other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Legal Requirements of,
or are in fact closed in, New York, North Carolina or Texas and (b) if the
applicable Business Day relates to any Eurodollar Advances, on which dealings
are carried on by commercial banks in the London interbank market.

“Capital Leases” means, for any Person, any lease of any Property by such Person
as lessee which would, in accordance with GAAP, be required to be classified and
accounted for as a capital lease on the balance sheet of such Person.

“Cash Collateral Account” means a special cash collateral account pledged to the
Administrative Agent for the benefit of the Issuing Lenders to contain cash
deposited pursuant to the terms hereof to be maintained with the Administrative
Agent in accordance with Section 2.3(g).

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Lenders, as collateral for
the Letter of Credit Exposure, cash or deposit account balances pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the Issuing Lenders (which documentation is hereby
consented to by the Lenders). Derivatives of such term have corresponding
meanings.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

“Cash Management Bank” means any Lender or any Affiliate of a Lender that is a
counterparty to a Cash Management Agreement with the Parent or any Subsidiary
thereof.

“Cash Management Bank Obligations” means all obligations of the Parent or any
Subsidiary thereof arising from time to time under any Cash Management Agreement
with a Cash Management Bank; provided that if such Cash Management Bank ceases
to be a Lender or an Affiliate of a Lender hereunder, the Cash Management Bank
Obligations owed to such Cash Management Bank shall cease to be Cash Management
Bank Obligations and shall no longer be secured or guaranteed under any Credit
Document.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, state and local analogs, and all rules and regulations
and requirements thereunder.

 

-3-



--------------------------------------------------------------------------------

“Change in Control” means the occurrence of any of the following events: (a) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, but excluding any employee benefit plan of such
person or its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire (such right, an “option right”), whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of 50%
or more of the equity securities of the Parent entitled to vote for members of
the board of directors or equivalent governing body of the Parent on a
fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option or similar
right), (b) during any period of 12 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Parent cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body or (c) any Credit Party
(other than the Parent) shall cease to be wholly-owned, directly or indirectly,
by the Parent.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Class” has the meaning set forth in Section 1.3.

“Closing Date” means the first date all the conditions precedent in Section 3.1
are satisfied or waived in accordance with Section 9.2.

“Code” means the Internal Revenue Code of 1986, any successor statute and the
rules, regulations and published interpretations thereof.

“Commitment Fee” means the fees required under Section 2.8(a).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” means a compliance certificate executed by a senior
financial officer of the Parent in substantially the same form as Exhibit B.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

-4-



--------------------------------------------------------------------------------

“Contingent Debt” means, with respect to any Person, without duplication, any
contingent liabilities, obligations or indebtedness of such Person (other than
endorsements in the ordinary course of business of negotiable instruments for
deposit or collection), including (a) any obligations or similar undertakings to
guarantee any Indebtedness of any other Person in any manner, whether direct or
indirect, and including any obligation to purchase any such Debt or any Property
constituting security therefor, to advance or provide funds or other support for
the payment or purchase of any such Debt or to maintain working capital,
solvency or other balance sheet condition of such other Person (including keep
well agreements, maintenance agreements, comfort letters or similar agreements
or arrangements) for the benefit of any holder of Indebtedness of such other
Person, to lease or purchase Property, securities or services primarily for the
purpose of assuring the holder of such Indebtedness, or otherwise to assure or
hold harmless the holder of such Debt against loss in respect thereof,
(b) obligations to indemnify other Persons against liability or loss, to the
extent not arising in the ordinary course of business, and (c) warranty
obligations and other contractually assumed obligations, to the extent not
arising in the ordinary course of business.

“Continue”, “Continuation”, and “Continued” each refers to a continuation of
Eurodollar Advances for an additional Interest Period upon the expiration of the
Interest Period then in effect for such Advances.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Group” means all members of a controlled group of corporations and
all businesses (whether or not incorporated) under common control which,
together with the Parent or any Subsidiary (as applicable), are treated as a
single employer under Section 414 of the Code.

“Convert”, “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of another Type pursuant to Section 2.5(b).

“Credit Documents” means this Agreement, the Notes, the Letter of Credit
Applications, the Guaranties, the Fee Letter, and each other agreement,
instrument, or document executed by any Credit Party with or in favor of any
Lender Party at any time in connection with this Agreement.

“Credit Extension” means an Advance or a Letter of Credit Extension.

“Credit Parties” means the Borrower and the Guarantors.

“Debt” means, for any Person, without duplication: (a) all obligations of such
Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments upon which interest
payments are customarily made; (c) all obligations of such Person under
conditional sale or other title retention agreements relating to any Properties
purchased by such Person (other than customary reservations or retentions of
title under agreements with suppliers entered into in the ordinary course of
business), (d) all obligations of such Person issued or assumed as the deferred
purchase price of Property or services purchased by such Person (other than
trade debt, accrued compensation, claims, taxes and related obligations incurred
in the ordinary course of business on customary terms) which would appear as
liabilities on a balance sheet of such Person, (e) all obligations of such
Person under take-or-pay or similar arrangements or under commodities
agreements, (f) all Debt of others secured by (or for which the holder of such
Debt has an existing right, contingent or otherwise, to be secured by) any Lien
on, or payable out of the proceeds of production from, Property owed by such
Person, whether or not the obligation secured thereby have been assumed (to the
extent of the fair market

 

-5-



--------------------------------------------------------------------------------

value of such Property), (g) all Contingent Debt of such Person with respect to
Debt of another Person, (h) the principal portion of all obligations of such
Person under Capital Leases, (i) all net obligations of such Person under
Hedging Arrangements, (j) the maximum amount of all standby letters of credit
issued or bankers’ acceptances facilities created for the account of such Person
and, without duplication, all drafts drawn thereunder (to the extent
unreimbursed), (k) all preferred Equity Interests issued by such Person and
which by the terms thereof could be (at the request of the holders thereof or
otherwise) subject to mandatory sinking fund payments, repurchase, redemption or
other acceleration any time during the period ending on the term of the
Agreement, (l) the principal portion of all obligations of such Person under
Synthetic Leases, and (m) the Debt of any partnership or unincorporated joint
venture in which such Person is a general partner or a joint venturer, but only
to the extent to which there is recourse to such Person for the payment of such
Debt.

“Debtor Relief Laws” means (a) the Bankruptcy Code of the United States, and
(b) all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

“Debt to Capitalization Ratio” means, as of the end of any fiscal quarter, the
ratio (expressed as a percentage) of (a) all Funded Debt to (b) the sum of
(i) all Funded Debt plus (ii) the consolidated Net Worth of the Parent, each as
of the last day of such fiscal quarter.

“Declining Lender” has the meaning set forth in Section 2.19(b).

“Default” means (a) an Event of Default or (b) any event or condition which with
notice or lapse of time or both would, unless cured or waived, become an Event
of Default.

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that, as
determined by the Administrative Agent or the Issuing Lender in each case,
acting reasonably and in good faith:

(a) has failed to perform any of its funding obligations hereunder, including in
respect of its Advances or participations in respect of Letters of Credit,
within three (3) Business Days of the date required to be funded by it
hereunder, unless such obligation is the subject of a good faith dispute;

(b) has notified the Borrower, the Administrative Agent, any Issuing Lender or
any Lender that it does not intend to comply with its funding obligations
hereunder or under other agreements generally in which it commits to extend
credit, has made a public statement to that effect with respect to its
respective funding obligations hereunder or under other agreements in which it
commits to extend credit or has defaulted generally on its funding obligations
under other agreements in which it commits to extend credit, in each case,
unless such obligation is the subject of a good faith dispute;

(c) has failed, within three (3) Business Days after request by the Borrower,
the Administrative Agent or any Issuing Lender (such request being based upon a
reasonable, good-faith belief that such Lender is or will be in default with
respect to its funding obligations hereunder), to confirm in a manner
satisfactory to the Administrative Agent or such Issuing Lender, as applicable,
that it will comply with its funding obligations, unless such obligation is the
subject of a good faith dispute; or

(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or a
custodian appointed for it, or (iii) taken any action in furtherance of, or
indicated its consent to, approval of or acquiescence in any such proceeding or
appointment; provided that a Lender shall not be a

 

-6-



--------------------------------------------------------------------------------

Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority unless such equity interest results in or provides such
Person with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or
permits such Person (or such Governmental Authority) to reject, repudiate,
disavow, or disaffirm any contracts or agreements made by such Person.

The Administrative Agent shall promptly notify in writing the Borrower and the
Lenders of any determination that a Lender has become a Defaulting Lender.

“Default Rate” means, with respect to the Revolving Credit Facility, (a) except
as provided in (b) or (c) below, when used with respect to Obligations other
than letter of credit fees, an interest rate equal to the sum of (i) the
Adjusted Base Rate plus (ii) the Applicable Margin, if any, applicable to Base
Rate Advances for the Revolving Credit Facility plus (iii) 2% per annum;
(b) with respect to any Eurodollar Advance, an interest rate equal to the sum of
(i) the Eurodollar Rate plus (ii) the Applicable Margin, if any, applicable to
Eurodollar Rate Advances for the Revolving Credit Facility plus (iii) 2% per
annum, and (c) when used with respect to letter of credit fees, a rate equal to
the Applicable Margin, if any, applicable to Eurodollar Rate Advances for the
Revolving Credit Facility plus 2% per annum.

“Dollars” and “$” means lawful money of the United States.

“Domestic Subsidiary” means, with respect to any Person, any of its Subsidiaries
that is incorporated or organized under the laws of the United States, any State
thereof or the District of Columbia.

“EBITDA” means, without duplication, for the Parent and its consolidated
Subsidiaries, the sum of (a) its Net Income for such period plus (b) to the
extent deducted in determining Net Income, Interest Expense, income taxes,
depreciation, amortization and other non-recurring, non-cash charges and other
non-cash extraordinary items for such period minus (c) to the extent included in
determining Net Income, non-recurring gains, and excluding any results of
discontinued operations, in each case determined in accordance with GAAP;
provided that such EBITDA shall be subject to pro forma adjustments for
Acquisitions and Nonordinary Course Asset Sales assuming that such transactions
had occurred on the first day of the determination period, which adjustments
shall be made in accordance with the guidelines for pro forma presentations set
forth by the SEC.

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person).

“Environment” or “Environmental” shall have the meanings set forth in 42 U.S.C.
9601(8) (1988).

“Environmental Claim” means any third party (including governmental agencies and
employees) action, lawsuit, claim, demand, regulatory action or proceeding,
order, decree, consent agreement or notice of potential or actual responsibility
or violation (including claims or proceedings under the Occupational Safety and
Health Acts or similar laws or requirements relating to health or safety of
employees) which seeks to impose liability under any Environmental Law.

“Environmental Law” means all federal, state, and local laws, rules,
regulations, ordinances, orders, decisions, agreements, and other requirements,
including common law theories, now or hereafter in effect and relating to, or in
connection with the Environment, health, or safety, including without limitation
CERCLA, relating to (a) pollution, contamination, injury, destruction, loss,
protection, cleanup,

 

-7-



--------------------------------------------------------------------------------

reclamation or restoration of the air, surface water, groundwater, land surface
or subsurface strata, or other natural resources; (b) solid, gaseous or liquid
waste generation, treatment, processing, recycling, reclamation, cleanup,
storage, disposal or transportation; (c) exposure to pollutants, contaminants,
hazardous, medical infections, or toxic substances, materials or wastes; (d) the
safety or health of employees; or (e) the manufacture, processing, handling,
transportation, distribution in commerce, use, storage or disposal of hazardous
or toxic substances, materials or wastes.

“Environmental Permit” means any permit, license, order, approval, registration
or other authorization under Environmental Law.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute and all rules and regulations
promulgated thereunder.

“ERISA Liabilities” means at any time the minimum liability with respect to
Plans which would be required to be reflected at such time as a liability on the
consolidated balance sheet of the Parent and its consolidated Subsidiaries under
paragraphs 36 and 70 of Statement of Financial Accounting Standards No. 87, as
such Statement may from time to time be amended, modified or supplemented, or
under any successor statement issued in replacement thereof.

“Equity Interest” means with respect to any Person, any shares, interests,
participation, or other equivalents (however designated) of corporate stock,
membership interests or partnership interests (or any other ownership interests)
of such Person.

“Eurodollar Advance” means an Advance that bears interest based upon the
Eurodollar Rate.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Federal Reserve Board as in effect from time to time.

“Eurodollar Rate” means, for the Interest Period for each Eurodollar Advance
comprising the same Borrowing, the interest rate per annum (rounded upward to
the nearest whole multiple of 1/100 of 1%) equal to (a) the rate for deposits in
Dollars (for delivery on the first day of such Interest Period) appearing on the
Reuters “LIBOR01” screen (or on any successor or substitute screen provided by
Reuters, or any successor to or substitute for such service, providing rate
quotations comparable to those currently provided on such screen, as determined
by the Administrative Agent from time to time for purposes of providing
quotations of interest rates applicable to deposits in Dollars in the London
interbank market) as of 11:00 a.m. (London, England time) two Business Days
prior to the first day of such Interest Period, and having a maturity equal to
such Interest Period, and (b) if the rate as determined under clause (a) is not
available at such time for any reason, then the applicable Eurodollar Rate for
the relevant Interest Period shall instead be the rate determined by the
Administrative Agent to be the rate at which the Administrative Agent or one of
its affiliate banks offers to place deposits in Dollars for delivery on the
first day of such Interest Period with first class banks in the London interbank
market at approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period in the amount of $5,000,000 and having a
maturity equal to such Interest Period.

“Event of Default” has the meaning specified in Section 7.1.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Hedge
Obligation if, and to the extent that, all or a portion of the guaranty of such
Guarantor of such Hedge Obligation (or any guaranty thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant”

 

-8-



--------------------------------------------------------------------------------

as defined in the Commodity Exchange Act and the regulations thereunder at the
time the guaranty of such Guarantor becomes effective with respect to such Hedge
Obligation. If a Hedge Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Hedge
Obligation that is attributable to swaps for which such guaranty is or becomes
illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in an Advance or Revolving
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in an Advance or the Revolving Commitments (other than
pursuant to an assignment request by the Borrower under Section 2.16(b)) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.14, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its lending office,
(c) Taxes attributable to such Recipient’s failure to comply with
Section 2.14(g) and (d) any U.S. federal withholding Taxes imposed under FATCA.

“Existing Credit Agreement” has the meaning set forth in the recitals.

“Existing Letters of Credit” means the letters of credit issued under the
Existing Credit Agreement and set forth on Schedule III.

“Extending Lender” has the meaning set forth in Section 2.19(b).

“Extension Effective Date” has the meaning set forth in Section 2.19(d).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“FCPA” means the United States Foreign Corrupt Practices Act of 1977, as
amended.

“Federal Funds Rate” means, for any day, a fluctuating interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided that (a) if such day is
not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding Business Day as so published on the next
succeeding Business Day and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate charged to the Administrative Agent (in its individual capacity) on
such day on such transactions as determined by the Administrative Agent.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any of its successors.

 

-9-



--------------------------------------------------------------------------------

“Fee Letter” means that certain fee letter dated December 10, 2013 between the
Borrower and Wells Fargo.

“Financial Statements” means, for any period, the consolidated financial
statements of the Parent and its consolidated Subsidiaries, including statements
of income and cash flow for such period as well as a balance sheet as of the end
of such period, and accompanying footnotes, all prepared in accordance with
GAAP.

“Foreign Credit Party” means any Credit Party that is not incorporated or
organized under the laws of the United States, any State thereof, or the
District of Columbia.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

“Foreign Subsidiary” means any Subsidiary of a Person that is not a Domestic
Subsidiary.

“Fronting Exposure” means, at any time there is a Defaulting Lender or a
Potential Defaulting Lender, (a) with respect to any Issuing Lender, such
Defaulting Lender’s or Potential Defaulting Lender’s Applicable Percentage of
the outstanding Letter of Credit Obligations with respect to Letters of Credit
issued by such Issuing Lender other than Letter of Credit Obligations (i) as to
which such Defaulting Lender’s participation obligation has been reallocated to
the Non-Defaulting Lenders or Cash Collateralized in accordance with the terms
hereof and (ii) in respect of such Potential Defaulting Lender where the
applicable Issuing Lender has entered into arrangements, including the delivery
of Cash Collateral, satisfactory to such Issuing Lender (in its sole discretion)
with the Borrower or such Potential Defaulting Lender to eliminate such Issuing
Lender’s actual or potential Fronting Exposure, and (b) with respect to the
Swingline Lender, such Defaulting Lender’s Applicable Percentage of outstanding
Swingline Advances made by the Swingline Lender other than Swingline Advances as
to which such Defaulting Lender’s participation obligation has been reallocated
to the Non-Defaulting Lenders.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Funded Debt” means all Debt of the Parent and its consolidated Subsidiaries of
the types described in clauses (a), (b), (c), (d), (f), (g), (h), (j), (l) and
(m) of the definition of “Debt” (but (i) with respect to Debt described such
clauses (f) and (g), only to the extent such Debt relates to the types of other
Debt described in this definition and (ii) excluding any intercompany Debt of
the Parent and its Subsidiaries).

“GAAP” means United States generally accepted accounting principles as in effect
from time to time, applied on a basis consistent with the requirements of
Section 1.2.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

-10-



--------------------------------------------------------------------------------

“GS Restrictions on Letters of Credit” means that the Borrower shall not request
from Goldman Sachs Bank USA (“GS”), and GS shall have no obligation to issue,
extend, or increase, any Letter of Credit that:

(a) is not a standby Letter of Credit,

(b) does not have a stated final expiration date,

(c) permits the transfer or assignment thereof (or the right to draw thereunder)
without the consent of GS,

(d) permits cancellation thereof without the consent of the beneficiary thereof,

(e) is subject to any rules or practices other than the ISP,

(f) would cause the aggregate number of outstanding Letters of Credit issued by
GS under this Agreement at any time to exceed ten (10),

(g) has more than one (1) beneficiary,

(h) permits reduction of the amount thereof other than on an annual, quarterly,
or monthly basis,

(i) for purposes of a demand for payment thereunder, does not require physical
presentation to GS of an original or copy thereof, together with any the
originals or copies amendments thereto (whether or not such amendments were
accepted by the beneficiary thereof),

(j) does not have attached thereto as an exhibit a form of demand for payment
thereunder,

(k) permits more than three (3) demands for payment thereunder,

(l) in connection with any demand for payment thereunder, requires disbursement
of such payment to the beneficiary thereof in less than three Business Days
after such demand for payment is made, or

(m) has an applicant, account party or beneficiary of such Letter of Credit that
is organized under the laws of a jurisdiction (other than the United States)
that is not reasonably acceptable to GS,

in each case without the prior written consent of GS in its sole discretion
(which consent shall be deemed given by GS if GS in its sole discretion issues,
extends or increases any such Letter of Credit).

“Guaranties” means, collectively, (a) the Parent Guaranty, (b) any Material
Subsidiary Guaranty, (c) any Specified Holding Company Guaranty, (d) the
Luxembourg Subsidiary Guaranty and (e) any other guaranty agreements or joinders
or supplements thereto executed in favor of the Administrative Agent for the
benefit of the Lender Parties.

“Guarantors” means, collectively (a) the Parent, (b) each Material Subsidiary
that has complied with the requirements of Section 5.6, (c) each Specified
Holding Company that has complied with the requirements of Section 5.9,
(d) Rowan Finanz and (e) any other Person that has entered into a Guaranty.

 

-11-



--------------------------------------------------------------------------------

“Hazardous Substance” means any substance or material identified as such
pursuant to CERCLA and those regulated under any other Environmental Law,
including without limitation pollutants, contaminants, petroleum, petroleum
products, radionuclides, and radioactive materials.

“Hazardous Waste” means any substance or material regulated or designated as
such pursuant to any Environmental Law, including without limitation,
pollutants, contaminants, flammable substances and materials, explosives,
radioactive materials, oil, petroleum and petroleum products, chemical liquids
and solids, polychlorinated biphenyls, asbestos, toxic substances, and similar
substances and materials.

“Hedge Obligation” means, with respect to any Guarantor, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

“Hedging Arrangement” means a hedge, call, swap, collar, floor, cap, option,
forward sale or purchase or other contract or similar arrangement (including any
obligations to purchase or sell any commodity or security at a future date for a
specific price) which is entered into to reduce or eliminate or otherwise
protect against the risk of fluctuations in prices or rates, including interest
rates, foreign exchange rates, commodity prices and securities prices.

“Hedge Counterparty” means any Lender or any Affiliate thereof that is party to
a Hedging Arrangement with any Credit Party.

“Increase Date” means the effective date of a Revolving Facility Increase as
provided in Section 2.1(e).

“Increasing Revolving Lender” shall have the meaning assigned to such term in
Section 2.1(e)(i).

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitees” has the meaning specified in Section 9.1.

“Indenture” means the Indenture dated as of July 21, 2009 between the Borrower
and U.S. Bank National Association, as trustee (“U.S. Bank”), as supplemented by
the First Supplemental Indenture dated as of July 21, 2009 between the Borrower
and U.S. Bank, the Second Supplemental Indenture dated as of August 30, 2010
between the Borrower and U.S. Bank, the Third Supplemental Indenture dated as of
May 4, 2012 among the Borrower, the Parent and U.S. Bank, the Fourth
Supplemental Indenture dated as of May 21, 2012 among the Borrower, the Parent
and U.S. Bank, the Fifth Supplemental Indenture dated as of December 11, 2012
among the Borrower, the Parent and U.S. Bank, the Sixth Supplemental Indenture
dated as of January 15, 2014 among the Borrower, the Parent and U.S. Bank and
the Seventh Supplemental Indenture dated as of January 15, 2014 among the
Borrower, the Parent and U.S. Bank and as the same may be further amended,
modified or supplemented from time to time as permitted by this Agreement.

“Interest Expense” means, for any period and with respect to any Person, total
interest expense (net of interest income) whether paid or accrued, all as
determined in conformity with GAAP.

“Interest Period” means for each Eurodollar Advance comprising part of the same
Borrowing, the period commencing on the date of such Eurodollar Advance is made
or deemed made and ending on the last day of the period selected by the Borrower
pursuant to the provisions below and Section 2.5, and thereafter, each
subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the last day of the period selected by the
Borrower pursuant to the provisions below

 

-12-



--------------------------------------------------------------------------------

and Section 2.5. The duration of each such Interest Period shall be one, two,
three, or six months, in each case as the Borrower may select, provided that:

(a) Interest Periods commencing on the same date for Advances comprising part of
the same Borrowing shall be of the same duration;

(b) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day;

(c) any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month in which it would have ended if there were a
numerically corresponding day in such calendar month; and

(d) the Borrower may not select any Interest Period for any Revolving Advance
that ends after the Revolving Credit Maturity Date.

“IRS” means the United States Internal Revenue Service.

“ISP” shall have the meaning given to such term in Section 2.3(b)(i)(7).

“Issuing Lender” means Wells Fargo, Citibank, N.A., DNB Bank ASA, New York
Branch, Royal Bank of Canada, Bank of America, N.A., Barclays Bank PLC, GS and
any other Lender designated in writing to the Administrative Agent by the
Borrower (and consented to in writing by such Lender) as an issuer of Letters of
Credit, each in their respective capacity as an issuer of Letters of Credit
hereunder.

“Legal Requirement” means any law, statute, ordinance, decree, requirement,
order, judgment, rule, treaty, code, administrative or judicial precedents or
authorities, regulation (or official interpretation of any of the foregoing) of,
and the terms of any license, authorization or permit issued by, and any
agreement with, any Governmental Authority, including, but not limited to,
Regulations T, U and X.

“Lender Parties” means Lenders, the Issuing Lenders, the Swingline Lender and
the Administrative Agent.

“Lenders” means the Persons listed on Schedule II and any other Person that
shall have become a party hereto pursuant to an Assignment and Acceptance or
pursuant to Section 2.1(e) or Section 2.19(d) (other than any such Person that
has ceased to be a party hereto pursuant to an Assignment and Acceptance or
pursuant to Sections 2.16 or 2.17). Unless the context otherwise requires, the
term “Lenders” includes the Swingline Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any standby or commercial letter of credit issued by an
Issuing Lender for the account of the Parent or any Subsidiary thereof pursuant
to the terms of this Agreement, in such form as may be agreed by the Borrower
and such Issuing Lender and shall include the Existing Letters of Credit.

 

-13-



--------------------------------------------------------------------------------

“Letter of Credit Application” means the applicable Issuing Lender’s form of
letter of credit application or agreement for standby or commercial letters of
credit which has been executed by the Borrower and accepted by such Issuing
Lender in connection with the issuance of a Letter of Credit.

“Letter of Credit Documents” means all Letter of Credit Applications and
amendments, supplements or other modifications thereof or thereto from time to
time, and any other agreements, documents, and instruments entered into in
connection therewith or relating thereto.

“Letter of Credit Extension” means, with respect to any Letter of Credit, the
issuance thereof, extension of the expiry date thereof, or the increase of the
amount thereof.

“Letter of Credit Exposure” means the aggregate outstanding undrawn amount of
Letters of Credit plus the aggregate unpaid amount of all payment obligations
under drawn Letters of Credit.

“Letter of Credit Obligations” means at any time, an amount equal to the sum of
(a) the aggregate undrawn and unexpired amount of the then outstanding Letters
of Credit (including amounts for which a notice of a drawing has been submitted
but not yet paid) and (b) the aggregate amount of drawings under Letters of
Credit which have not then been reimbursed pursuant to Section 2.3(d). For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.5. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Letter of Credit Sublimit” means, with respect to any Issuing Lender at any
time, an amount equal to the Aggregate Letter of Credit Sublimit divided by the
total number of Issuing Lenders at such time.

“Lien” means any mortgage, lien, pledge, charge, deed of trust, security
interest, or encumbrance to secure or provide for the payment of any obligation
of any Person, whether arising by contract, operation of law, or otherwise
(including the interest of a vendor or lessor under any conditional sale
agreement, Capital Lease, or other title retention agreement).

“Luxembourg Subsidiary Guaranty” means that certain Amended and Restated
Subsidiary Guaranty Agreement dated as of the date hereof made by Rowan Finanz
in favor of the Administrative Agent for the benefit of the Lender Parties, as
amended, supplemented or otherwise modified from time to time.

“Majority Lenders” means, as of the date of determination, Lenders holding more
than 50% of the sum of (a) the aggregate principal amount of the Advances and
funded and unfunded participations in the Letters of Credit at such time plus
(b) the unused Revolving Commitments at such time; provided that, subject to
Section 9.2, the Revolving Commitments, Advances and funded and unfunded
participations in the Letters of Credit of each Defaulting Lender shall be
excluded for purposes of making a determination of Majority Lenders.

“Material Adverse Change” means a material adverse change (a) in the condition
(financial or otherwise), operations, business, assets or liabilities of the
Parent and its Subsidiaries, taken as a whole; (b) on the validity or
enforceability of this Agreement, any Note, any Guaranty or any of the other
material Credit Documents or the rights, benefits or remedies of any Lender
Party under this Agreement, any Note, any Guaranty or any of the other material
Credit Documents; or (c) on the ability of the Borrower or the Credit Parties
taken as a whole to perform its or their obligations under this Agreement, any
Note, any Guaranty or any other material Credit Document.

 

-14-



--------------------------------------------------------------------------------

“Material Subsidiary” means, as of a determination date, any Domestic Subsidiary
of the Parent whose (a) EBITDA for the period ending on the last day of the
immediately preceding fiscal quarter for which Financial Statements have been
delivered pursuant to Section 5.2(a) or Section 5.2(b) and beginning on
January 1 of the fiscal year in which such fiscal quarter occurs (the
“Applicable Period”) as determined in accordance with GAAP, or (b) book value of
total assets as established in accordance with GAAP, is equal to or greater than
5% of any of the Parent’s (i) consolidated EBITDA for the Applicable Period as
determined in accordance with GAAP or (ii) consolidated book value of total
assets as established in accordance with GAAP, respectively, and in each case as
reflected in the Financial Statements covering the Applicable Period and
delivered to the Administrative Agent and the Lenders pursuant to the terms
hereof.

“Material Subsidiary Guaranty” means a guaranty substantially in the form of
Exhibit C made by any Material Subsidiary of the Parent party thereto from time
to time in favor of the Administrative Agent for the benefit of the Lender
Parties, as amended, supplemented or otherwise modified from time to time.

“Maximum Rate” means the maximum non-usurious interest rate under applicable
Legal Requirements (determined under such laws after giving effect to any items
which are required by such laws to be construed as interest in making such
determination, including without limitation if required by such laws, certain
fees and other costs).

“Minimum Collateral Amount” means, at any time, with respect to Cash Collateral
consisting of cash or deposit account balances, an amount equal to 103% of the
Fronting Exposure of all Issuing Lenders with respect to Letters of Credit
issued and outstanding at such time.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto which
is a nationally recognized statistical rating organization.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the Parent or any member of the Controlled
Group is making or accruing an obligation to make contributions.

“Net Income” means, for any period and with respect to any Person, the net
income for such period for such Person after taxes as determined in accordance
with GAAP, excluding, however, (a) extraordinary items and (b) the cumulative
effect of any change in GAAP.

“Net Worth” means as of the date of its determination, consolidated
shareholders’ equity of the Parent and its consolidated Subsidiaries, as
determined in accordance with GAAP.

“New Lender” shall have the meaning given to such term in Section 2.1(d).

“Nonordinary Course Asset Sales” means, any sales, conveyances, or other
transfers of Property made by the Parent or any Subsidiary (a) of any division
of the Parent or any Subsidiary, (b) of the Equity Interest in a Subsidiary by
the Parent or any other Subsidiary or (c) of any assets of the Parent or any
Subsidiary, whether in a transaction or related series of transactions, outside
the ordinary course of business.

 

-15-



--------------------------------------------------------------------------------

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all affected Lenders in
accordance with the terms of Section 9.2 and (ii) has been approved by the
Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Note Documents” means the Senior Unsecured Notes, the Indenture and each other
agreement, instrument, or document executed at any time in connection with the
Senior Unsecured Notes.

“Notes” means the Revolving Notes and the Swingline Note.

“Notice of Borrowing” means a notice of borrowing signed by the Borrower in
substantially the same form as Exhibit D or such other form as shall be
reasonably approved by the Administrative Agent.

“Notice of Conversion or Continuation” means a notice of conversion or
continuation signed by the Borrower in substantially the same form as Exhibit E
or such other form as shall be reasonably approved by the Administrative Agent.

“Obligations” means all principal, interest, fees, reimbursements,
indemnifications, and other amounts now or hereafter owed by any Credit Party to
any Lender Party under this Agreement and the Credit Documents, including, the
Letter of Credit Obligations, any Hedging Arrangement with a Hedge Counterparty
but only while such Person (or in the case of its Affiliate, the Person
affiliated therewith) is a Lender hereunder (other than Excluded Swap
Obligations), Cash Management Obligations, all interest and fees that accrue
after the commencement by or against any Credit Party of any proceeding under
any Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding, and any increases, extensions, and rearrangements of any of the
foregoing obligations under any amendments, supplements, and other modifications
of the documents and agreements creating those obligations.

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Advance or Credit
Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.16(b)).

“Overnight Rate” means, for any day, the greater of (i) the Federal Funds Rate
and (ii) an overnight rate determined by the Administrative Agent, the
applicable Issuing Lender, or Swingline Lender, as the case may be, in
accordance with banking industry rules on interbank compensation.

“Parent” shall have the meaning given such term in the preamble to this
Agreement.

 

-16-



--------------------------------------------------------------------------------

“Parent Guaranty” means that certain Amended and Restated Guaranty Agreement
dated as of the date hereof made by the Parent in favor of the Administrative
Agent for the benefit of the Lender Parties, as amended, supplemented or
otherwise modified from time to time.

“Participant” has the meaning assigned to such term in Section 9.6(c).

“Participant Register” has the meaning specified in Section 9.6(c).

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Person” means any natural person, partnership, corporation (including a
business trust), joint stock company, trust, limited liability company,
unlimited liability company, limited liability partnership, unincorporated
association, joint venture, or other entity, or Governmental Authority, or any
trustee, receiver, custodian, or similar official.

“Plan” means an employee benefit plan (other than a Multiemployer Plan)
maintained for employees of the Parent or any member of the Controlled Group and
covered by Title IV of ERISA or subject to the minimum funding standards under
Section 412 of the Code.

“Potential Defaulting Lender” means, at any time, a Lender that has, or whose
parent company has, at such time a non-investment grade rating from Moody’s or
S&P or another nationally recognized rating agency. Any determination that a
Lender is a Potential Defaulting Lender will be made by the Administrative Agent
or an Issuing Lender in its sole discretion acting reasonably and in good faith.

“Prime Rate” means the per annum rate of interest established from time to time
by the Administrative Agent at its principal office as its prime rate, which
rate may not be the lowest rate of interest charged by the Administrative Agent
to its customers.

“Property” of any Person means any property or assets (whether real, personal,
or mixed, tangible or intangible) of such Person.

“Qualified Treaty Lender” means a Lender which is treated as a resident of a
Treaty State for the purposes of a Treaty and does carry on a business in the
United Kingdom through a permanent establishment with which such Lender’s
participation in the Credit Documents is effectively connected.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Lender, as applicable.

“Register” has the meaning set forth in Section 9.6(b).

“Regulations T, U, X and D” means Regulations T, U, X and D of the Federal
Reserve Board, as each is from time to time in effect, and all official rulings
and interpretations thereunder or thereof.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees and agents of such Person and
of such Person’s Affiliates.

“Release” shall have the meaning set forth in CERCLA or under any other
Environmental Law.

“Replacement Lender” has the meaning set forth in Section 2.16(b).

 

-17-



--------------------------------------------------------------------------------

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
(other than any such event not subject to the provision for 30-day notice to the
PBGC under the regulations issued under such section).

“Response” shall have the meaning set forth in CERCLA or under any other
Environmental Law.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Credit
Party.

“Restricted Payment” means, with respect to any Person, (a) any direct or
indirect dividend or distribution (whether in cash, securities or other
Property) or any direct or indirect payment of any kind or character (whether in
cash, securities or other Property) in consideration for or otherwise in
connection with any retirement, purchase, redemption or other acquisition of any
Equity Interest of such Person, or any options, warrants or rights to purchase
or acquire any such Equity Interest of such Person or (b) principal or interest
payments (in cash, Property or otherwise) on, or redemptions of, subordinated
debt of such Person; provided that the term “Restricted Payment” shall not
include any dividend or distribution payable solely in Equity Interests of such
Person, or warrants, options or other rights to purchase such Equity Interests.

“Revolving Advance” means an advance by a Lender to the Borrower as a part of a
Borrowing pursuant to Section 2.1(a) and refers to either a Base Rate Advance or
a Eurodollar Advance.

“Revolving Commitment” means, as to each Revolving Lender, its obligation to
(a) make Revolving Advances to the Borrower pursuant to Section 2.1(a),
(b) purchase participations in Letters of Credit pursuant to Section 2.3 and
(c) purchase participations in Swingline Advances pursuant to Section 2.5, in an
aggregate principal amount at any one time outstanding not to exceed the Dollar
amount set forth opposite such Revolving Lender’s name on Schedule II as its
Revolving Commitment or in the Assignment and Acceptance or any agreement
referred to in Section 2.1(e), pursuant to which such Revolving Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement. The aggregate amount of the Revolving
Commitments as of the Closing Date is $1,000,000,000.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Lenders’ Revolving Commitments at such time.

“Revolving Credit Maturity Date” means the earlier of (a) January 23, 2019, as
such date may be extended by the relevant Lenders pursuant to Section 2.19, and
(b) the earlier termination in whole of the Revolving Commitments pursuant to
Section 2.1(c) or Article VII.

“Revolving Facility Increase” has the meaning set forth in Section 2.1(e)(i).

“Revolving Lender” means any Lender that has a Revolving Commitment or holds a
Revolving Advance or participation in any Letter of Credit.

“Revolving Note” means a promissory note of the Borrower payable to the order of
a Lender in the amount of such Lender’s Revolving Commitment, in the form
provided by the Administrative Agent and acceptable to the Borrower.

“Revolving Outstanding Amount” means, as of any date of determination, the sum
of (a) the aggregate outstanding principal amount of all Revolving Advances plus
(b) the Letter of Credit Exposure plus (c) the aggregate outstanding amount of
all Swingline Advances.

 

-18-



--------------------------------------------------------------------------------

“Rowan Delaware” means Rowan Companies, Inc., a Delaware corporation.

“Rowan Finanz” means Rowan Finanz, S.ár.l, a private limited company organized
under the laws of Luxembourg.

“Same Day Funds” means immediately available funds.

“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx,
or as otherwise published from time to time, or subject to any other sanctions
program of the United Nations, the European Union, the United Kingdom or any
agency or subdivision thereof.

“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, (b) a Person named on the lists
maintained by the United Nations Security Council available at
http://www.un.org/sc/committees/list_compend.shtml, or as otherwise published
from time to time, (c) a Person named on the lists maintained by the European
Union available at http://eeas.europa.eu/cfsp/sanctions/consol-list_en.htm, or
as otherwise published from time to time, (d) a Person named on the lists
maintained by Her Majesty’s Treasury available at
http://www.hm-treasury.gov.uk/fin_sanctions_index.htm, or as otherwise published
from time to time, or (e) (i) an agency of the government of a Sanctioned
Country, (ii) an organization controlled by a Sanctioned Country, or (iii) a
person resident in a Sanctioned Country, to the extent subject to a sanctions
program administered by OFAC.

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

“S&P” means Standard & Poor’s Ratings Service, a division of The McGraw-Hill
Companies, Inc., or any successor thereof which is a nationally recognized
statistical rating organization.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.

“Senior Unsecured Notes” means the 4.75% Notes, the 4.875% Notes, the 5% Notes,
the 5.400% Notes, the 5.85% Notes, the 7.875% Notes and any Additional Notes.

“Solvent” means, as to any Person, on the date of any determination (a) the fair
value of the Property of such Person is greater than the total amount of debts
and other liabilities (including without limitation, contingent liabilities) of
such Person, (b) the present fair salable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts and other liabilities (including, without limitation,
contingent liabilities) as they become absolute and matured, (c) such Person is
able to realize upon its assets and pay its debts and other liabilities
(including, without limitation, contingent liabilities) as they mature in the
normal course of business, and (d) such Person is not engaged in, a business or
a transaction for which such Person’s Property would constitute unreasonably
small capital.

 

-19-



--------------------------------------------------------------------------------

“Specified Holding Company” means (a) RDC Holdings Luxembourg, S.ár.l, a private
limited company organized under the laws of Luxembourg, and (b) any other Person
owned, directly or indirectly, by the Parent who, directly or indirectly, owns
(i) more than 50% of the equity securities of the Borrower entitled to vote or
(ii) equity securities representing more than 50% of the value of the Borrower,
in each case on a fully-diluted basis (and taking into account all such
securities that such person or group has the right to acquire pursuant to any
option or similar right).

“Specified Holding Company Guaranty” means a guaranty substantially in the form
of Exhibit C made by any Specified Holding Company in favor of the
Administrative Agent for the benefit of the Lender Parties, as amended,
supplemented or otherwise modified from time to time.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
other Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
Person, a majority of whose outstanding Voting Securities (other than directors’
qualifying shares) shall at any time be owned by such parent or one or more
Subsidiaries of such parent. Unless otherwise specified, all references herein
to a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or
Subsidiaries of the Parent.

“Swingline Advance” means an advance by the Swingline Lender to the Borrower
pursuant to Section 2.4.

“Swingline Lender” means Wells Fargo.

“Swingline Note” means the promissory note made by the Borrower payable to the
order of the Swingline Lender in the form provided by the Administrative Agent
and acceptable to the Borrower.

“Swingline Payment Date” means the last Business Day of each calendar month.

“Swingline Sublimit” means $50,000,000.

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an operating lease under GAAP.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Termination Event” means (a) a Reportable Event with respect to a Plan, (b) the
withdrawal of the Parent or any member of the Controlled Group from a Plan
during a plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA, (c) the filing of a notice of intent to terminate a
Plan or the treatment of a Plan amendment as a termination under Section 4041(c)
of ERISA, (d) the institution of proceedings to terminate a Plan by the PBGC, or
(e) any other event or condition which constitutes grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan. Notwithstanding the foregoing, a standard termination of a Plan under
Section 4041(b) of ERISA (including the filing of a notice of intent to
terminate) shall not constitute a Termination Event.

 

-20-



--------------------------------------------------------------------------------

“Transactions” means, collectively, (a) the entering by the Credit Parties into
Credit Documents to which they are to be a party and (b) the payment of the fees
and expenses incurred in connection with the consummation of the foregoing.

“Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the United Kingdom which makes provision for full or partial
exemption from tax imposed by the United Kingdom on interest.

“Type” has the meaning set forth in Section 1.3.

“UCP” shall have the meaning given to such term in Section 2.3(b)(i)(7).

“UK Bribery Act” means the United Kingdom Bribery Act 2010 as amended.

“United States” means the United States of America.

“U.S. Borrower” means any Borrower that is a U.S. Person.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.14(g).

“Voting Securities” means (a) with respect to any corporation, capital stock of
such corporation having general voting power under ordinary circumstances to
elect directors of such corporation (irrespective of whether at the time stock
of any other class or classes shall have or might have special voting power or
rights by reason of the happening of any contingency), (b) with respect to any
partnership, any partnership interest or other ownership interest having general
voting power to elect the general partner or other management of the partnership
or other Person, and (c) with respect to any limited liability company,
membership certificates or interests having general voting power under ordinary
circumstances to elect managers of such limited liability company.

“Wells Fargo” means Wells Fargo Bank, National Association.

1.2 Accounting Terms; Changes in GAAP.

(a) Except as otherwise expressly provided herein, all accounting terms used
herein shall be interpreted, and all financial statements and certificates and
reports as to financial matters required to be delivered to the Lenders
hereunder shall be prepared, in accordance with GAAP applied on a consistent
basis. All calculations made for the purposes of determining compliance with
this Agreement shall (except as otherwise expressly provided herein) be made by
application of GAAP applied on a basis consistent with the most recent Financial
Statements delivered pursuant to Section 5.2.

(b) Unless otherwise indicated, all Financial Statements of the Parent, all
calculations for compliance with covenants in this Agreement, all determinations
of the Applicable Margin, and all calculations of any amounts to be calculated
under the definitions in Section 1.1 shall be based upon the consolidated
accounts of the Parent and its Subsidiaries in accordance with GAAP.

1.3 Classes and Types of Advances. Advances are distinguished by “Class” and
“Type”. The “Class”, when used in reference to any Advance, refers to whether
such Advance, or the Advances comprising such Borrowing are Revolving Advances
or Swingline Advances. The “Type” of an Advance refers to the determination
whether such Advance is a Eurodollar Advance or a Base Rate Advance.

 

-21-



--------------------------------------------------------------------------------

1.4 Other Interpretive Provisions. With reference to this Agreement and each
other Credit Document, unless otherwise specified herein or in such other Credit
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document shall be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or in any other Credit Document), (ii) any reference to any
Person shall be construed to include such Person’s successors and assigns,
(iii) the words “herein,” “hereof” and “hereunder,” and words of similar import
when used in any Credit Document, shall be construed to refer to such Credit
Document in its entirety and not to any particular provision thereof, (iv) all
references in a Credit Document to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, the Credit Document in which such references appear, (v) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Credit Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Credit Document.

1.5 Letter of Credit Amounts. Unless otherwise specified, all references herein
to the amount of a Letter of Credit at any time shall be deemed to mean the
maximum amount available to be drawn under such Letter of Credit after giving
effect to all increases thereof made pursuant to such Letter of Credit or the
Letter of Credit Application therefor (at the time specified therefor in such
applicable Letter of Credit or Letter of Credit Application and as such amount
may be reduced by (a) any permanent reduction of such Letter of Credit or
(b) any amount which is drawn, reimbursed and no longer available under such
Letter of Credit).

ARTICLE II

CREDIT FACILITIES

2.1 Commitments.

(a) Revolving Commitment. Each Revolving Lender severally agrees, on the terms
and conditions set forth in this Agreement, to make Revolving Advances to the
Borrower from time to time on any Business Day during the period from the
Closing Date until the Revolving Credit Maturity Date in an aggregate principal
amount not to exceed, at any time, such Revolving Lender’s Revolving

 

-22-



--------------------------------------------------------------------------------

Commitment; provided that after giving effect to any Borrowing, the Revolving
Outstanding Amount shall not exceed the aggregate Revolving Commitments in
effect at such time. Within the limits of each Revolving Lender’s Revolving
Commitment, the Borrower may from time to time borrow, prepay pursuant to
Section 2.6, and reborrow under this Section 2.1(a).

(b) [Reserved].

(c) Reduction of Commitments. The Borrower shall have the right, upon at least
three Business Days’ irrevocable notice to the Administrative Agent (or such
later time as may be reasonable acceptable to the Administrative Agent), to
terminate in whole or reduce ratably in part the unused portion of the Revolving
Commitments; provided that each partial reduction shall be in the aggregate
amount of $10,000,000 and in integral multiples of $1,000,000 in excess thereof.
Any reduction or termination of the Revolving Commitments pursuant to this
Section shall be permanent, with no obligation of the Revolving Lenders to
reinstate such Revolving Commitments, and the Commitment Fees shall thereafter
be computed on the basis of the Revolving Commitments, as so reduced. To the
extent that a Revolving Commitment reduction would result in the Revolving
Outstanding Amount exceeding the aggregate Revolving Commitments, the Borrower
shall reduce the Revolving Outstanding Amount such that after giving effect to
such reduction such excess has been eliminated. Such reductions shall be made to
the extent necessary by first prepaying the Revolving Advances outstanding at
such time, and second depositing in the Cash Collateral Account an amount of
cash equal to 100% of the remaining excess to be held by the Administrative
Agent as collateral and applied to satisfy drawings under Letters of Credit as
they occur. If after giving effect to any reduction of the Revolving Commitments
under this Section, either the Aggregate Letter of Credit Sublimit or the
Swingline Sublimit exceeds the aggregate Revolving Commitments as so reduced,
the Aggregate Letter of Credit Sublimit, the Swingline Sublimit or both, as the
case may be, shall be automatically reduced by the amount of such excess.

(d) Existing Advances. The parties hereto acknowledge and agree that, effective
as of the Closing Date, (i) all outstanding Swingline Advances under, and as
defined in, the Existing Credit Agreement on the date hereof shall be deemed to
be repaid, re-borrowed and outstanding as Swingline Advances under this
Agreement, and (ii) the outstanding Revolving Advances under, and as defined in,
the Existing Credit Agreement on the date hereof shall be deemed to be repaid,
re-borrowed and outstanding as Revolving Advances made under this Agreement, in
the case of this clause (ii), subject to amounts payable in connection therewith
under Section 2.11, unless waived by the Existing Lenders, and in accordance
with the Notice of Borrowing delivered by the Borrower on the Closing Date
(which shall be Base Rate Advances until subsequently converted as provided
herein, unless the Borrower has executed a funding indemnity agreement in form
and substance reasonably satisfactory to the Lenders not later than 12:00 pm
(Houston, Texas time) on the third Business Day before the Closing Date). Such
obligations under the Existing Credit Agreement shall be assigned, renewed,
extended, modified, and rearranged as Obligations outstanding under and pursuant
to the terms of this Agreement. The Existing Lenders have agreed among
themselves, in consultation with the Borrower, to (A) reduce, increase, assign
and reallocate their respective Revolving Commitments and Advances (each as
defined in the Existing Credit Agreement) as provided herein, (B) allow each
Lender party hereto that is not an Existing Lender (each a “New Lender”) to
become a Lender hereunder by acquiring an interest in the aggregate Revolving
Commitments and Advances (each as defined in the Existing Credit Agreement), and
(C) adjust such Revolving Commitments and Advances (each as defined in the
Existing Credit Agreement) of the other Lenders (each an “Adjusting Lender”)
accordingly. The Administrative Agent, the Existing Lenders, and the Borrower
consent to such adjustment, increases, decrease and reallocation and, if
applicable, each New Lender’s acquisition of, and each Adjusting Lender’s
adjustment of, an interest in the Revolving Commitments and Advances (each as
defined in the Existing Credit Agreement) and the Existing Lenders’ partial
assignments of their respective Revolving Commitments and Advances (each as
defined in the Existing Credit Agreement) pursuant to this Section 2.1(d), in
each case, on the Closing Date. On

 

-23-



--------------------------------------------------------------------------------

the Closing Date and after giving effect to such reallocations, adjustments,
increases, assignments and decreases, the Revolving Commitment of each Lender as
of the Closing Date shall be as set forth on Schedule II. With respect to such
reallocations, adjustments, increases, acquisitions and decreases, each New
Lender and Adjusting Lender increasing its aggregate Revolving Commitments and
Advances shall be deemed to have acquired the Revolving Commitments and Advances
allocated to it from each of the other Lenders pursuant to the terms of the
Assignment and Acceptances attached as an exhibit to the Existing Credit
Agreement as if each such New Lender and Adjusting Lender had executed such
Assignment and Acceptances with respect to such allocation, increase,
adjustment, and decrease. The Lenders shall make all appropriate adjustments and
payments between and among themselves to account for the revised pro rata shares
resulting from the initial allocation of the Lenders’ Revolving Commitments and
Advances under this Agreement.

(e) Increase in Commitments.

(i) Increase in Revolving Commitments. At any time prior to the Revolving Credit
Maturity Date, the Borrower may effectuate up to three separate increases in the
aggregate Revolving Commitments (each such increase being a “Revolving Facility
Increase”), by designating either one or more of the existing Revolving Lenders
(each of which, in its sole discretion, may determine whether and to what degree
to participate in such Revolving Facility Increase) or one or more other banks
or other financial institutions (reasonably acceptable to the Administrative
Agent, the Issuing Lenders and the Swingline Lender) that at the time agree, in
the case of any such bank or financial institution that is an existing Revolving
Lender to increase its Revolving Commitment as such Lender shall so select (an
“Increasing Revolving Lender”) and, in the case of any other such bank or
financial institution (an “Additional Revolving Lender”), to become a party to
this Agreement; provided, however, that (A) each such Revolving Facility
Increase shall be at least $25,000,000, (B) the aggregate amount of all
Revolving Facility Increases since the Closing Date shall not exceed
$250,000,000, and (C) except as otherwise provided below, all Revolving
Commitments and Revolving Advances provided pursuant to a Revolving Facility
Increase shall be available on the same terms as those applicable to the
existing Revolving Commitments and Revolving Advances. The sum of the increases
in the Revolving Commitments of the Increasing Revolving Lenders plus the
Revolving Commitments of the Additional Revolving Lenders upon giving effect to
a Revolving Facility Increase shall not, in the aggregate, exceed the amount of
such Revolving Facility Increase. The Borrower shall provide prompt notice of
any proposed Revolving Facility Increase pursuant to this clause (e)(i) to the
Administrative Agent and the Lenders. This Section 2.1(e)(i) shall not be
construed to create any obligation on any of the Administrative Agent or any of
the Lenders to advance or to commit to advance any credit to the Borrower or to
arrange for any other Person to advance or to commit to advance any credit to
the Borrower.

(ii) Procedure. A Revolving Facility Increase shall become effective upon
(A) the receipt by the Administrative Agent of (1) an agreement in form and
substance reasonably satisfactory to the Administrative Agent signed by the
Borrower, each Increasing Revolving Lender and each Additional Revolving Lender,
setting forth the Revolving Commitments, if any, of each such Lender and setting
forth the agreement of each Additional Revolving Lender to become a party to
this Agreement and to be bound by all the terms and provisions hereof binding
upon each Lender, (2) such evidence of appropriate authorization on the part of
the Borrower with respect to such Revolving Facility Increase as the
Administrative Agent may reasonably request, and (3) a certificate of a
Responsible Officer of the Borrower stating that, both before and after giving
effect to such Revolving Facility Increase, no Default has occurred and is
continuing, and that all representations and warranties made by the Borrower in
this Agreement are true and correct in all material respects (provided that to
the extent any representation and

 

-24-



--------------------------------------------------------------------------------

warranty is qualified as to “Material Adverse Change” or otherwise as to
“materiality”, such representation and warranty is true and correct in all
respects), unless such representation or warranty relates to an earlier date in
which case it remains true and correct as of such earlier date, and the
representations and warranties contained in subsections (a) and (b) of
Section 4.4 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 5.2, and (B) the
funding by each Increasing Revolving Lender and Additional Revolving Lender of
the Advances to be made by each such Lender to effect the prepayment requirement
set forth in Section 2.6(b)(ii). Notwithstanding any provision contained herein
to the contrary, from and after the date of any Revolving Facility Increase, all
calculations and payments of interest on the Advances shall take into account
the actual Revolving Commitment of each Lender and the principal amount
outstanding of each Advance made by such Lender during the relevant period of
time.

(iii) Commitment Increases Generally. If the margin above the Eurodollar Rate on
any Revolving Facility Increase exceeds the Applicable Margin on the Revolving
Credit Facility (the amount of such excess being referred to herein as the
“Yield Differential”), then the Applicable Margin then in effect for the
Revolving Credit Facility shall automatically be increased by the Yield
Differential, effective upon the effectiveness of such Revolving Facility
Increase.

2.2 Evidence of Indebtedness. The Advances made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent. The accounts or records maintained by the
Administrative Agent and the Lenders shall be conclusive absent manifest error
of the amount of the Advances made by such Lenders to the Borrower and the
interest and payments thereon. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation of the Borrower
hereunder to pay any amount owing with respect to the Obligations. In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Administrative Agent in respect of such matters,
the accounts and records of the Administrative Agent shall control in the
absence of manifest error. Upon the request of any Lender to the Borrower made
through the Administrative Agent, the Borrower shall execute and deliver to such
Lender (through the Administrative Agent) a Note which shall evidence such
Lender’s Advances to the Borrower in addition to such accounts or records. Each
Lender may attach schedules to such Note and endorse thereon the date, Type (if
applicable), amount, currency and maturity of its Advances and payments with
respect thereto.

2.3 Letters of Credit.

(a) Commitment for Letters of Credit. Subject to the terms and conditions set
forth in this Agreement and in reliance upon the agreements of the Revolving
Lenders set forth in this Section, each Issuing Lender agrees to, from time to
time on any Business Day during the period from the Closing Date until the date
that is five Business Days prior to the Revolving Credit Maturity Date, issue,
increase or extend the expiration date of, the Letters of Credit for the account
of the Parent or any Subsidiary thereof.

(b) Limitations.

(i) Notwithstanding the foregoing, no Letter of Credit will be issued,
increased, or extended:

(1) (A) if such issuance, increase, or extension would cause the Letter of
Credit Exposure to exceed the Aggregate Letter of Credit Sublimit or (B) if such

 

-25-



--------------------------------------------------------------------------------

issuance, increase, or extension would cause the Letter of Credit Exposure with
respect to Letters of Credit issued by any Issuing Lender to exceed the Letter
of Credit Sublimit applicable to such Issuing Lender (unless such Issuing Lender
otherwise consents in its sole discretion);

(2) if such issuance, increase, or extension would cause the Revolving
Outstanding Amount to exceed the aggregate Revolving Commitments;

(3) unless such Letter of Credit has an expiration date not later than five
Business Days prior to the Revolving Credit Maturity Date;

(4) unless such Letter of Credit is a standby or commercial letter of credit not
supporting the repayment of indebtedness for borrowed money of any Person;

(5) unless such Letter of Credit is in form and substance acceptable to such
Issuing Lender in its sole discretion;

(6) unless the Borrower has delivered to such Issuing Lender a completed and
executed Letter of Credit Application; provided that, if the terms of any Letter
of Credit Application conflicts with the terms of this Agreement, the terms of
this Agreement shall control;

(7) unless such Letter of Credit is governed by (A) the Uniform Customs and
Practice for Documentary Credits (2007 Revision), effective July 2007
International Chamber of Commerce Publication No. 600 (or such later version
thereof as may be acceptable to the applicable Issuing Lender and in effect at
the time of issuance of such Letter of Credit) (the “UCP”), in the case of a
commercial letter of credit or (B) the International Standby Practices 1998
published by the Institute of International Banking Law & Practice, Inc. (or
such later version thereof as may be acceptable to the applicable Issuing Lender
and in effect at the time of issuance of such Letter of Credit) (the “ISP”), in
the case of a standby letter of credit; or

(8) if any Revolving Lender is at such time a Defaulting Lender or Potential
Defaulting Lender; unless the applicable Issuing Lender has entered into
arrangements, including the delivery of Cash Collateral, satisfactory to such
Issuing Lender (in its sole discretion), with the Borrower or such Revolving
Lender to eliminate such Issuing Lender’s actual or potential Fronting Exposure
with respect to such Defaulting Lender (after giving effect to
Section 2.17(a)(iv)) or such Potential Defaulting Lender.

(ii) No Issuing Lender shall be under any obligation to issue, increase or
extend any Letter of Credit if:

(1) the issuance, increase or extension would violate any applicable Legal
Requirement or one or more of the applicable Issuing Lender’s policies (now or
hereafter in effect) applicable to letters of credit generally;

(2) except as otherwise agreed by the Administrative Agent and the applicable
Issuing Lender, the Letter of Credit is in an initial stated amount less than
$100,000;

 

-26-



--------------------------------------------------------------------------------

(3) the Letter of Credit is to be denominated in a currency other than Dollars;
or

(4) solely with respect to GS in its capacity as an Issuing Lender, the
issuance, increase or extension would violate one or more GS Restrictions on
Letters of Credit.

(c) Requesting Letters of Credit. Each Letter of Credit Extension shall be made
pursuant to a Letter of Credit Application, or if applicable, amendments to such
Letter of Credit Applications, given by the Borrower to the applicable Issuing
Lender with a copy to the Administrative Agent by facsimile, overnight courier
service, certified or registered mail, electronic transmission using the system
provided by the applicable Issuing Lender or by any other means acceptable to
the applicable Issuing Lender not later than 2:00 p.m. (Houston, Texas, time) on
the third Business Day before the proposed date of the Letter of Credit
Extension (or such later time as may be acceptable to such Issuing Lender in its
sole discretion). Each Letter of Credit Application, or if applicable,
amendments to such Letter of Credit Applications, shall be fully completed and
shall specify the information required therein. Each Letter of Credit
Application, or if applicable, amendments to such Letter of Credit Applications,
shall be irrevocable and binding on the Borrower. Subject to the terms and
conditions hereof, the applicable Issuing Lender shall on the date of such
Letter of Credit Extension, make such Letter of Credit Extension to the
beneficiary of such Letter of Credit.

(d) Reimbursements for Letters of Credit; Deemed Borrowings; Funding of
Participations. Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit with the accompanying
documentation required thereby, an Issuing Lender shall notify the
Administrative Agent and the Borrower thereof. No later than 2:00 p.m. (Houston,
Texas time) on the date of any payment made or to be made by the applicable
Issuing Lender under a Letter of Credit, the Borrower agrees to pay to such
Issuing Lender an amount equal to any amount so paid or to be paid by such
Issuing Lender under or in respect of such Letter of Credit. In the event an
Issuing Lender makes a payment pursuant to a request for draw presented under a
Letter of Credit and such payment is not timely reimbursed by the Borrower as
required by the preceding sentence, then upon notice thereof by such Issuing
Lender to the Administrative Agent the Borrower shall be deemed to have
requested a Borrowing consisting of Base Rate Advances in an amount equal to the
amount then due and payable by the Borrower to the Issuing Lender
(notwithstanding any minimum size or increment limitations on individual
Revolving Advances). Each Revolving Lender (including the Revolving Lender
acting as an Issuing Lender) shall, upon notice from the Administrative Agent
that the Borrower has requested or is deemed to have requested a Revolving
Advance pursuant to Section 2.5 and regardless of whether such notice complies
with Section 2.5, make available in Same Day Funds to the Administrative Agent
for the account of such Issuing Lender an amount equal to such Revolving
Lender’s Applicable Percentage of the amount of such Revolving Advance not later
than 1:00 p.m. (Houston, Texas time) on the Business Day following the date such
Revolving Lender receives such notice from the Administrative Agent, whereupon
each Revolving Lender that so makes Same Day Funds available shall be deemed to
have made a Base Rate Advance to the Borrower in such amount. If for any reason
any payment pursuant to a request for draw presented under a Letter of Credit is
not refinanced by a Borrowing in accordance with this Section 2.3(d) (including
as a result of a failure to satisfy one or more conditions set forth in
Section 3.2), the Issuing Lender shall be deemed to have requested that each of
the applicable Revolving Lenders fund its risk participation in the relevant
Letter of Credit Obligations and each such Revolving Lender’s payment to the
Administrative Agent for the account of the Issuing Lender pursuant to this
Section 2.3(d) shall be deemed payment in respect of such participation. The
Administrative Agent shall remit the funds so received to the applicable Issuing
Lender. If any such Revolving Lender shall not have timely made such Revolving
Advance or funding of its risk participation available to the Administrative
Agent pursuant to this Section 2.3, such Lender agrees to pay interest thereon
for each day from the date such

 

-27-



--------------------------------------------------------------------------------

amount was due and payable to but excluding the date such amount is paid at the
lesser of (A) the Overnight Rate for such day for the first three days and
thereafter the interest rate applicable to such Base Rate Advances and (B) the
Maximum Rate. The Borrower hereby unconditionally and irrevocably authorizes,
empowers, and directs the Administrative Agent and the Lenders to record and
otherwise treat each payment under a Letter of Credit not immediately reimbursed
by the Borrower as a Borrowing comprised of Base Rate Advances to the Borrower.

(e) Participations. Upon the date of the issuance or increase of a Letter of
Credit (including the deemed issuance of the Existing Letters of Credit) without
any further action by any Person, the applicable Issuing Lender shall be deemed
to have sold to each Revolving Lender and each Revolving Lender shall have been
deemed to have purchased from such Issuing Lender a participation in such Letter
of Credit in an amount equal to such Revolving Lender’s Applicable Percentage at
such date of the aggregate amount available to be drawn under such Letter of
Credit and such sale and purchase shall otherwise be in accordance with the
terms of this Agreement. The Issuing Lender shall promptly notify the
Administrative Agent and the Administrative Agent shall promptly notify each
such participant Revolving Lender by telex, telephone, or telecopy of each
Letter of Credit issued or increased and the actual dollar amount of such
Revolving Lender’s participation in such Letter of Credit. Each Revolving
Lender’s obligation to purchase participating interests pursuant to this Section
and to reimburse the Issuing Lenders for such Revolving Lender’s Applicable
Percentage of any payment under a Letter of Credit by an Issuing Lender not
reimbursed in full by the Borrower shall be absolute and unconditional and shall
not be affected by any circumstance, including (i) any of the circumstances
described in paragraph (f) below, (ii) the occurrence and continuance of a
Default, (iii) an adverse change in the financial condition of any Credit Party,
(iv) any failure to meet the conditions in Section 3.2 or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing, except for any such circumstance, happening or event constituting
or arising from gross negligence or willful misconduct on the part of such
Issuing Lender as determined by a court of competent jurisdiction by a final and
non-appealable judgment.

(f) Obligations Unconditional. The obligations of the Borrower under this
Agreement in respect of each Letter of Credit shall be unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, notwithstanding the following circumstances:

(i) any lack of validity or enforceability of any Letter of Credit, any Letter
of Credit Documents or any other Credit Document;

(ii) any amendment or waiver of or any consent to departure from any Letter of
Credit, any Letter of Credit Document or any other Credit Document;

(iii) the existence of any claim, counterclaim, set-off, defense or other right
which any Credit Party, any Subsidiary thereof or any other Person may have at
any time against any beneficiary or transferee of such Letter of Credit (or any
Persons for whom any such beneficiary or any such transferee may be acting), any
Issuing Lender, any Lender or any other Person, whether in connection with such
Letter of Credit, this Agreement, the Transactions or in any Letter of Credit
Documents or any unrelated transaction;

(iv) any draft, demand, certificate, statement or any other document presented
under such Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect to the extent any Issuing Lender would not be liable therefor
pursuant to the following paragraph (h);

 

-28-



--------------------------------------------------------------------------------

(v) any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(vi) any payment by an Issuing Lender under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by an Issuing Lender under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

(vii) any waiver by an Issuing Lender of any requirement that exists for such
Issuing Lender’s protection and not the protection of the Borrower or any waiver
by any Issuing Lender which does not in fact materially prejudice the Borrower;

(viii) any payment made by an Issuing Lender in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under such Letter of Credit if
presentation after such date is authorized by the ISP or the UCP, as applicable;
or

(ix) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.

THE BORROWER SHALL PROMPTLY EXAMINE A COPY OF EACH LETTER OF CREDIT AND EACH
AMENDMENT THERETO THAT IS DELIVERED TO IT AND, IN THE EVENT OF ANY CLAIM OF
NONCOMPLIANCE WITH THE BORROWER’S INSTRUCTIONS OR OTHER IRREGULARITY, THE
BORROWER WILL IMMEDIATELY NOTIFY THE APPLICABLE ISSUING LENDER.

Nothing contained in this paragraph (f) shall be deemed to constitute a waiver
of any remedies of the Borrower in connection with the Letters of Credit,
including those specified in Section 2.3(h).

(g) Cash Collateralization.

(i) The Borrower shall deposit into the Cash Collateral Account in accordance
with paragraph (ii) below cash in an amount equal to 103% of the Letter of
Credit Exposure of all outstanding Letters of Credit, if the Revolving
Commitments are terminated pursuant to Section 2.1(c) or Article VII, on the
date of such termination.

(ii) If at any time that there shall exist a Defaulting Lender or Potential
Defaulting Lender, promptly upon the request of the Administrative Agent or an
Issuing Lender, the Borrower shall deliver to the Administrative Agent Cash
Collateral in an amount equal to the Fronting Exposure at the time (determined
for the avoidance of doubt, after giving effect to Section 2.17(a)(iv) and any
Cash Collateral provided by any Defaulting Lender).

(h) Liability of Issuing Lenders. The Borrower assumes all risks of the acts or
omissions of any beneficiary or transferee of any Letter of Credit with respect
to its or any Credit Party’s use of such Letter of Credit. Neither an Issuing
Lender nor any of its respective officers or directors shall be liable or
responsible for:

 

-29-



--------------------------------------------------------------------------------

(i) the use which may be made of any Letter of Credit or any proceeds therefrom
or any acts or omissions of any beneficiary or transferee in connection
therewith;

(ii) the validity, sufficiency or genuineness of documents, or of any
endorsement thereon, even if such documents should prove to be in any or all
respects invalid, insufficient, fraudulent or forged; or

(iii) any other circumstances whatsoever in making or failing to make payment
under any Letter of Credit (INCLUDING SUCH ISSUING LENDER’S OWN NEGLIGENCE),

except that the Borrower shall have a claim against an Issuing Lender, and such
Issuing Lender shall be liable to, and shall promptly pay to, the Borrower, to
the extent of any direct, as opposed to special, indirect, consequential,
exemplary or punitive damages suffered by the Borrower which the Borrower proves
were caused by (A) such Issuing Lender’s willful misconduct or gross negligence
in determining whether documents presented under a Letter of Credit comply with
the terms of such Letter of Credit or (B) such Issuing Lender’s willful failure
to make lawful payment under any Letter of Credit after the presentation to it
of a draft and certificate strictly complying with the terms and conditions of
such Letter of Credit. In furtherance and not in limitation of the foregoing, an
Issuing Lender may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary.

(i) Cash Collateral Account.

(i) If the Borrower is required to deposit funds in the Cash Collateral Account
pursuant to the terms hereof, then the Borrower and the Administrative Agent
shall establish the Cash Collateral Account and the Borrower shall execute any
documents and agreements, including the Administrative Agent’s form assignment
of deposit accounts, that the Administrative Agent requests in connection
therewith to establish the Cash Collateral Account and grant the Administrative
Agent for the benefit of the Issuing Lenders a first priority security interest
in such account and the funds therein and giving the Administrative Agent
“control” over the Cash Collateral Account as such term is defined in the
applicable Uniform Commercial Code. The Borrower hereby pledges to the
Administrative Agent and grants the Administrative Agent a security interest in
the Cash Collateral Account, whenever established, all funds held in the Cash
Collateral Account from time to time, and all proceeds thereof as security for
the payment of the Letter of Credit Obligations. Except as provided in
Section 2.3(i)(ii) below, the Borrower shall have no access and no rights of
withdrawal from the Cash Collateral Account.

(ii) Funds held in the Cash Collateral Account shall be held as cash collateral
for obligations with respect to Letters of Credit. Such funds shall be promptly
applied by the Administrative Agent at the request of an Issuing Lender to any
reimbursement or other obligations under the applicable Letters of Credit that
exist or occur. If any surplus funds are held in the Cash Collateral Account
above the amount required by this Agreement during the existence of an Event of
Default the Administrative Agent may (A) hold such surplus funds in the Cash
Collateral Account as cash collateral for the Obligations or (B) apply such
surplus funds to any Obligations in any manner directed by the Majority Lenders.
If no Event of Default exists, the Administrative Agent shall immediately
release to the Borrower at the Borrower’s written request (1) any funds held in
the Cash Collateral Account in excess of 103% of the then existing Letter of
Credit Exposure or (2) any Cash Collateral provided to reduce Fronting Exposure
promptly following the elimination of such applicable Fronting Exposure
(including by any Defaulting Lender ceasing to be a Defaulting Lender, by any
Potential Defaulting Lender ceasing to be a Potential Defaulting Lender, or by
any Defaulting Lender or Potential Defaulting Lender ceasing to be a Revolving
Lender).

 

-30-



--------------------------------------------------------------------------------

(iii) The Administrative Agent shall invest the funds in the Cash Collateral
Account in an interest-bearing account or other investment approved by the
Borrower. The Administrative Agent shall exercise reasonable care in the custody
and preservation of any funds held in the Cash Collateral Account and shall be
deemed to have exercised such care if such funds are accorded treatment
substantially equivalent to that which the Administrative Agent accords its own
property or in accordance with the Borrower’s instructions or as otherwise
approved by the Borrower, it being understood that the Administrative Agent
shall not have any responsibility for taking any necessary steps to preserve
rights against any parties with respect to any such funds.

(j) Letters of Credit Issued for the Parent or Subsidiaries. Notwithstanding
that a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, the Parent or a Subsidiary thereof,
the Borrower shall be obligated (jointly and severally with the Parent or such
Subsidiary, as applicable) to reimburse each Issuing Lender hereunder for any
and all drawings under such Letter of Credit issued (or deemed issued)
hereunder. The Borrower hereby acknowledges that the issuance of Letters of
Credit for the account of the Parent or any one or more Subsidiaries thereof
inures to the benefit of the Borrower, and that the Borrower’s businesses
derives substantial benefits from the issuance of such Letters of Credit and the
businesses of the Parent and such Subsidiaries.

(k) Existing Letters of Credit. The parties hereto agree that effective as of
the Closing Date, the Existing Letters of Credit shall be deemed to have been
issued and maintained under, and to be governed by the terms and conditions of,
this Agreement.

2.4 Swingline Advances.

(a) The Swingline Facility. On the terms and conditions set forth in this
Agreement, the Swingline Lender may, in its sole and absolute discretion, from
time-to-time on any Business Day from the Closing Date until the last Business
Day occurring before the Revolving Credit Maturity Date, make Swingline Advances
to the Borrower in an aggregate principal amount not to exceed the Swingline
Sublimit at any time, provided that (i) after giving effect to such Swingline
Advance, the Revolving Outstanding Amount shall not exceed the aggregate
Revolving Commitments in effect at such time, (ii) no Swingline Advance may
mature after the Revolving Credit Maturity Date, and (iii) no Swingline Advance
shall be made by the Swingline Lender if the conditions set forth in Section 3.2
have not been met as of the date of such Swingline Advance. The Borrower agrees
that the giving of the applicable Notice of Borrowing and the acceptance by the
Borrower of the proceeds of such Swingline Advance shall constitute a
representation and warranty by the Borrower that on the date of such Swingline
Advance the conditions set forth in Section 3.2 have been met. Immediately upon
the making of a Swingline Advance, each Revolving Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the Swingline
Lender a risk participation in such Swingline Advance in an amount equal to its
Applicable Percentage of such Swingline Advance.

(b) Evidence of Indebtedness. The indebtedness of the Borrower to the Swingline
Lender resulting from Swingline Advances shall be evidenced as set forth in
Section 2.2.

(c) Prepayment. Within the limits expressed in this Agreement, amounts advanced
pursuant to Section 2.4(a) may from time to time be borrowed, prepaid without
penalty, and reborrowed at the sole and absolute discretion of the Swingline
Lender. If the amount of aggregate outstanding amount of Swingline Advances ever
exceeds the Swingline Sublimit, the Borrower shall, upon receipt of written
notice of such condition from the Swingline Lender and to the extent of such
excess, prepay to the Swingline Lender outstanding principal of the Swingline
Advances such that such excess is eliminated.

 

-31-



--------------------------------------------------------------------------------

(d) Refinancing of Swingline Advances.

(i) The Swingline Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swingline Lender to so request on its behalf), that each Revolving Lender make a
Revolving Advance consisting of Base Rate Advances in an amount equal to such
Revolving Lender’s Applicable Percentage of the amount of Swingline Advances
then outstanding. Such request shall be made in writing (which written request
shall be deemed to be a Notice of Borrowing for purposes hereof), without regard
to the minimum and multiples specified in Section 2.5(c) for the principal
amount of Borrowings but subject to the unutilized portion of the Revolving
Commitments and the conditions set forth in Section 3.2. The Swingline Lender
shall furnish the Borrower with a copy of the applicable Notice of Borrowing
promptly after delivering such notice to the Administrative Agent. Regardless of
whether the request for such Revolving Advance complies with Section 2.5, each
Revolving Lender shall make an amount equal to its Applicable Percentage of the
amount specified in such Notice of Borrowing available to the Administrative
Agent in Same Day Funds for the account of the Swingline Lender at the
Administrative Agent’s Lending Office not later than 1:00 p.m. (Houston, Texas,
time) on the day specified in such Notice of Borrowing, whereupon, subject to
Section 2.4(d)(iii), each Revolving Lender that so makes funds available shall
be deemed to have made a Revolving Advance consisting of Base Rate Advances to
the Borrower in such amount. The Administrative Agent shall remit the funds so
received to the Swingline Lender.

(ii) If for any reason any Swingline Advance cannot be refinanced by such a
Borrowing in accordance with Section 2.4(d)(i), the applicable Notice of
Borrowing submitted by the Swingline Lender as set forth herein shall be deemed
to be a request by the Swingline Lender that each of the applicable Revolving
Lenders fund its risk participation in the relevant Swingline Advances and each
such Revolving Lender’s payment to the Administrative Agent for the account of
the Swingline Lender pursuant to Section 2.4(d)(i) shall be deemed payment in
respect of such participation.

(iii) If any Revolving Lender fails to make available to the Administrative
Agent for the account of the Swingline Lender any amount required to be paid by
such Revolving Lender pursuant to the foregoing provisions of this
Section 2.4(d) by the time specified in Section 2.4(d)(i), the Swingline Lender
shall be entitled to recover from such Revolving Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swingline Lender at a rate per annum equal to
the applicable Overnight Rate from time to time in effect. A certificate of the
Swingline Lender submitted to any Revolving Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (iii) shall be
conclusive absent manifest error.

(iv) Each Revolving Lender’s obligation to make Revolving Advances or to
purchase and fund risk participations in Swingline Advances pursuant to this
Section 2.4(d) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Revolving Lender may have against the Swingline Lender,
the Borrower, or any other Person for any reason whatsoever, (B) the occurrence
or continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation

 

-32-



--------------------------------------------------------------------------------

to make Advances pursuant to Section 2.4(d)(i) (but not its obligation to
purchase and fund risk participations in Swingline Advances) is subject to the
conditions set forth in Section 3.2. No such funding of risk participations
shall relieve or otherwise impair the obligation of the Borrower to repay the
Swingline Advances, together with interest as provided herein.

(e) Repayment of Participations.

(i) At any time after any Revolving Lender has purchased and funded a risk
participation in a Swingline Advance, if the Swingline Lender receives any
payment on account of such Swingline Advance, the Swingline Lender will
distribute to such Revolving Lender its Applicable Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Revolving Lender’s risk participation was funded) in
the same funds as those received by the Swingline Lender.

(ii) If any payment received by the Swingline Lender in respect of principal or
interest on any Swingline Advance is required to be returned by the Swingline
Lender under any of the circumstances described in Section 9.12 (including
pursuant to any settlement entered into by the Swingline Lender in its
discretion), each Revolving Lender shall pay to the Swingline Lender its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the applicable Overnight Rate. The
Administrative Agent will make such demand upon the request of the Swingline
Lender. The obligations of the Revolving Lenders under this clause shall survive
the payment in full of the Obligations and the termination of this Agreement.

(f) Interest for Account of Swingline Lender. The Swingline Lender shall be
responsible for invoicing the Borrower for interest on the Swingline Advances.
Until each Lender funds its Revolving Advances or risk participation pursuant to
this Section to refinance such Revolving Lender’s Applicable Percentage of the
applicable Swingline Advances, interest in respect of such Applicable Percentage
shall be solely for the account of the Swingline Lender.

(g) Payments Directly to Swingline Lender. The Borrower shall make all payments
of principal and interest in respect of the Swingline Advances directly to the
Swingline Lender.

(h) Method of Borrowing. Except as provided in the clause (c) above, each
request for a Swingline Advance shall be made pursuant to telephone notice to
the Swingline Lender given no later than 1:00 p.m. (Houston, Texas time) on the
date of the proposed Swingline Advance, promptly confirmed by a completed and
executed Notice of Borrowing facsimiled to the Administrative Agent and the
Swingline Lender. The Swingline Lender will promptly make such Swingline Advance
available to the Borrower at its account with the Administrative Agent.

(i) Discretionary Nature of the Swing Line Facility. Notwithstanding any terms
to the contrary contained herein, the swingline facility provided herein (A) is
an uncommitted facility and the Swingline Lender may, but shall not be obligated
to, make Swingline Advances, and (ii) may be terminated at any time by the
Swingline Lender upon written notice by the Swingline Lender to the Borrower.

2.5 Borrowings; Procedures and Limitations.

(a) Notice of Borrowings. Each Borrowing shall be made pursuant to a Notice of
Borrowing and given by the Borrower to the Administrative Agent not later than
12:00 p.m. (Houston, Texas time) on the third Business Day before the date of
the proposed Borrowing in the case of a

 

-33-



--------------------------------------------------------------------------------

Borrowing consisting of Eurodollar Advances, and by the Borrower to the
Administrative Agent not later than 11:00 a.m. (Houston, Texas time) on the same
day as the date of the proposed Borrowing in the case of a Borrowing consisting
of Base Rate Advances. The Administrative Agent shall give each applicable
Lender prompt notice on the day of receipt of timely Notice of Borrowing of such
proposed Borrowing by facsimile. Each Notice of Borrowing shall be by facsimile
specifying the (i) requested date of such Borrowing (which shall be a Business
Day), (ii) requested Type and Class of Advances comprising such Borrowing,
(iii) aggregate amount of such Borrowing, and (iv) if such Borrowing is to be
comprised of Eurodollar Advances, the Interest Period for such Advances. In the
case of a proposed Borrowing comprised of Eurodollar Advances, the
Administrative Agent shall promptly notify each applicable Lender of the
applicable interest rate under Section 2.9, as applicable. Each Lender shall
before 11:00 a.m. (Houston, Texas time) on the date of the proposed Borrowing in
the case of a Borrowing consisting of Eurodollar Advances, and before 1:00 p.m.
(Houston, Texas time) on the date of the proposed Borrowing in the case of a
Borrowing consisting of Base Rate Advances, make available for the account of
its Lending Office to the Administrative Agent at its address referred to in
Section 9.7, or such other location as the Administrative Agent may specify by
notice to the Lenders, in Same Day Funds, such Lender’s Applicable Percentage of
such Borrowing. Promptly upon the Administrative Agent’s receipt of such funds
and provided that the applicable conditions set forth in Article III have been
satisfied, the Administrative Agent will make such funds available to the
Borrower at its account with the Administrative Agent.

(b) Conversions and Continuations. In order to elect to Convert or Continue
Revolving Advances comprising part of the same Borrowing under this Section, the
Borrower shall deliver an irrevocable Notice of Conversion or Continuation to
the Administrative Agent at the Administrative Agent’s office no later than 2:00
p.m. (Houston, Texas time) (i) at least one Business Day in advance of the
proposed Conversion date in the case of a Conversion of such Revolving Advances
to Base Rate Advances, and (ii) at least three Business Days in advance of the
proposed Conversion or Continuation date in the case of a Conversion to, or a
Continuation of, Eurodollar Advances. Each such Notice of Conversion or
Continuation shall be in writing or facsimile, specifying (A) the requested
Conversion or Continuation date (which shall be a Business Day), (B) the
Borrowing amount and Type of the Revolving Advances to be Converted or
Continued, (C) whether a Conversion or Continuation is requested, and if a
Conversion, into what Type of Revolving Advances, and (D) in the case of a
Conversion to, or a Continuation of, Eurodollar Advances, the requested Interest
Period. Promptly after receipt of a Notice of Conversion or Continuation under
this paragraph, the Administrative Agent shall provide each applicable Lender
with a copy thereof and, in the case of a Conversion to or a Continuation of
Eurodollar Advances, notify each applicable Lender of the applicable interest
rate under Section 2.9 as applicable. For purposes other than the conditions set
forth in Section 3.2, the portion of Revolving Advances comprising part of the
same Borrowing that are Converted to Advances of another Type shall constitute a
new Borrowing.

(c) Certain Limitations. Notwithstanding anything in paragraphs (a) and
(b) above:

(i) Each Borrowing shall be in an aggregate amount not less than $3,000,000 and
in integral multiples of $1,000,000 in excess thereof in case of Eurodollar
Advances and in an aggregate amount not less than $500,000 and in integral
multiples of $100,000 in excess thereof in case of Base Rate Advances.

(ii) [Reserved]

(iii) Each Borrowing shall (A) consist of Advances of the same Type and Class
made, Converted or continued on the same day by the Lenders according to their
Applicable Percentage, and (B) denominated only in Dollars.

 

-34-



--------------------------------------------------------------------------------

(iv) At no time shall there be more than eight Interest Periods applicable to
outstanding Eurodollar Advances.

(v) The Borrower may not select Eurodollar Advances for any Borrowing to be
made, Converted or Continued if an Event of Default has occurred and is
continuing.

(vi) If any Lender shall, at least one Business Day prior to the requested date
of any Borrowing comprised of Eurodollar Advances, notify the Administrative
Agent and the Borrower that the introduction of or any change in or in the
interpretation of any Legal Requirement makes it unlawful, or that any central
bank or other Governmental Authority asserts that it is unlawful, for such
Lender or its Lending Office to perform its obligations under this Agreement to
make Eurodollar Advances or to fund or maintain Eurodollar Advances, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or take deposits of, Dollars in the applicable
interbank market, then (1) such Lender’s Applicable Percentage of the amount of
such Borrowing shall be made as a Base Rate Advance of such Lender, (2) such
Base Rate Advance shall be considered part of the same Borrowing and interest on
such Base Rate Advance shall be due and payable at the same time that interest
on the Eurodollar Advances comprising the remainder of such Borrowing shall be
due and payable, and (3) any obligation of such Lender to make, Continue, or
Convert to, Eurodollar Advances, including in connection with such requested
Borrowing, shall be suspended until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist.

(vii) If the Administrative Agent is unable to determine the Eurodollar Rate for
Eurodollar Advances comprising any requested Borrowing, the right of the
Borrower to select Eurodollar Advances for such Borrowing or for any subsequent
Borrowing shall be suspended until the Administrative Agent shall notify the
Borrower and the applicable Lenders that the circumstances causing such
suspension no longer exist, and each Advance comprising such Borrowing shall be
made as a Base Rate Advance.

(viii) If the Majority Lenders shall, at least one Business Day before the date
of any requested Borrowing, notify the Administrative Agent that (A) the
Eurodollar Rate for Eurodollar Advances comprising such Borrowing will not
adequately reflect the cost to such Lenders of making or funding their
respective Eurodollar Advances, as the case may be, for such Borrowing, or
(B) deposits are not being offered to banks in the applicable offshore interbank
market for Dollars for the applicable amount and Interest Period of such
Eurodollar Advance, then the Administrative Agent shall give notice thereof to
the Borrower and the Lenders and the right of the Borrower to select Eurodollar
Advances for such Borrowing or for any subsequent Borrowing shall be suspended
until the Administrative Agent shall notify the Borrower and the Lenders that
the circumstances causing such suspension no longer exist, and each Advance
comprising such Borrowing shall be made as a Base Rate Advance.

(ix) If the Borrower shall fail to select the duration or Continuation of any
Interest Period for any Eurodollar Advance in accordance with the provisions
contained in the definition of “Interest Period” in Section 1.1 and paragraph
(a) or (b) above, the Administrative Agent will forthwith so notify the Borrower
and the applicable Lenders and such affected Advances will be made available to
the applicable Borrower on the date of such Borrowing as Eurodollar Advances
with a one month Interest Period or, if such affected Advances are existing
Advances, will be Converted into Base Rate Advances at the end of Interest
Period then in effect.

(x) Swingline Advances may not be Converted or Continued.

 

-35-



--------------------------------------------------------------------------------

(d) Notices Irrevocable. Each Notice of Borrowing and Notice of Conversion or
Continuation shall be irrevocable and binding on the Borrower.

(e) Lender Obligations Several. The failure of any Lender to make the Advance to
be made by it as part of any Borrowing shall not relieve any other Lender of its
obligation, if any, to make its Advance on the date of such Borrowing. No Lender
shall be responsible for the failure of any other Lender to make the Advance to
be made by such other Lender on the date of any Borrowing.

(f) Funding by Lenders; Administrative Agent’ Reliance. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Advances, or prior to the time of
any Borrowing of Base Rate Advances, that such Lender will not make available to
the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
in accordance with and at the time required in Section 2.5 and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Administrative Agent, then the applicable Lender and
the Borrowers severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount in Same Day Funds with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the Overnight Rate and
(B) in the case of a payment to be made by the Borrower, the interest rate
applicable to the requested Borrowing. If the Borrower and such Lender shall pay
such interest to the Administrative Agent for the same or an overlapping period,
the Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by such Borrower for such period. If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Advance included in such Borrowing. Any payment
by the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent. A notice of the Administrative Agent to any Lender or the
Borrower with respect to any amount owing under this subsection (f) shall be
conclusive, absent manifest error.

2.6 Prepayments. No Borrower shall have any right to prepay any principal amount
of any Advance except as provided in this Section 2.6.

(a) Optional. The Borrower may elect to prepay any Borrowing, in whole or in
part, without penalty or premium except as set forth in Section 2.11 and after
giving, by 2:00 p.m. (Houston, Texas time) (i) in the case of Eurodollar
Advances, at least three Business Days’ or (ii) in case of Base Rate Advances,
one Business Day’s prior written notice to the Administrative Agent stating the
proposed date and aggregate principal amount of such prepayment. If any such
notice is given, the Borrower shall prepay Advances comprising part of the same
Borrowing in whole or ratably in part in an aggregate principal amount equal to
the amount specified in such notice, together with accrued interest to the date
of such prepayment on the principal amount prepaid in case of Base Rate Advances
and amounts, if any, required to be paid pursuant to Section 2.11 as a result of
such prepayment being made on such date; provided that each optional partial
prepayment of a Borrowing shall be in a minimum amount not less than $3,000,000
and in multiple integrals of $1,000,000 in excess thereof in case of Eurodollar
Advances and in an aggregate amount not less than $500,000 and in integral
multiples of $100,000 in excess thereof in case of Base Rate Advances.

 

-36-



--------------------------------------------------------------------------------

(b) Mandatory.

(i) On any date that the Revolving Outstanding Amount exceeds the aggregate
amount of Revolving Commitments, the Borrower shall, within one Business Day, to
the extent of such excess, first prepay to the Swingline Lender the outstanding
principal amount of the Swingline Advances, second, prepay to the Revolving
Lenders on a pro rata basis the outstanding principal amount of the Revolving
Advances and third, make deposits into the Cash Collateral Account to provide
cash collateral in the amount of such excess for the Letter of Credit Exposure.

(ii) If a Revolving Facility Increase is effected as permitted under
Section 2.1(e)(i), the Borrower shall prepay any Revolving Advances outstanding
on such Increase Date to the extent necessary to keep the outstanding Revolving
Advances ratable to reflect the revised Applicable Percentages arising from such
Revolving Facility Increase. Any prepayment made by the Borrower in accordance
with this clause (b)(ii) may be made with the proceeds of Revolving Advances
made by all the Revolving Lenders in connection the Revolving Facility Increase
occurring simultaneously with the prepayment.

(c) Interest; Costs. Each prepayment pursuant to this Section 2.6 shall be
accompanied by accrued interest on the amount prepaid to the date of such
prepayment and amounts, if any, required to be paid pursuant to Section 2.11 as
a result of such prepayment being made on such date.

2.7 Repayment.

(a) Revolving Advances. The Borrower hereby unconditionally promises to pay to
the Administrative Agent for the account of and ratable benefit of each
Revolving Lender the aggregate outstanding principal amount of all Revolving
Advances on the Revolving Credit Maturity Date.

(b) Swingline Advances. The Borrower hereby unconditionally promises to pay to
the Swingline Lender (i) the aggregate outstanding principal amount of all
Swingline Advances on each Swingline Payment Date, and (ii) the aggregate
outstanding principal amount of all Swingline Advances outstanding on the
Revolving Credit Maturity Date.

2.8 Fees.

(a) Commitment Fees. The Borrower agrees to pay to the Administrative Agent for
the account of each Revolving Lender (subject to Section 2.17(a)(iii)) a
Commitment Fee on the average daily amount by which such Revolving Lender’s
Revolving Commitment exceeds such Revolving Lender’s outstanding Revolving
Advances plus such Lender’s Applicable Percentage of the Letter of Credit
Exposure at the per annum rate equal to the Applicable Margin for Commitment
Fees for such period. The Commitment Fee is due quarterly in arrears on
March 31, June 30, September 30, and December 31 of each year commencing on
March 31, 2014, and on the Revolving Credit Maturity Date. For purposes of this
Section 2.8(a) only, amounts advanced as Swingline Advances shall not reduce the
amount of the unused Revolving Commitment.

(b) Fees for Letters of Credit. The Borrower agrees to pay the following
(subject to Section 2.17(a)(iii)): (i) to the Administrative Agent for the pro
rata benefit of the Revolving Lenders a per annum letter of credit fee for each
Letter of Credit issued hereunder in an amount equal to the Applicable Margin
for Borrowings consisting of Eurodollar Advances on the face amount of such
Letter of Credit for the period such Letter of Credit is outstanding, which fee
shall be due and payable quarterly in arrears on
March 31, June 30, September 30, and December 31 of each year, and on the
Revolving Credit Maturity Date; provided, however, that any letter of credit
fees otherwise payable for the account of a Defaulting Lender with respect to
any Letter of Credit shall be payable, to the maximum extent permitted by
applicable law, to the other Revolving Lenders in accordance with the upward
adjustments in their respective Applicable Percentages allocable to such Letter
of Credit pursuant to Section

 

-37-



--------------------------------------------------------------------------------

2.17(a)(iv), with the balance of such fee, if any, being retained by the
Borrower for its own account or, to the extent any Fronting Exposure shall then
be outstanding, being payable to the applicable Issuing Lender for its own
account to the extent such fee relates to the amount of such Fronting Exposure;
(ii) to the applicable Issuing Lender, a fronting fee for each Letter of Credit
as agreed in writing between the Borrower and the applicable Issuing Lender; and
(iii) to the applicable Issuing Lender such other usual and customary fees
associated with any issuances, transfers, amendments, drawings, or negotiations
of any Letter of Credit, which fees shall be due and payable as requested by
such Issuing Lender in accordance with such Issuing Lender’s then current fee
policy. The Borrower shall have no right to any refund of letter of credit fees
previously paid by the Borrower, including any refund claimed because the
Borrower cancels any Letter of Credit prior to its expiration date.

(c) Other Fees. The Borrower agrees to pay the fees to the Administrative Agent
and the Arrangers as set forth in the Fee Letter.

(d) Generally. All such fees shall be paid on the dates due, in immediately
available Dollars to the Administrative Agent for distribution, if and as
appropriate, among the Lenders, except that the fees payable pursuant to
Section 2.6(b)(ii) shall be paid directly to the applicable Issuing Lender. Once
paid, absent manifest error, none of these fees shall be refundable under any
circumstances.

2.9 Interest.

(a) Revolving Credit Facility.

(i) Base Rate Advances. Subject to the provisions of clause (c) below, each
Borrowing consisting of Base Rate Advances shall bear interest at the Adjusted
Base Rate in effect from time to time plus the Applicable Margin for Base Rate
Advances under the Revolving Credit Facility for such period. The Borrower shall
pay to Administrative Agent for the ratable benefit of each Revolving Lender all
accrued but unpaid interest on such Revolving Lender’s Base Rate Advances on
each March 31, June 30, September 30, and December 31 commencing on March 31,
2014, and on the Revolving Credit Maturity Date.

(ii) Eurodollar Advances. Subject to the provisions of clause (c) below, each
Borrowing consisting of Eurodollar Advances shall bear interest during its
Interest Period equal to at all times the Eurodollar Rate for such Interest
Period plus the Applicable Margin for Eurodollar Advances under the Revolving
Credit Facility for such period. The Borrower shall pay to the Administrative
Agent for the ratable benefit of each Revolving Lender all accrued but unpaid
interest on each of such Revolving Lender’s Eurodollar Advances on the last day
of the Interest Period therefor (provided that for Eurodollar Advances with six
month Interest Periods, accrued but unpaid interest shall also be due on the day
three months from the first day of such Interest Period), on the date any
Eurodollar Advance is repaid in full, and on the Revolving Credit Maturity Date.

(b) Swingline Advances. Subject to the provisions of clause (d) below, at the
Borrower’s option, Swingline Advances shall bear interest at either (i) the
Adjusted Base Rate in effect from time to time plus the Applicable Margin for
Base Rate Advances under the Revolving Credit Facility or (ii) the Eurodollar
Rate in effect from time to time (or if any such day is not a Business Day, the
immediately preceding Business Day) for a deposit in Dollars with a maturity of
one month plus the Applicable Margin for Eurodollar Advances under the Revolving
Credit Facility. The Borrower shall pay to the Swingline Lender for its own
account subject to Section 2.4(f) all accrued but unpaid interest on each
Swingline Advance on each Swingline Payment Date, on the date any Swingline
Advance is repaid (or refinanced) in full, and on the Revolving Credit Maturity
Date.

 

-38-



--------------------------------------------------------------------------------

(c) Default Interest. If, at any time, (i) any principal of or interest on any
Advance or any fee, reimbursement of a drawing under a Letter of Credit or other
amount payable by the Borrower hereunder is not paid when due, whether at stated
maturity, upon acceleration or otherwise, (ii) any Event of Default under
Section 7.1(f) occurs and is continuing or (iii) any Event of Default is
continuing (except as set forth in clauses (i) and (ii) above) upon the request
of the Majority Lenders, then the Borrower shall pay interest on the principal
amount of all outstanding Obligations hereunder at a fluctuating interest rate
per annum at all times equal to the Default Rate to the fullest extent permitted
by applicable Legal Requirements. Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

2.10 Illegality. If any Lender shall notify the Borrower that the introduction
of or any change in or in the interpretation of any law or regulation makes it
unlawful, or that any central bank or other governmental authority asserts that
it is unlawful, for such Lender or its Lending Office to perform its obligations
under this Agreement to make, maintain, or fund any Eurodollar Advances of such
Lender then outstanding hereunder, (a) the Borrower shall, no later than 11:00
a.m. (Houston, Texas, time) (i) if not prohibited by law, on the last day of the
Interest Period for each outstanding Eurodollar Advance, or (ii) if required by
such notice, on the second Business Day following its receipt of such notice,
prepay all of the Eurodollar Advances of such Lender then outstanding, together
with accrued interest on the principal amount prepaid to the date of such
prepayment and amounts, if any, required to be paid pursuant to Section 2.11 as
a result of such prepayment being made on such date, (b) such Lender shall
simultaneously make a Base Rate Advance to the Borrower on such date in an
amount equal to the aggregate principal amount of the Eurodollar Advances
prepaid to such Lender, and (c) the right of the Borrower to select Eurodollar
Advances from such Lender for any subsequent Borrowing shall be suspended until
such Lender shall notify the Borrower that the circumstances causing such
suspension no longer exist.

2.11 Breakage Costs.

(a) Funding Losses. In the case of any Borrowing which the related Notice of
Borrowing specifies is to be comprised of Eurodollar Advances, the Borrower
hereby indemnifies each Lender against any loss, out-of-pocket cost, or expense
incurred by such Lender as a result of any failure to fulfill on or before the
date specified in such Notice of Borrowing for such Borrowing the applicable
conditions set forth in Article III, including, without limitation, any loss
(excluding any loss of anticipated profits), cost, or expense incurred by reason
of the liquidation or redeployment of deposits or other funds acquired by such
Lender to fund the Eurodollar Advance to be made by such Lender as part of such
Borrowing when such Eurodollar Advance as a result of such failure, is not made
on such date.

(b) Prepayment or Late Payment Losses. If (i) any payment of principal of any
Eurodollar Advance is made other than on the last day of the Interest Period for
such Advance as a result of any prepayment, payment pursuant to Section 2.6, the
acceleration of the maturity of the Obligations, or for any other reason,
(ii) the Borrower fails to make a principal or interest payment with respect to
any Eurodollar Advance on the date such payment is due and payable, or (iii) any
failure by the Borrower to make payment of any Advance or reimbursement of
drawing under any Letter of Credit (or interest due thereon) on its scheduled
due date; the Borrower shall, within 10 days of any written demand sent by the
Administrative Agent on behalf of a Lender to the Borrower, pay to the
Administrative Agent for the benefit of such Lender any amounts determined in
good faith by such Lender to be required to compensate such Lender for any
additional losses, out-of-pocket costs, or expenses which it may reasonably
incur as a result of such payment or nonpayment, including, without limitation,
any loss (excluding loss of anticipated profits), cost, or expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
any Lender to fund or maintain such Advance.

 

-39-



--------------------------------------------------------------------------------

(c) Assignment Losses. If any assignment of any Eurodollar Advance is made other
than on the last day of the Interest Period for such Advance as a result of a
request by the Borrower pursuant to clause (b) of Section 2.16, the Borrower
shall, within three (3) Business Days of any written demand sent by the
Administrative Agent on behalf of the Lender that is the assignee thereof to the
Borrower, pay to the Administrative Agent for the benefit of such Lender any
amounts determined by such Lender to be required to compensate such Lender for
any additional losses, out-of-pocket costs, or expenses (other than any
anticipated lost profits) which it may reasonably incur as a result of such
assignment, including, without limitation, any such loss, cost, or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by such Lender to fund or maintain such Advance.

(d) Certificate. A certificate of any Lender setting forth any amount or amounts
that such Lender is entitled to receive pursuant to this Section 2.11 shall be
delivered to the Borrower and the Administrative Agent and shall be conclusive
absent manifest error.

2.12 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 2.12(e)) or any Issuing
Lender;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or Issuing Lender or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Advances made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Eurodollar Advance
(or of maintaining its obligation to make or accept and purchase any such
Advance), or to increase the cost to such Lender, Issuing Lender or such other
Recipient of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender, Issuing Lender or other Recipient hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender, Issuing Lender
or other Recipient, the Borrower will pay to such Lender, Issuing Lender or
other Recipient, such additional amount or amounts as will compensate such
Lender, Issuing Lender or other Recipient, as the case may be, for such
additional costs incurred or reduction suffered.

(b) Capital Adequacy. If any Lender or Issuing Lender determines that any Change
in Law affecting such Lender or Issuing Lender or any lending office of such
Lender or such Lender’s or Issuing Lender’s holding company, if any, regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or Issuing Lender’s capital or on the capital of
such Lender’s or Issuing Lender’s holding company, if any, as a consequence of
this Agreement, the Revolving Commitments of such Lender or the Advances made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by such Issuing Lender, to a level below that which such Lender
or Issuing Lender or such Lender’s or Issuing Lender’s holding company could
have

 

-40-



--------------------------------------------------------------------------------

achieved but for such Change in Law (taking into consideration such Lender’s or
Issuing Lender’s policies and the policies of such Lender’s or Issuing Lender’s
holding company with respect to capital adequacy and liquidity), then from time
to time the Borrower will pay to such Lender or Issuing Lender, such additional
amount or amounts as will compensate such Lender or Issuing Lender or such
Lender’s or Issuing Lender’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or Issuing Lender
setting forth the amount or amounts necessary to compensate such Lender or
Issuing Lender or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or Issuing
Lender, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or Issuing
Lender to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or Issuing Lender’s right to demand such compensation;
provided that the Borrower shall not be required to compensate a Lender or an
Issuing Lender pursuant to this Section for any reserve, tax, lost compensation,
increased costs or reductions suffered or incurred more than 270 days prior to
the date that such Lender or the Issuing Lender, as the case may be, notifies
the Borrower of the cause giving rise to such reserve, tax, lost compensation,
increased costs or reductions and of such Lender’s or such Issuing Lender’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
270-day period referred to above shall be extended to include the period of
retroactive effect thereof).

(e) Additional Reserve Requirement. The Borrower shall pay to each Lender Party,
(i) as long as such Lender Party shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurodollar funds or
deposits (currently known as Eurocurrency Liabilities), additional interest on
the unpaid principal amount of each Eurodollar Advance equal to the actual costs
of such reserves allocated to such Advance by such Lender Party (as determined
by such Lender Party in good faith, which determination shall be conclusive in
the absence of manifest error), and (ii) as long as such Lender Party shall be
required to comply with any reserve ratio requirement or analogous requirement
of any other central banking or financial regulatory authority imposed in
respect of the maintenance of the Revolving Commitments or the funding of the
Eurodollar Advances, such additional costs (expressed as a percentage per annum
and rounded upwards, if necessary, to the nearest five decimal places) equal to
the actual costs allocated to such Revolving Commitments or Advances by such
Lender Party (as determined by such Lender Party in good faith, which
determination shall be conclusive in the absence of manifest error), which in
each case, shall be due and payable on each date on which interest is payable on
such Advance.

2.13 Payments and Computations.

(a) Payments. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed in Dollars and in Same Day
Funds. Subject to Section 2.5(c), each payment of any Advance pursuant to this
Section or any other provision of this Agreement shall be made in a manner such
that all Advances comprising part of the same Borrowing are paid in whole or
ratably in part.

 

-41-



--------------------------------------------------------------------------------

(b) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the applicable Lenders or Issuing Lender hereunder that the Borrower will not
make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the applicable Issuing Lender, as
the case may be, the amount due. In such event, if the Borrower has not in fact
made such payment, then each of the applicable Lenders or Issuing Lender, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Lender, in Same Day
Funds with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the Overnight Rate. A notice of the Administrative
Agent to any Lender or the Borrower with respect to any amount owing under this
subsection (b) shall be conclusive, absent manifest error.

(c) Payment Procedures. The Borrower shall make each payment of any amount under
this Agreement and under any other Credit Document prior to the time expressly
required hereunder (or, if no such time is expressly required, not later than
11:00 a.m. (Houston, Texas time)) on the day when due to the Administrative
Agent at the Administrative Agent’s address (or such other location as the
Administrative Agent shall designate in writing to the Borrower) in Same Day
Funds; provided however that payments specified to be made directly to an
Issuing Lender or any other Person, including amounts payable solely to any
specific Lender Party pursuant to Sections 2.3, 2.4, 2.8, 2.9, 2.10, 2.11, 2.12,
2.14, and 9.1 but after taking into account payments effected pursuant to
Section 2.13(f), shall be made directly to the Persons entitled thereto. Without
limiting the generality of the foregoing, the Administrative Agent may require
that any payments due under this Agreement be made in the United States. The
Administrative Agent will promptly thereafter, and in any event prior to the
close of business on the day any timely payment is made, cause to be distributed
like funds relating to the payment of principal, interest or fees ratably in
accordance with each Lender’s Applicable Percentage to the Lenders for the
account of their respective Lending Offices, and like funds relating to the
payment of any other amount payable to any Lender to such Lender for the account
of its Lending Office, in each case to be applied in accordance with the terms
of this Agreement. Upon receipt of other amounts due solely to the
Administrative Agent, Issuing Lender, Swingline Lender, or a specific Lender,
the Administrative Agent shall distribute such amounts to the appropriate party
to be applied in accordance with the terms of this Agreement.

(d) Non-Business Day Payments. Whenever any payment shall be stated to be due on
a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be;
provided that if such extension would cause payment of interest on or principal
of Eurodollar Advances to be made in the next following calendar month, such
payment shall be made on the next preceding Business Day.

(e) Computations. All computations of interest based on the Prime Rate shall be
made by the Administrative Agent on the basis of a year of 365/366 days and on
the basis of a year of 360 days for all other interest and fees, in each case
for the actual number of days (including the first day, but excluding the last
day) occurring in the period for which such interest or fees are payable. Each
determination by the Administrative Agent of an amount of interest or fees shall
be conclusive and binding for all purposes, absent manifest error.

(f) Sharing of Payments, Etc. If any Lender shall, by exercising any right of
setoff or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of its Advances or other obligations hereunder resulting
in such Lender receiving payment of a proportion of the aggregate amount of its
Advances and accrued interest thereon or other such obligations greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall

 

-42-



--------------------------------------------------------------------------------

(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Advances and such other obligations of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Advances and other amounts owing them; provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii) the provisions of this paragraph shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Advances or participations in Letter of Credit Obligations to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

2.14 Taxes.

(a) Defined Terms. For purposes of this Section 2.14, the term “Lender” includes
any Issuing Lender and the term “applicable law” includes FATCA.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Credit Party under any Credit Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of the applicable
Credit Party or the Administrative Agent) requires the deduction or withholding
of any Tax from any such payment by such applicable Credit Party or the
Administrative Agent, then such applicable Credit Party or the Administrative
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Credit Party shall be increased as necessary
so that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section) the applicable Recipient receives an amount equal to the sum it would
have received had no such deduction or withholding been made.

(c) Payment of Other Taxes by the Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

(d) Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
except as a result of the gross negligence or willful misconduct of such
Recipient, whether or not such Indemnified Taxes were

 

-43-



--------------------------------------------------------------------------------

correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.6(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any
Credit Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Credit Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower to a Governmental Authority pursuant to this Section 2.14, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of any available receipt issued by such Governmental Authority evidencing
such payment, a copy of the return (if any) reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

(g) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Credit Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.14(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Borrower:

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), duly completed
copies of IRS Form W-9 certifying that such Lender is exempt from U.S. federal
backup withholding tax;

 

-44-



--------------------------------------------------------------------------------

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

  a. in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, duly completed copies of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Credit Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

  b. duly completed copies of IRS Form W-8ECI;

 

  c. in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) duly completed copies of IRS Form W-8BEN; or

 

  d. to the extent a Foreign Lender is not the beneficial owner, duly completed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-2 or
Exhibit F-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), duly completed copies of any other form prescribed by applicable law as
a basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

-45-



--------------------------------------------------------------------------------

(D) if a payment made to a Lender under any Credit Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.14 (including by
the payment of additional amounts pursuant to this Section 2.14), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(i) Survival. Each party’s obligations under this Section 2.14 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Revolving
Commitments and the repayment, satisfaction or discharge of all obligations
under any Credit Document.

 

-46-



--------------------------------------------------------------------------------

2.15 United Kingdom Taxes.

(a) Any and all payments by or on account of any obligation of the Parent or any
Guarantor hereunder or under any other Credit Documents shall be made free and
clear of and without reduction or withholding for any Indemnified Taxes or Other
Taxes imposed by the United Kingdom. If any such Credit Party shall be required
by any United Kingdom Legal Requirement to deduct any such Indemnified Taxes or
Other Taxes from such payments, then (i) the sum payable shall be increased as
necessary so that after making all such required deductions (including
deductions applicable to additional sums payable under this Section) the
applicable Lender Party receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the applicable Credit Party
shall make such deductions, and (iii) the Credit Party shall timely pay the full
amount deducted to the relevant United Kingdom Governmental Authority in
accordance with applicable Legal Requirements.

(b) A Lender Party and such Credit Party shall cooperate in completing any
procedural formalities necessary (including but only if so requested by a
particular Lender, the use of the United Kingdom’s double tax treaty passport
scheme) for the Borrower to obtain authorization to make such payment without a
deduction for Taxes. Any Lender Party that is a Qualified Treaty Lender shall
provide the Parent or the applicable Guarantor upon becoming a party hereto with
a copy of a duly executed direction under SI 1970/488 from HM Revenue and
Customs granted in connection with an income Tax treaty or pursuant to the HM
Revenue and Customers DT Treaty Passport scheme evidencing an exemption or
reduction from withholding. Such Credit Party shall take all actions required to
notify HM Revenue and Customs of such Lender Party’s direction or DT Treaty
Passport scheme number and that it has made a “passported loan”. Should the
Parent or any Guarantor or other Credit Party be required to make a payment of
Indemnified Taxes or Other Taxes pursuant to Section 2.15(a) of this Agreement,
then the applicable Lender Party shall (i) use its commercially reasonable
efforts to obtain a DT Treaty Passport scheme number to allow for the amount of
such payments owed to it to not be subject to a deduction for such Indemnified
Taxes or Other Taxes or (ii) provide the Parent and the Administrative Agent
with evidence reasonably satisfactory to such parties that will allow the Parent
or the Administrative Agent, as the case may be, to determine that such payment
of Indemnified Taxes or Other Taxes is subject to withholding at a reduced rate.

2.16 Mitigation Obligations; Replacement of Lenders.

(a) Designation of Different Lending Office. If any Lender requests compensation
under Section 2.12, or requires the Borrower to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.14, or suspends its obligation to continue,
or Convert Advances into, Eurodollar Advances pursuant to Section 2.5(c)(vi) or
Section 2.10, then such Lender shall (at the request of the Borrower) use
reasonable efforts to designate a different lending office for funding or
booking its Credit Extensions hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the
reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.12 or Section 2.14, as
the case may be, in the future or if applicable, would avoid the effect of
Section 2.5(c)(vi) or Section 2.10, and (ii) would not subject such Lender to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender. The Borrower hereby agrees to pay all costs and expenses incurred
by any Lender in connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 2.12 or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.14, or suspends its obligation to continue,
or Convert Advances into, Eurodollar Advances pursuant to Section 2.5(c)(vi) or
Section 2.10, and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 2.16(a), or if
any Lender is a Defaulting Lender, a Non-Consenting Lender or a Declining
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such

 

-47-



--------------------------------------------------------------------------------

Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 9.6), all of its interests, rights (other
than its existing rights to payments pursuant to Section 2.12 or Section 2.14)
and obligations under this Agreement and the related Credit Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment) (such assignee being
referred to as a “Replacement Lender”); provided that:

(i) such Lender shall have received payment of an amount equal to the
outstanding principal of its Advance and funded participations in Letter of
Credit Obligations, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Credit Documents (including any
amounts under Section 2.11) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts);

(ii) in the case of any such assignment resulting from a claim for compensation
under Section 2.12 or payments required to be made pursuant to Section 2.14,
such assignment will result in a reduction in such compensation or payments
thereafter;

(iii) such assignment does not conflict with applicable Legal Requirement;

(iv) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent; and

(v) in the case of any assignment of a Declining Lender’s Revolving Commitments,
the relevant Replacement Lender, after giving effect to such assignment, elects
to extend its Revolving Commitment pursuant to Section 2.19 to a date which
shall be the latest Revolving Credit Maturity Date for any Revolving Commitments
then in effect under this Agreement (after giving effect to the latest Extension
Effective Date).

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver or consent by such Lender or otherwise,
the circumstances entitling the Borrower to require such assignment and
delegation cease to apply.

2.17 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Legal Requirement:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement or
any other Credit Document shall be restricted as set forth in Section 9.2.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 2.6 or 2.7, or otherwise, and including any amounts made available to
the Administrative Agent by such Defaulting Lender pursuant to Section 7.5),
shall be applied at such time or times as may be determined by the
Administrative Agent as follows:

 

-48-



--------------------------------------------------------------------------------

first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder;

second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to an Issuing Lender or the Swingline Lender hereunder;

third, to Cash Collateralize the Issuing Lenders’ Fronting Exposure with respect
to such Defaulting Lender in accordance with Section 2.18;

fourth, to the Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Advance in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent;

fifth, if so determined by the Administrative Agent and the Borrower, to be held
in a non-interest bearing deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Advances under this Agreement and (y) Cash Collateralize the Issuing
Lenders’ future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.18;

sixth, to the payment of any amounts owing to the Lenders, the Issuing Lenders
or Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the Issuing Lenders or Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement

seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and

eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Advances or Letter of Credit Obligations in respect of
which such Defaulting Lender has not fully funded its appropriate share, and
(y) such Advances were made or the related Letters of Credit were issued at a
time when the conditions set forth in Section 3.2 were satisfied or waived, such
payment shall be applied solely to pay the Advances of, and Letter of Credit
Obligations owed to, all Non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Advances of, or Letter of Credit Obligations
owed to, such Defaulting Lender until such time as all Advances and funded and
unfunded participations in Letter of Credit and Swingline Advances are held by
the Lenders pro rata in accordance with the Revolving Commitments without giving
effect to Section 2.17(a)(iv).

Any payments, prepayments or other amounts paid or payable to any Defaulting
Lender that are applied (or held) to pay amounts owed by such Defaulting Lender
or to post Cash Collateral pursuant to this Section 2.17(a)(ii) shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents to the foregoing.

 

-49-



--------------------------------------------------------------------------------

(iii) Certain Fees.

(1) No Defaulting Lender shall be entitled to receive any Commitment Fee for any
period during which that Lender is a Defaulting Lender (and the Borrower shall
not be required to pay any such fee that otherwise would have been required to
have been paid to that Defaulting Lender).

(2) Each Defaulting Lender shall be entitled to receive Letter of Credit fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.18.

(3) With respect to any Letter of Credit fee not required to be paid to any
Defaulting Lender pursuant to clause (1) or (2) above, the Borrower shall
(x) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in Letter of Credit Obligations or Swingline Advances that has
been reallocated to such Non-Defaulting Lender pursuant to clause (iv) below,
(y) pay to each Issuing Lender and Swingline Lender, as applicable, the amount
of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such Issuing Lender’s or Swingline Lender’s Fronting Exposure to
such Defaulting Lender, and (z) not be required to pay the remaining amount of
any such fee.

(iv) Reallocation of Ratable Portions to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in Letter of Credit Obligations
and Swingline Advances shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Applicable Percentages (calculated without
regard to such Defaulting Lender’s Commitment) but only to the extent that
(x) the conditions set forth in Section 3.2 are satisfied at the time of such
reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the outstanding principal amount of
Revolving Advances of any Non-Defaulting Lender plus such Non-Defaulting
Lender’s Applicable Percentage of Letter of Credit Exposure to exceed such
Non-Defaulting Lender’s Revolving Commitment. No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

(v) Cash Collateral, Repayment of Swingline Advances. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, prepay Swingline Advances in an amount equal
to the Swingline Lender’s Fronting Exposure and (y) second, Cash Collateralize
the Issuing Lenders’ Fronting Exposure in accordance with the procedures set
forth in Section 2.18.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent and the
Swingline Lender and Issuing Lenders agree in writing that a Lender is no longer
a Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in

 

-50-



--------------------------------------------------------------------------------

such notice and subject to any conditions set forth therein (which may include
arrangements with respect to any Cash Collateral), that Lender will, to the
extent applicable, purchase at par that portion of outstanding Advances of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Advances and funded and unfunded
participations in Letters of Credit and Swingline Advances to be held pro rata
by the Lenders in accordance with the Revolving Commitments (without giving
effect to Section 2.17(a)(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

(c) New Swingline Advances/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Advances unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Advance and (ii) no Issuing Lender shall
be required to issue, extend, or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.

2.18 Cash Collateral. At any time that there shall exist a Defaulting Lender,
within one Business Day following the written request of the Administrative
Agent or any Issuing Lender (with a copy to the Administrative Agent) the
Borrower shall Cash Collateralize the Issuing Lenders’ Fronting Exposure with
respect to such Defaulting Lender (determined after giving effect to
Section 2.17(a)(iv) and any Cash Collateral provided by such Defaulting Lender)
in an amount not less than the Minimum Collateral Amount.

(a) Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for the benefit of the Issuing Lenders, and agrees to maintain, a first
priority security interest in all such Cash Collateral as security for the
Defaulting Lenders’ obligation to fund participations in respect of Letter of
Credit Obligations, to be applied pursuant to clause (b) below. If at any time
the Administrative Agent determines that Cash Collateral is subject to any right
or claim of any Person other than the Administrative Agent and the Issuing
Lenders as herein provided, or that the total amount of such Cash Collateral is
less than the Minimum Collateral Amount, the Borrower will, promptly upon demand
by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient such that the total amount of
Cash Collateral that is not subject to any such third party’s right or claim (as
reasonably determined by the Administrative Agent) is equal to or greater than
the Minimum Collateral Amount (after giving effect to any Cash Collateral
provided by the Defaulting Lender).

(b) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.18 or Section 2.17 in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of Letter of
Credit Obligations or any deemed Borrowing under Section 2.3(d) (including, as
to Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

(c) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce any Issuing Lender’s Fronting Exposure shall no
longer be required to be held as Cash Collateral pursuant to this Section 2.18
following (i) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or
(ii) the determination by the Administrative Agent and each Issuing Lender that
there exists excess Cash Collateral; provided that, subject to Section 2.17 the
Person providing Cash Collateral and each Issuing Lender may agree that Cash
Collateral shall be held to support future anticipated Fronting Exposure or
other obligations.

 

-51-



--------------------------------------------------------------------------------

2.19 Extension of Revolving Credit Maturity Date.

(a) Request for Extension. No earlier than 90 days prior and no later than 30
days prior to each anniversary of the Closing Date, upon notice to the
Administrative Agent (which shall promptly, but in any event within three
(3) Business Days after receipt of such notice, notify the Lenders), the
Borrower may request an extension of the Revolving Credit Maturity Date for an
additional one-year period; provided that no more than two (2) of such one-year
extensions shall be permitted hereunder. At the time of sending such notice, the
Borrower (in consultation with the Administrative Agent) shall specify the time
period within which each Lender is requested to respond (which shall in no event
be less than ten (10) Business Days from the date of delivery of such notice to
the Lenders).

(b) Lender Elections to Extend; Payments to Declining Lenders. Each Lender that
agrees in its sole discretion to extend its Revolving Commitment (an “Extending
Lender”) shall notify the Administrative Agent within such time period of its
agreement to extend its Revolving Commitment. The Revolving Commitment of any
Lender that declines or fails to respond to the Borrower’s request for an
extension of the Revolving Credit Maturity Date within such time period (a
“Declining Lender”) shall be terminated on the Revolving Credit Maturity Date
then in effect for such Lender (without regard to any extension by other
Lenders) and on such date the aggregate Revolving Commitments of all Lenders
shall be reduced by the total Revolving Commitments of all Declining Lenders
expiring on the Revolving Credit Maturity Date (without giving effect to the
extension request) except to the extent one or more lenders (including other
Lenders) shall have agreed to assume such Revolving Commitments hereunder in
accordance with Section 2.16(b). The Administrative Agent shall notify the
Borrower and each Lender of the Lenders’ responses to each request made
hereunder. The Borrower shall pay in full the unpaid principal amount of all
Advances owing to each Declining Lender, together with all accrued and unpaid
interest thereon and all fees accrued and unpaid under this Agreement and all
other amounts due to such Declining Lender under this Agreement, including any
breakage fees or costs that are payable pursuant to Section 2.11, on the
Revolving Credit Maturity Date (without giving effect to the extension request)
or the earlier replacement of such Declining Lender pursuant to Section 2.16(b).

(c) Effective Date and Allocations. If the Revolving Credit Maturity Date is
extended in accordance with this Section, the Administrative Agent and the
Borrower shall determine the effective date, which in no instance shall be
earlier than the anniversary of the Closing Date immediately following the
Borrower’s extension request pursuant to clause (a) above (the “Extension
Effective Date”), of the extension and upon such effectiveness (i) the
Administrative Agent shall record in the register any Replacement Lender’s
information as provided pursuant to an Administrative Questionnaire that shall
be executed and delivered by such Replacement Lender to the Administrative Agent
on or before such Extension Effective Date, (ii) Schedule II hereof shall be
amended and restated to set forth all Lenders (including any Replacement
Lenders) that will be Lenders hereunder after giving effect to such extension
and the Administrative Agent shall distribute to each Lender (including each
Replacement Lender) a copy of such amended and restated Schedule II, (iii) each
Replacement Lender that complies with the provisions of this Section 2.19 shall
be a “Lender” for all purposes under this Agreement, (iv) all calculations and
payments of interest on the Advances shall take into account the actual
Commitments of each Lender and the principal amount outstanding of each Advance
made by such Lender during the relevant period of time, and (v) each Lender’s
share of the Letter of Credit Exposure on such date shall automatically be
deemed to equal such Lender’s Applicable Percentage of the Letter of Credit
Exposure (such Applicable Percentage for such Lender to be determined as of such
Extension Effective Date in accordance with its Revolving Commitment on such
date as a percentage of the Revolving Commitments on such date) without further
action by any party.

 

-52-



--------------------------------------------------------------------------------

(d) Extension; Conditions to Effectiveness. If, but only if, Extending Lenders
have agreed to provide Revolving Commitments in an aggregate amount greater than
50% of the aggregate amount of the Revolving Commitments outstanding immediately
prior to the Extension Effective Date, the Revolving Credit Maturity Date of
such Extending Lenders and any Replacement Lenders shall be extended by one
year; provided that the Revolving Commitment of each Extending Lender and each
Replacement Lender shall be on the same terms and conditions as the Revolving
Commitment of each other Extending Lender and Replacement Lender. In addition,
as a condition precedent to such extension, the Administrative Agent shall have
received (1) such evidence of appropriate authorization on the part of the
Borrower with respect to such extension as the Administrative Agent may
reasonably request, and (B) a certificate of a Responsible Officer of the
Borrower stating that, both before and after giving effect to such extension, no
Default has occurred and is continuing, and that all representations and
warranties made by the Borrower in this Agreement are true and correct in all
material respects (provided that to the extent any representation and warranty
is qualified as to “Material Adverse Change” or otherwise as to “materiality”,
such representation and warranty is true and correct in all respects), unless
such representation or warranty relates to an earlier date in which case it
remains true and correct as of such earlier date, and the representations and
warranties contained in subsections (a) and (b) of Section 4.4 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 5.2.

ARTICLE III

CONDITIONS PRECEDENT

3.1 Conditions Precedent to Effectiveness. The Existing Credit Agreement shall
be amended and restated in its entirety as set forth herein upon the occurrence
of the following conditions precedent on or before the Closing Date:

(a) Documentation. The Administrative Agent shall have received the following,
duly executed by all the parties thereto, in form and substance reasonably
satisfactory to the Administrative Agent and the Lenders:

(i) this Agreement and all attached Exhibits and Schedules;

(ii) the Notes payable to the order of each Lender, as requested by such Lender;

(iii) the Parent Guaranty;

(iv) a Material Subsidiary Guaranty executed by each Material Subsidiary
existing on the Closing Date;

(v) the Luxembourg Subsidiary Guaranty;

(vi) a certificate from a Responsible Officer of each of the Parent and the
Borrower dated as of the Closing Date hereof stating that as of such date
(A) all representations and warranties of the Credit Parties set forth in this
Agreement are true and correct in all material respects (provided that to the
extent any representation and warranty is qualified as to “Material Adverse
Change” or otherwise as to “materiality”, such representation and warranty is
true and correct in all respects) and (B) no Default has occurred and is
continuing;

 

-53-



--------------------------------------------------------------------------------

(vii) a secretary’s certificate from each Credit Party certifying such Person’s
(A) officers’ incumbency, (B) authorizing resolutions, and (C) organizational
documents;

(viii) certificates of good standing for each Credit Party in (a) each
jurisdiction in which each such Person is organized and (b) each jurisdiction in
which such good standing is necessary except where the failure to be in good
standing could not reasonably be expected to result in a Material Adverse
Change, which certificates shall be dated a date not earlier than 30 days prior
to date hereof;

(ix) a legal opinion of Andrews Kurth LLP, outside counsel to the Credit
Parties, in form and substance reasonably acceptable to the Administrative
Agent;

(x) a legal opinion of Baker & McKenzie, United Kingdom counsel to the Parent;

(xi) a legal opinion of Baker & McKenzie, Luxembourg counsel to Rowan Finanz;
and

(xii) such other documents, governmental certificates, and agreements as any
Lender Party may reasonably request.

(b) Representations and Warranties. The representations and warranties contained
in Article IV and in each other Credit Document shall be true and correct on and
as of the Closing Date before and after giving effect to the initial Borrowings
or issuance (or deemed issuance) of Letters of Credit, as though made on and as
of such date and before and after giving effect to the Transactions which occur
on or before the Closing Date.

(c) No Default. No Default shall have occurred and be continuing.

(d) Payment of Fees. The Borrower shall have paid the fees and expenses required
to be paid as of the Closing Date by Section 9.1 and the Fee Letter.

(e) Consents; Authorization; Conflicts. The Credit Parties shall have received
any consents, licenses and approvals required in accordance with applicable
Legal Requirements, or in accordance with any document, agreement, instrument or
arrangement to which any Credit Party is a party, in connection with the
execution, delivery, performance, validity and enforceability of this Agreement
and the other Credit Documents.

(f) Other Proceedings. No action, suit, investigation, bankruptcy or other
proceeding (including, without limitation, the enactment or promulgation of a
statute or rule) by or before any arbitrator or any Governmental Authority shall
be threatened or pending and no preliminary or permanent injunction or order by
a state or federal court shall have been entered (i) in connection with this
Agreement or any transaction contemplated hereby or (ii) which, in any case, in
the judgment of the Administrative Agent could reasonably be expected to result
in a Material Adverse Change.

(g) Material Adverse Change. Since December 31, 2012, there shall not have
occurred any circumstance or condition that could reasonably be expected to
result in a Material Adverse Change.

(h) Solvency. The Administrative Agent shall have received a certificate in form
and substance reasonably satisfactory to the Administrative Agent from a senior
financial officer of the Parent certifying that, before and after giving effect
to the initial Borrowings made hereunder, the Borrower is Solvent and the Credit
Parties on a consolidated basis are Solvent.

 

-54-



--------------------------------------------------------------------------------

(i) Patriot Act Disclosures. Prior to the Closing Date, the Administrative
Agent, the Arrangers and each Lender Party shall have received all documentation
and other information that such Person shall have requested in order to comply
with its respective obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act, in each
case to the extent such documentation and other information shall have been
requested reasonably in advance of such date.

(j) Delivery of Financial Statements. The Administrative Agent shall have
received, in form and substance reasonably satisfactory to the Administrative
Agent, (i) the Financial Statements for the fiscal year ended December 31, 2012
and the three fiscal quarter period ended September 30, 2013 and
(ii) projections prepared by management of balance sheets, income statements and
cash flow statements of the Parent and its Subsidiaries, which will be quarterly
for the first year after the Closing Date and annually thereafter for the term
of the Revolving Credit Facility.

(k) Certain Advances under Existing Credit Agreement. The Borrower shall have
paid in full all Advances (as defined in the Existing Credit Agreement) if any,
which are outstanding on the date hereof and not continued as Advances
outstanding under this Agreement pursuant to Section 2.1(d).

3.2 Conditions Precedent to Each Credit Extension. The obligation of each Lender
to make any Credit Extension on the occasion of each Borrowing (including the
initial Borrowing, and any deemed Borrowing under Section 2.3(d)), the
obligation of each Issuing Lender to make any Credit Extension and the
obligation of the Swingline Lender to make Swingline Advances, in any such case,
shall be subject to the further conditions precedent that on the date of such
Borrowing or such Credit Extension:

(a) Representations and Warranties. As of the date of the making of such Credit
Extension, the representations and warranties made by any Credit Party in the
Credit Documents shall be true and correct in all material respects on such date
(provided that to the extent any representation and warranty is qualified as to
“Material Adverse Change” or otherwise as to “materiality”, such representation
and warranty is true and correct in all respects), except that any
representation and warranty which by its terms is made as of a specified date
shall be required to be true and correct only as of such specified date and the
representations and warranties contained in subsections (a) and (b) of
Section 4.4 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 5.2, and each request
for the making of any Credit Extension and the making of such Credit Extension
shall be deemed to be a reaffirmation of such representations and warranties.

(b) Event of Default. As of the date of the Credit Extension, there shall exist
no Default, and the making of such Credit Extension would not cause a Default.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Each of the Parent and the Borrower hereby represents and warrants as follows:

4.1 Organization. Each of the Parent and its Subsidiaries is duly and validly
organized and existing and in good standing under the laws of its jurisdiction
of incorporation or formation and is authorized to do business and is in good
standing in all jurisdictions in which such qualifications or authorizations are
necessary except where the failure could not reasonably be expected to result in
a Material Adverse Change.

 

-55-



--------------------------------------------------------------------------------

4.2 Authorization. The execution, delivery, and performance by each Credit Party
of each Credit Document to which such Credit Party is a party and the
consummation of the transactions contemplated thereby (a) are within such Credit
Party’s powers, (b) have been duly authorized by all necessary corporate,
limited liability company or partnership action, (c) do not contravene any
organizational documents of such Credit Party, (d) do not contravene any law or
any contractual restriction binding on or affecting such Credit Party except
where such contravention could not reasonably be expected to result in a
Material Adverse Change, (e) do not result in or require the creation or
imposition of any Lien prohibited by this Agreement except where such creation
or imposition could not reasonably be expected to result in a Material Adverse
Change, and (f) do not require any authorization or approval or other action by,
or any notice or filing with, any Governmental Authority, except notices to or
filings with the SEC that may be required from time to time and where the
failure to obtain such authorizations or approvals could not reasonably be
expected to result in a Material Adverse Change. At the time of each Credit
Extension, such Credit Extension and the use of the proceeds of such Credit
Extension are within the Borrower’s corporate powers, have been duly authorized
by all necessary corporate action, do not contravene (i) the Borrower’s
organizational documents or (ii) any law or any contractual restriction binding
on or affecting the Borrower, will not result in or require the creation or
imposition of any Lien prohibited by this Agreement, and do not require any
authorization or approval or other action by, or any notice or filing with, any
Governmental Authority, in each case except where such contravention, creation,
imposition or requirement could not reasonably be expected to result in a
Material Adverse Change.

4.3 Enforceability. The Credit Documents have each been duly executed and
delivered by each Credit Party that is a party thereto and each Credit Document
constitutes the legal, valid, and binding obligation of each Credit Party that
is a party thereto enforceable in accordance with its terms, except as limited
by applicable Debtor Relief Laws or similar laws at the time in effect affecting
the rights of creditors generally and to the effect of general principles of
equity whether applied by a court of law or equity.

4.4 Financial Condition.

(a) The Borrower has delivered to the Lenders the Financial Statements for the
fiscal year ended December 31, 2012 and the three fiscal quarter period ended
September 30, 2013 and such Financial Statements are true and correct in all
material respects and present fairly the consolidated financial condition of the
Parent and its Subsidiaries as of the date thereof. As of the date of the
financial statements referred in the preceding sentence, there were no material
contingent obligations, liabilities for taxes, unusual forward or long-term
commitments, or unrealized or anticipated losses of the applicable Persons,
except as disclosed therein and adequate reserves for such items have been made
in accordance with GAAP.

(b) Since December 31, 2012, no event or condition has occurred that could
reasonably be expected to result in Material Adverse Change.

4.5 Ownership and Liens. The Parent and each Subsidiary have good title to, or
valid interests in, all its real and personal property material to its business,
except for minor defects in title that do not materially interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes.

 

-56-



--------------------------------------------------------------------------------

4.6 True and Complete Disclosure. All written factual information (whether
delivered before or after the date of this Agreement) prepared by or on behalf
of the Parent or a Subsidiary and furnished to any Lender Party for purposes of
or in connection with this Agreement, any other Credit Document or any
transaction contemplated hereby or thereby is true and accurate in all material
respects on the date as of which such information is dated or certified and not
incomplete by omitting to state any material fact necessary to make such
information (taken as a whole) not materially misleading at such time, in light
of the circumstances under which they were made. There is no fact known to any
Responsible Officer of the Parent on the date of this Agreement that has not
been disclosed to the Administrative Agent that could reasonably be expected to
result in a Material Adverse Change.

4.7 Litigation. Except as disclosed in the Financial Statements provided in
Section 4.4(a), there are no actions, suits, or proceedings pending or, to the
Parent’s knowledge, threatened against the Parent or any Subsidiary, at law, in
equity, or in admiralty, or by or before any Governmental Authority, which could
reasonably be expected to result in a Material Adverse Change. Additionally,
except as disclosed in writing to the Lender Parties, there is no pending or, to
the best of the knowledge of the Parent, threatened action or proceeding
instituted against the Parent or any Subsidiary which seeks to adjudicate the
Parent or any Subsidiary as bankrupt or insolvent, or seeking liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief, or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors, or seeking the entry of an order for
relief or the appointment of a receiver, trustee or other similar official for
it or for any substantial part of its Property.

4.8 Compliance with Agreements. Neither the Parent nor any Subsidiary is a party
to any indenture, loan or credit agreement or any lease or any other types of
agreement or instrument or subject to any charter or corporate restriction or
provision of applicable law or governmental regulation, in each case, the
performance of or compliance with which could reasonably be expected to cause a
Material Adverse Change. Neither the Parent nor any Subsidiary is in default
under or with respect to any contract, agreement, lease or any other types of
agreement or instrument to which the Parent or such Subsidiary is a party and
which could reasonably be expected to cause a Material Adverse Change. No
Default has occurred and is continuing.

4.9 Pension Plans. Except for matters that individually or in the aggregate
could not reasonably be expected to result in a Material Adverse Change, (a) all
Plans are in compliance in all material respects with all applicable provisions
of ERISA and the Code, (b) no Termination Event has occurred with respect to any
Plan, (c) each Plan has at all times satisfied the minimum funding standard
under Section 302 of ERISA and there has been no excise tax imposed upon the
Parent or any Subsidiary under Section 4971 of the Code, (d) no Reportable Event
has occurred with respect to any Multiemployer Plan, (e) the present value of
all benefits vested under each Plan (based on the assumptions used to fund such
Plan) did not, as of the last annual valuation date applicable thereto, exceed
the value of the assets of such Plan allocable to such vested benefits,
(f) neither the Parent nor any member of the Controlled Group has had a complete
or partial withdrawal from any Multiemployer Plan for which there is any
unsatisfied withdrawal liability, and (g) neither the Parent nor any member of
the Controlled Group during the last six years has been a participating employer
in a Multiemployer Plan during the last six years. Based upon GAAP existing as
of the date of this Agreement and current factual circumstances, the Parent has
no reason to believe that the annual accrual expense during any fiscal year to
the Parent or any Subsidiary for post-retirement benefits to be provided, except
as required by law, to the current and former employees of the Parent or any
Subsidiary under Plans that are welfare benefit plans (as defined in
Section 3(1) of ERISA) could reasonably be expected to exceed $50,000,000.00.

 

-57-



--------------------------------------------------------------------------------

4.10 Environmental Condition. Except to the extent that any inaccuracy could not
reasonably be expected to result in a Material Adverse Change:

(a) Permits, Etc. Except as disclosed in the Financial Statements provided in
Section 4.4(a), the Parent and the Subsidiaries (i) have obtained all material
Environmental Permits necessary for the ownership and operation of their
respective Properties and the conduct of their respective businesses; (ii) have
at all times been and are in material compliance with all terms and conditions
of such Permits and with all other material requirements of applicable
Environmental Laws; (iii) have not received written notice of any material
violation or alleged material violation of any Environmental Law or
Environmental Permit; and (iv) are not subject to any actual or contingent
Environmental Claim.

(b) Certain Liabilities. None of the present or previously owned or operated
Property of the Parent or any Subsidiary, wherever located, (i) has been placed
on or proposed to be placed on the National Priorities List, the Comprehensive
Environmental Response Compensation Liability Information System list, or their
state or local analogs, or have been otherwise investigated, designated, listed,
or identified as a potential site for removal, remediation, cleanup, closure,
restoration, reclamation, or other response activity under any Environmental
Laws; (ii) is subject to a Lien, arising under or in connection with any
Environmental Laws, that attaches to any revenues or to any Property owned or
operated by any Credit Party or any Subsidiary, wherever located; or (iii) has
been the site of any Release of Hazardous Substances or Hazardous Wastes from
present or past operations which has caused at the site or at any third-party
site any condition that has resulted in or could reasonably be expected to
result in the need for Response.

(c) Certain Actions. Without limiting the foregoing, (i) all notices have been
properly filed, and no further action is required under current applicable
Environmental Law as to each Response or other restoration or remedial project
undertaken by the Parent, any Subsidiary, or any Person’s former Subsidiaries on
any of their presently or formerly owned or operated Property and (ii) the
present and, to the Parent’s best knowledge, future liability, if any, of the
Parent or of any Subsidiary which could reasonably be expected to arise in
connection with requirements under Environmental Laws.

4.11 Material Subsidiaries. As of the Closing Date, the Parent does not have any
Material Subsidiaries other than those listed on Schedule 4.11. The Equity
Interests of each Material Subsidiary are validly issued, fully paid and
non-assessable. Each Material Subsidiary, to the extent required, has complied
with the requirements of Section 5.6.

4.12 Investment Company Act. Neither the Parent nor any Subsidiary is an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended. Neither the
Parent nor any Subsidiary is subject to regulation under any Federal or state
statute, regulation or other Legal Requirement which limits its ability to incur
Debt.

4.13 Taxes. Proper and accurate federal, state, local and foreign tax returns,
reports and statements required to be filed (after giving effect to any
extension granted in the time for filing) by the Parent, any Subsidiary, or any
member of the Affiliated Group as determined under Section 1504 of the Code
(hereafter collectively called the “Tax Group”) have been filed with the
appropriate Governmental Authorities, and all Taxes due and payable have been
timely paid prior to the date on which any fine, penalty, interest, late charge
or loss may be added thereto for non-payment thereof except (a) where contested
in good faith and by appropriate proceeding and for which full or adequate
provisions therefor is included on the books of the appropriate member of the
Tax Group and (b) where the failure to do so could not reasonably be expected to
result in a Material Adverse Change. Proper and accurate amounts have been
withheld (including withholdings from employee wages and salaries relating to
income tax and employment insurance) by the Parent and all other members of the
Tax Group from their employees for all periods to comply with the tax, social
security and unemployment withholding provisions of applicable federal, state,
local and foreign law except where the failure to do so could not reasonably be
expected to result in a Material Adverse Change. Timely payment of all material
sales and use taxes required by applicable law have been made by the Parent and
all other members of the Tax Group except where the failure to do so could not
reasonably be expected to result in a Material Adverse Change.

 

-58-



--------------------------------------------------------------------------------

4.14 Permits, Licenses, etc. The Parent and each Subsidiary possesses all
permits, licenses, patents, patent rights or licenses, trademarks, trademark
rights, trade names rights, and copyrights which are material to the conduct of
its respective business except where the failure to maintain the same could not
reasonably be expected to result in a Material Adverse Change. The Parent and
each Subsidiary manages and operates its business in accordance with all
applicable Legal Requirements except where the failure to so manage or operate
could not reasonably be expected to result in a Material Adverse Change.

4.15 Use of Proceeds. No Credit Party is engaged in the business of extending
credit for the purpose of purchasing or carrying margin stock (within the
meaning of Regulation U). No proceeds of any Advance will be used to purchase or
carry any margin stock in violation of Regulation T, U or X.

4.16 Condition of Property; Casualties. The material Properties used or to be
used in the continuing operations of the Parent or any Subsidiary, are in good
working order and condition, normal wear and tear excepted, except for certain
deficiencies that could not reasonably be expected to result in a Material
Adverse Change. Except as disclosed in the Financial Statements provided in
Section 4.4(a), neither the business nor the material Properties of the Parent
or any Subsidiary has been affected as a result of any fire, explosion,
earthquake, flood, drought, windstorm, accident, strike or other labor
disturbance, embargo, requisition or taking of Property or cancellation of
contracts, permits or concessions by a Governmental Authority, riot, activities
of armed forces or acts of God or of any public enemy, which effect could
reasonably be expected to cause a Material Adverse Change.

4.17 Insurance. The Parent and each Subsidiary carry insurance (which may be
carried by the Parent on a consolidated basis) or maintain appropriate risk
management programs in such amounts, covering such risks and liabilities and
with such deductibles or self-insurance retentions as are reasonable or
customary given the nature of its business, its ability to self-insure, the
circumstances and geographic area in which such business is being conducted and
the availability of insurance coverage at commercially reasonable rates.

4.18 Foreign Assets Control Regulations, etc.

(a) Neither any Letter of Credit nor any part of the proceeds of the Advances
will be used to fund any operations in, finance any investments or activities
in, or make any payments to, a Sanctioned Person in any manner that would result
in any violation by any Person (including any Lender, any Arranger, the
Administrative Agent, or any Issuing Lender) of the Trading with the Enemy Act
of 1917 (50 U.S.C. §§ 1-44), as amended, or the applicable regulations, rules,
and executive orders administered by OFAC, or any other similar applicable Legal
Requirement.

(b) Neither the Parent nor any Subsidiary, nor to the knowledge of the Parent or
the Borrower, any of their Related Parties (i) is, or will become, or is owned
or controlled by, a Sanctioned Person, (ii) is located, organized or resident in
a country or territory that is, or whose government is, the subject of any
applicable sanctions program, including, without limitation, a sanctions program
administered by OFAC, or (iii) engages or will engage in any dealings or
transactions, or is or will be otherwise associated, with any such Sanctioned
Person that would result in any violation of the Trading with the Enemy Act of
1917 (50 U.S.C. §§ 1-44), as amended, or the applicable regulations, rules, and
executive orders administered by OFAC, or any other similar applicable Legal
Requirement.

 

-59-



--------------------------------------------------------------------------------

(c) The Parent and its Subsidiaries is in compliance with any laws or
regulations relating to money laundering or terrorist financing, including,
without limitation, the Bank Secrecy Act, 31 U.S.C. sections 5301 et seq.; the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Pub. L. 107-56 (a/k/a the USA
Patriot Act); Laundering of Monetary Instruments, 18 U.S.C. section 1956;
Engaging in Monetary Transactions in Property Derived from Specified Unlawful
Activity, 18 U.S.C. section 1957; the Financial Recordkeeping and Reporting of
Currency and Foreign Transactions Regulations, 31 C.F.R. Part 103; and any
similar laws or regulations currently in force or hereafter enacted.

(d) The Parent and each of its Subsidiaries has conducted its business in
compliance with all applicable anti-corruption laws, including without
limitation the UK Bribery Act and the FCPA. Neither any Letter of Credit nor any
part of the proceeds of the Advances has been or will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the FCPA, the UK
Bribery Act, or any similar law or regulation to which the Parent, its
Subsidiaries, any Lender, any Arranger, the Administrative Agent, or any Issuing
Lender is subject, in all cases to the extent that such laws apply to any such
Persons.

4.19 Obligations Pari Passu. The Obligations of the Credit Parties under Credit
Documents to which they are a party rank and will rank at least pari passu in
priority of payment and in all other respects with all other unsecured Debt of
such Credit Parties.

ARTICLE V

AFFIRMATIVE COVENANTS

So long as any Obligation shall remain unpaid (except for Obligations which by
their terms survive termination), any Lender shall have any Revolving Commitment
hereunder, or there shall exist any Letter of Credit Exposure, each of the
Parent and the Borrower agrees to comply with the following covenants.

5.1 Organization. The Parent shall, and shall cause each Subsidiary to, preserve
and maintain its partnership, limited liability company or corporate existence,
rights, franchises and privileges in the jurisdiction of its organization, and
qualify and remain qualified as a foreign business entity in each jurisdiction
in which qualification is necessary or desirable in view of its business and
operations or the ownership of its Properties and where failure to qualify could
reasonably be expected to cause a Material Adverse Change; provided, however,
that nothing herein contained shall prevent any transaction permitted by
Section 6.7 or Section 6.8.

5.2 Reporting.

(a) Annual Financial Reports. The Parent shall provide, or shall cause to be
provided, to the Administrative Agent with sufficient copies for the Lenders, as
soon as available after the end of each fiscal year of the Parent, but in any
event no more than five Business Days after the date required under Securities
Laws for the filing of its Form 10-K, the unqualified audited annual Financial
Statements, all prepared in conformity with GAAP consistently applied and all as
audited by the Parent’s certified public accountants of nationally recognized
standing or otherwise reasonably acceptable to the Administrative Agent,
together with a duly completed Compliance Certificate.

(b) Quarterly Financial Reports. The Parent shall provide to the Administrative
Agent with sufficient copies for the Lenders, as soon as available after the end
of the first three fiscal quarters of each fiscal year of the Parent, but in any
event no more than five Business Days after the date required under Securities
Laws for the filing of its Form 10-Q Financial Statements as of the close of
such fiscal quarter which shall be certified as accurate by a senior financial
officer of the Parent, and a duly completed Compliance Certificate.

 

-60-



--------------------------------------------------------------------------------

(c) Annual Budget. As soon as available and in any event within 60 days after
the end of each fiscal year of the Parent, the Parent shall provide to the
Administrative Agent an annual operating and capital budget for the current
fiscal year.

(d) Defaults. The Parent shall provide to the Administrative Agent promptly, but
in any event within three Business Days after knowledge of the occurrence
thereof, a notice of each Default or Event of Default known to the Parent or to
any other Subsidiary, together with a statement of a Responsible Officer of the
Parent setting forth the details of such Default or Event of Default and the
actions which the Parent or such other Subsidiary has taken and proposes to take
with respect thereto.

(e) Other Creditors. The Parent shall provide to the Administrative Agent
promptly after the giving or receipt thereof, copies of any default notices
given or received by the Parent or by any other Subsidiary pursuant to the terms
of any indenture, loan agreement, credit agreement, or similar agreement
evidencing or relating to Debt in a principal amount equal to or greater than
$50,000,000.

(f) Litigation. The Parent shall provide to the Administrative Agent promptly
after the commencement thereof, notice of all actions, suits, and proceedings
before any Governmental Authority, affecting the Parent or any Subsidiary, in
each case, that could reasonably be expected to result in a Material Adverse
Change.

(g) Environmental Notices. Promptly upon, and in any event no later than 15 days
after, the receipt thereof, or the acquisition of knowledge thereof, by the
Parent or any Subsidiary, the Parent shall provide the Administrative Agent with
a copy of any form of request, claim, complaint, order, notice, summons or
citation received from any Governmental Authority or any other Person,
(i) concerning violations or alleged violations of Environmental Laws, which
seeks to impose liability therefore in excess of $50,000,000, or (ii) concerning
any action or omission on the part of the Parent or any of its Subsidiaries in
connection with Hazardous Waste or Hazardous Substances which could reasonably
result in the imposition of liability in excess of $50,000,000 or requiring that
action be taken to respond to or clean up a Release of Hazardous Substances or
Hazardous Waste into the environment and such action or clean-up could
reasonably be expected to exceed $50,000,000, including without limitation any
information request related to, or notice of, potential responsibility under
CERCLA.

(h) Material Changes. The Parent shall provide to the Administrative Agent
prompt written notice of any condition or event of which the Parent or any
Subsidiary has knowledge, which condition or event has resulted or may
reasonably be expected to result in (i) a Material Adverse Change or (ii) a
breach of or noncompliance with any material term, condition, or covenant of any
material contract to which the Parent or any Subsidiary is a party or by which
their Properties may be bound which breach or noncompliance could reasonably be
expected to result in a Material Adverse Change.

(i) Termination Events. As soon as possible and in any event (i) within 30 days
after the Parent or any member of the Controlled Group knows or has reason to
know that any Termination Event described in clause (a) of the definition of
Termination Event with respect to any Plan has occurred, and (ii) within 10 days
after the Parent or any member of the Controlled Group knows or has reason to
know that any other Termination Event with respect to any Plan has occurred, the
Parent shall provide to the Administrative Agent a statement of a Responsible
Officer of the Parent describing such Termination Event and the action, if any,
which the Parent or any Affiliate of the Parent proposes to take with respect
thereto;

 

-61-



--------------------------------------------------------------------------------

(j) Termination of Plans. Promptly and in any event within five Business Days
after receipt thereof by the Parent or any other member of the Controlled Group
from the PBGC, the Parent shall provide to the Administrative Agent copies of
each notice received by the Parent or any such other member of the Controlled
Group of the PBGC’s intention to terminate any Plan or to have a trustee
appointed to administer any Plan;

(k) Other ERISA Notices. (i) Promptly and in any event within five Business Days
after receipt thereof by the Parent or any other member of the Controlled Group
from a Multiemployer Plan sponsor, the Parent shall provide to the
Administrative Agent a copy of each notice received by the Parent or any other
member of the Controlled Group concerning the imposition or amount of withdrawal
liability imposed on the Parent or any other member of the Controlled Group
pursuant to Section 4202 of ERISA; (ii) as soon as possible and in any event no
later than 30 days prior to the occurrence of such event, the Parent shall
provide to the Administrative Agent written notice of an assumption by the
Parent, any Subsidiary, or any member of the Controlled Group of an obligation
to contribute to any Multiemployer Plan; and (iii) as soon as possible and in
any event no later than 30 days prior to the occurrence of such event, the
Parent shall provide to the Administrative Agent written notice of an
acquisition by the Parent, any Subsidiary, or any member of the Controlled Group
of an interest in any Person that causes such Person to become a member of the
Controlled Group if such Person sponsors, maintains or contributes to, or at any
time in the six-year period preceding such acquisition has sponsored,
maintained, or contributed to, (1) any Multiemployer Plan, or (2) any other Plan
that is subject to Title IV of ERISA under which the actuarial present value of
the benefit liabilities under such Plan exceeds the current value of the assets
(computed on a plan termination basis in accordance with Title IV of ERISA) of
such Plan allocable to such benefit liabilities;

(l) Other Governmental Notices. Promptly and in any event within five Business
Days after receipt thereof by the Parent or any Subsidiary, the Parent shall
provide to the Administrative Agent a copy of any notice, summons, citation, or
proceeding seeking to modify in any material respect, revoke, or suspend any
material contract, license, permit, or agreement with any Governmental Authority
if such modification, revocation or suspension could reasonably be expected to
result in a Material Adverse Change;

(m) Disputes; etc. Promptly and in any event within five Business Days after
knowledge thereof by the Parent or any Subsidiary, the Parent shall provide to
the Administrative Agent written notice of (i) any claims, legal or arbitration
proceedings, proceedings before any Governmental Authority, or disputes, or to
the knowledge of the Parent or any Subsidiary, any such actions threatened, or
affecting the Parent or any Subsidiary, which, if adversely determined, could
reasonably be expected to cause a Material Adverse Change, or any material labor
controversy of which the Parent or any Subsidiary has knowledge resulting in or
reasonably considered to be likely to result in a strike against the Parent or
any Subsidiary if such strike could reasonably be expected to result in a
Material Adverse Change, and (ii) any claim, judgment, Lien or other encumbrance
(other than a Permitted Lien) affecting any Property of the Parent or any
Subsidiary, if the value of the claim, judgment, Lien, or other encumbrance
affecting such Property shall exceed $50,000,000;

(n) SEC. Promptly after the same become publicly available, the Parent shall
provide to the Administrative Agent copies of all periodic and other reports,
proxy statements and other materials (other than filings under Section 16 of the
Securities Exchange Act of 1934) filed by the Parent or any Subsidiary with the
SEC, or any Governmental Authority succeeding to any or all of the functions of
said Commission, or with any national securities exchange, or distributed by the
Parent or any Subsidiary to its shareholders generally, as the case may be;

 

-62-



--------------------------------------------------------------------------------

(o) Additional Notes. The Borrower shall provide to the Administrative Agent
prompt written notice of the issuance of any Additional Notes, prior written
notice of such intended offering therefor, the amount thereof and the
anticipated date of closing, each if applicable, together with calculations in
form and substance satisfactory to the Administrative Agent certified by a
Responsible Officer of the Parent demonstrating that the Parent is in
compliance, on a pro forma basis after giving effect to such issuance, with the
covenants contained in Section 6.15 recomputed as of the last day of the most
recently ended fiscal quarter of the Parent as if such issuance had occurred on
the first day of each relevant period for testing such compliance; and

(p) Other Information. Subject to the confidentiality provisions of Section 9.8,
the Parent shall provide to the Administrative Agent such other information
respecting the business, operations, or Property of the Parent or any
Subsidiary, financial or otherwise, as any Lender through the Administrative
Agent may reasonably request.

Documents required to be delivered pursuant to Section 5.2(a), (b), or (n) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Parent posts such documents, or
provides a link thereto on the Parent’s website on the Internet at the website
address listed on Schedule IV; or (ii) on which such documents are posted on the
Parent’s behalf on IntraLinks/IntraAgency or another relevant website
(including, without limitation, the SEC’s website), if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent); provided that: the
Parent shall notify (which may be by facsimile or electronic mail) the
Administrative Agent (and the Administrative Agent shall promptly notify the
Lenders thereof) of the posting of any such documents. The Administrative Agent
shall not have an obligation to request the delivery or to maintain copies of
the documents referred to above, and in any event shall have no responsibility
to monitor compliance by the Parent with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

5.3 Insurance. The Parent shall, and shall cause each Subsidiary to, carry
insurance (which may be carried by the Parent on a consolidated basis) or
maintain appropriate risk management programs in such amounts, covering such
risks and liabilities and with such deductibles or self-insurance retentions as
are reasonable or customary given the nature of its business, its ability to
self-insure, the circumstances and geographic area in which such business is
being conducted, and the availability of insurance coverage at commercially
reasonable rates and as are consistent with past practices.

5.4 Compliance with Laws. The Parent shall, and shall cause each Subsidiary to,
comply with all federal, state, provincial, territorial and local laws and
regulations (including Environmental Laws) which are applicable to the
operations and Property of the Parent or such Subsidiary and maintain all
related permits necessary for the ownership and operation of the Parent’s and
such Subsidiary’s Property and business, except in any case where the failure to
so comply or maintain could not reasonably be expected to result in a Material
Adverse Change, provided that this Section 5.4 shall not prevent the Parent or
any of its Subsidiaries from, in good faith and with reasonable diligence,
contesting the validity or application of any such laws or regulations by
appropriate legal proceedings for which adequate reserves have been established.

5.5 Taxes. The Parent shall, and shall cause each Subsidiary to pay and
discharge all Taxes imposed on the Parent or any of its Subsidiaries,
respectively, prior to the date on which penalties attach, except in any case
where the failure to so comply could not reasonably be expected to result in a
Material Adverse Change; provided that nothing in this Section 5.5 shall require
the Parent or any of its Subsidiaries to pay any Tax which is being contested in
good faith and for which adequate reserves have been established in accordance
with GAAP.

 

-63-



--------------------------------------------------------------------------------

5.6 Additional Guarantors.

(a) Immediately upon the creation of any new Material Subsidiary permitted by
this Agreement and within 30 days of any Person becoming a Material Subsidiary
or after the purchase by the Parent or any of its Subsidiaries of the Equity
Interests of any Person, which purchase results in such Person becoming a
Material Subsidiary, the Parent shall (i) cause such Subsidiary to execute and
deliver to the Administrative Agent, a joinder to the Material Subsidiary
Guaranty, and (ii) cause such Subsidiary to deliver such evidence of corporate
authority to enter into such other Credit Documents and favorable opinions of
counsel to such Person (which shall cover, among other things, the legality,
validity, binding effect and enforceability of the documentation referred to in
clause (i)) as the Administrative Agent may reasonably request; provided that,
so long as Rowan Delaware is a “Borrower” under this Agreement, it shall not be
required to be a party to the Material Subsidiary Guaranty.

(b) Prior to or simultaneously with the entry by any other Person into a
Guaranty, the Parent shall (i) cause such Person to execute and deliver to the
Administrative Agent, a Guaranty, a joinder to a Guaranty or such other
documents as may be necessary or desirable to effect such Guaranty, and
(ii) cause such Person to deliver such evidence of corporate authority to enter
into such other Credit Documents and favorable opinions of counsel to such
Person (which shall cover, among other things, the legality, validity, binding
effect and enforceability of the documentation referred to in clause (i)) as the
Administrative Agent may reasonably request.

5.7 Records; Inspection. The Parent shall, and shall cause each Subsidiary to
maintain proper, complete and consistent books of record with respect to such
Person’s operations, affairs, and financial condition. From time to time upon
reasonable prior notice, the Parent shall permit any Lender and shall cause each
Subsidiary to permit any Lender to (a) visit and inspect the Property of the
Parent or such Subsidiary, (b) discuss the business operations and Property of
the Parent or such Subsidiary with the officers and directors thereof and
(c) after the occurrence and during the continuance of an Event of Default,
subject to any applicable confidentiality considerations, examine the books and
records of the Parent or such Subsidiary, in each case at such reasonable times
and intervals and to a reasonable extent and under the reasonable guidance of
officers of or employees delegated by officers of the Parent or such Subsidiary.

5.8 Maintenance of Property. The Parent shall, and shall cause each Subsidiary
to, maintain their owned, leased, or operated Property in good condition and
repair, normal wear and tear excepted, except to the extent any failure to so
maintain could not reasonably be expected to result in a Material Adverse
Change; and shall abstain from, and cause each Subsidiary to abstain from,
knowingly or willfully permitting the commission of waste or other injury,
destruction, or loss of natural resources, or the occurrence of pollution,
contamination, or any other condition in, on or about the owned or operated
Property involving the Environment that could reasonably be expected to result
in Response activities and that could reasonably be expected to cause a Material
Adverse Change.

5.9 Specified Holding Companies. Prior to or concurrently with a Specified
Holding Company incurring any Debt permitted under Section 6.1(b), other than
Debt permitted under Section 6.1(d), the Parent shall (a) cause such Specified
Holding Company to execute and deliver to the Administrative Agent a Specified
Holding Company Guaranty or joinder or supplement thereto executed in favor of
the Administrative Agent for the benefit of the Lender Parties and (b) cause
such Specified Holding Company to deliver such evidence of corporate authority
to enter into such other Credit Documents and favorable opinions of counsel to
such Person (which shall cover, among other things, the legality, validity,
binding effect and enforceability of the documentation referred to in clause
(a)) as the Administrative Agent may reasonably request.

 

-64-



--------------------------------------------------------------------------------

ARTICLE VI

NEGATIVE COVENANTS

So long as any Obligation shall remain unpaid (except for Obligations which by
their terms survive termination), any Lender shall have any Revolving Commitment
hereunder, or there shall exist any Letter of Credit Exposure, each of the
Parent and the Borrower agrees to comply with the following covenants.

6.1 Debt. The Parent shall not, nor shall it permit any Subsidiary to, create,
assume, incur, suffer to exist, or in any manner become liable, directly,
indirectly, or contingently in respect of, any Debt, other than the following:

(a) Debt existing on the Closing Date and described on Schedule 6.1; provided
that such Debt may not be increased in principal amount except to the extent
such additional principal amount would be permitted pursuant to Section 6.1(c)
below;

(b) unsecured Debt of the Parent or any other Credit Party provided that the
Parent and its Subsidiaries shall be in compliance, on a pro forma basis after
giving effect to such transactions, with the covenants contained in this
Agreement recomputed as of the last day of the most recently ended fiscal
quarter of the Parent as if the incurrence of the unsecured Debt in question had
occurred on the first day of each relevant period for testing such compliance;

(c) secured Debt not otherwise permitted under this Section 6.1; provided that
(i) the Liens securing such Debt are permitted under Sections 6.2(k) and 6.2(l)
and (ii) the Parent and its Subsidiaries shall be in compliance, on a pro forma
basis after giving effect to such transactions, with the covenants contained in
this Agreement recomputed as of the last day of the most recently ended fiscal
quarter of the Parent as if the incurrence of the secured Debt in question had
occurred on the first day of each relevant period for testing such compliance;

(d) unsecured intercompany Debt;

(e) secured intercompany Debt; provided that (i) any holder of such secured
intercompany Debt (each an “Intercompany Obligee”) shall (w) be a Credit Party,
(x) have no Debt other than Debt in an amount not to exceed $1,000,000 when
aggregated with the Debt of each other Intercompany Obligee, (y) not grant or
permit to exist any Lien on its Property, and (z) not transfer such secured
intercompany Debt or Liens securing such secured intercompany Debt to any Person
who is not a Credit Party and has not expressly agreed in writing prior to such
transfer to be subject to the terms of this clause (e) pursuant to documentation
in form and substance satisfactory to the Administrative Agent; (ii) any Person
incurring or guaranteeing such secured intercompany Debt and any Person granting
Liens to secure such secured intercompany Debt shall be a Credit Party; and
(iii) the Parent and its Subsidiaries shall be in compliance, on a pro forma
basis after giving effect to such transactions, with the covenants contained in
this Agreement recomputed as of the last day of the most recently ended fiscal
quarter of the Parent as if the incurrence of the secured intercompany Debt in
question had occurred on the first day of each relevant period for testing such
compliance; and

(f) unsecured Debt of any Subsidiary of the Parent that is not a Credit Party
provided that (i) the Parent and its Subsidiaries shall be in compliance, on a
pro forma basis after giving effect to such transactions, with the covenants
contained in this Agreement recomputed as of the last day of the

 

-65-



--------------------------------------------------------------------------------

most recently ended fiscal quarter of the Parent as if the incurrence of the
unsecured Debt in question had occurred on the first day of each relevant period
for testing such compliance and (ii) the aggregate principal amount of such
unsecured Debt, when combined with all Debt secured by Liens permitted under
Section 6.2(k), shall not exceed 5% of the Net Worth of the Parent and its
consolidated Subsidiaries at any time (determined as of the end of each of the
most recently completed fiscal quarter for which financial statements have been
provided pursuant to Section 5.2).

6.2 Liens. The Parent shall not, nor shall it permit any of its Subsidiaries to,
create, assume, incur, or suffer to exist any Lien on the Property of the Parent
or any Subsidiary of the Parent, whether now owned or hereafter acquired, or
assign any right to receive any income, other than the following:

(a) Liens securing the Obligations;

(b) Liens existing on the Closing Date and described in Schedule 6.2;

(c) Liens imposed by law, such as materialmen’s, mechanics’, builder’s,
carriers’, workmen’s and repairmen’s liens, and other similar liens arising in
the ordinary course of business securing obligations which are not overdue for a
period of more than 60 days or are being contested in good faith by appropriate
procedures or proceedings and for which adequate reserves have been established;

(d) Liens arising in the ordinary course of business out of pledges or deposits
under workers compensation laws, unemployment insurance, old age pensions, or
other social security or retirement benefits, or similar legislation to secure
public or statutory obligations;

(e) Liens for taxes, assessment, or other governmental charges which are not yet
due and payable or which are being actively contested in good faith by
appropriate proceedings and for which adequate reserves for such items have been
made in accordance with GAAP;

(f) Liens arising from precautionary UCC financing statements regarding leases
to the extent such leases are permitted hereby;

(g) encumbrances consisting of minor easements, zoning restrictions, or other
restrictions on the use of real property that do not (individually or in the
aggregate) materially affect the value of the assets encumbered thereby or
materially impair the ability of the Parent or such other Subsidiary to use such
assets in its business, and none of which is violated in any material aspect by
existing or proposed structures or land use to the extent such violation could
reasonably be expected to result in a Material Adverse Change;

(h) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies and
burdening only deposit accounts or other funds maintained with a depository
institution;

(i) Liens on cash or securities pledged to secure performance of tenders, surety
and appeal bonds, government contracts, performance and return of money bonds,
bids, trade contracts, leases, statutory obligations, regulatory obligations and
other obligations of a like nature incurred in the ordinary course of business;

(j) judgment and attachment Liens not giving rise to an Event of Default,
provided that (i) any appropriate legal proceedings which may have been duly
initiated for the review of such judgment shall not have been finally terminated
or the period within which such proceeding may be initiated shall not have
expired and (ii) no action to enforce such Lien has been commenced;

 

-66-



--------------------------------------------------------------------------------

(k) Liens securing Debt and not otherwise permitted under this Section 6.2;
provided that (i) the aggregate principal amount of all Debt secured by such
Liens, when combined with all Debt incurred and outstanding under
Section 6.1(f), does not exceed 5% of the Net Worth of the Parent and its
consolidated Subsidiaries at any time (determined as of the end of each of the
most recently completed fiscal quarter for which financial statements have been
provided pursuant to Section 5.2) (ii) the Parent and its Subsidiaries are in
compliance with the covenants set forth in this Agreement, both before and after
giving effect to each incurrence of such Debt); provided, further,
notwithstanding the foregoing, that no Lien permitted under this Section 6.2(k)
shall secure Debt owing under the Note Documents unless and until the Debt under
the Credit Documents is equally and ratably secured by all property subject to
such Lien, in each case pursuant to documentation reasonably satisfactory to the
Majority Lenders;

(l) Liens on property of a person existing at the time such person is acquired
or merged with or into or consolidated with the Parent or a Subsidiary (and not
created in anticipation or contemplation thereof); provided that such Liens
(i) do not extend to property not subject to such Liens at the time of
acquisition (other than improvements thereof), and (ii) secure Debt permitted by
Section 6.1(c); and

(m) Liens granted to a Credit Party to secure Debt permitted under
Section 6.1(e).

6.3 [Reserved].

6.4 Acquisitions. The Parent shall not, nor shall it permit any Subsidiary to,
make an Acquisition in a transaction or related series of transactions; provided
that, an Acquisition may be made so long as no Event of Default exists both
before and after giving effect to such Acquisition and such Acquisition is in
accordance with Section 6.11.

6.5 Burdensome Agreements. The Parent shall not, nor shall it permit any
Subsidiary to, create, incur, assume or permit to exist any contract, agreement
or understanding (other than this Agreement) (a) which in any way prohibits or
restricts (i) the Parent or any Subsidiary from paying or prepaying the
Obligations, or which requires the consent of or notice to other Persons in
connection therewith, (ii) the granting, conveying, creation or imposition of
any Lien on any of its Property, whether now owned or hereafter acquired, to
secure the Obligations (other than (x) agreements governing secured Debt
permitted by Sections 6.1 and 6.2 to the extent such restrictions govern only
the asset financed pursuant to or securing such Debt and (y) the Note
Documents), or (iii) any Subsidiary from making Restricted Payments (other than
any Credit Party in connection with Debt permitted under Section 6.1(d) or
Section 6.1(e) in its capacity as a primary obligor or guarantor of such Debt)
or making or paying intercompany loans and advances to the Borrower, or (b) with
respect to any action described in clauses (a)(i), (ii) or (iii) above, which
requires the consent of or notice to other Persons in connection therewith.

6.6 Use of Proceeds; Use of Letters of Credit. The Parent shall not, nor shall
it permit any Subsidiary to use the proceeds of the Revolving Advances and
Letters of Credit for any purposes other than (a) for working capital and other
general corporate purposes, (b) fund capital expenditures and (c) the payment of
fees and expenses related to the entering into of this Agreement and the other
Credit Documents. The Parent shall not, nor shall it permit any of its
Subsidiaries to, directly or indirectly use any part of the proceeds of Advances
or Letters of Credit for any purpose which violates, or is inconsistent with,
Regulations T, U, or

X. The Parent shall not, directly or indirectly, use the proceeds of the
Advances or Letters of Credit, or lend, contribute or otherwise make available
such proceeds to Parent, any Subsidiary or any other Person for any purpose
which would violate any sanctions program

 

-67-



--------------------------------------------------------------------------------

administered by OFAC, including, but not limited to, the sanctions program
created pursuant to the Comprehensive Iran Sanctions, Accountability and
Divestment Act of 2010 and any of the provisions of the Regulations of the
United States of America Governing Transactions in Foreign Shipping of
Merchandise (Title 31, Code of Federal Regulations, Chapter V, Part 505, as
amended), or any other applicable sanctions program, each as in effect from time
to time.

6.7 Corporate Actions; Fundamental Changes.

(a) The Parent shall not, nor shall it permit any Credit Party to, merge,
amalgamate or consolidate with or into any other Person, except that (i) the
Parent may merge or amalgamate with any Person provided that (A) no Change in
Control occurs and (B) immediately after giving effect to any such proposed
transaction no Default would exist and the Parent is the surviving entity,
(ii) the Parent may merge or amalgamate with any of its wholly-owned
Subsidiaries, provided that immediately after giving effect to any such proposed
transaction no Default would exist and the Parent is the surviving entity
(iii) the Borrower may merge or amalgamate with any of its wholly-owned
Subsidiaries, provided that immediately after giving effect to any such proposed
transaction no Default would exist and the Borrower is the surviving entity,
(iv) any Credit Party (other than the Borrower) may merge or amalgamate with any
other wholly-owned Subsidiary of the Parent, provided that immediately after
giving effect to such proposed transaction no Default would exist and a Credit
Party is the surviving entity and (v) any Subsidiary of the Parent (other than a
Credit Party) may merge, amalgamate or be consolidated with or into any other
Person, provided that immediately after giving effect to any such proposed
transaction no Default would exist.

(b) The Parent shall not, nor shall it permit any Credit Party to, sell,
transfer, lease or otherwise dispose of (in one transaction or in a series of
transactions) all or substantially all of its assets, or all or substantially
all of the stock of any Material Subsidiary (in each case, whether now owned or
hereafter acquired), or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing, (i) any Subsidiary of the Parent (other than Rowan
Delaware) may liquidate or dissolve if the Parent determines in good faith that
such liquidation or dissolution is in the best interests of the Parent and is
not materially disadvantageous to the Lenders and (ii) any Subsidiary of the
Parent may transfer all or substantially all of its assets and all or
substantially all of the stock of any Material Subsidiary (other than the stock
of the Borrower) to the Parent or any Subsidiary.

6.8 Sale of Assets. The Parent shall not, nor shall it permit any Subsidiary to,
sell, convey, or otherwise transfer any of its assets outside the ordinary
course of business; provided that, any such sale, conveyance or transfer may be
effected if (a) no Event of Default exists both prior to and after giving effect
to such sale, conveyance or transfer and (b) such sale, conveyance or transfer
is not prohibited under Section 6.7 above.

6.9 [Reserved].

6.10 Affiliate Transactions. The Parent shall not, nor shall it permit any
Subsidiary to, directly or indirectly, enter into or permit to exist any
transaction or series of transactions (including, but not limited to, the
purchase, sale, lease or exchange of Property, the making of any investment, the
giving of any guaranty, the assumption of any obligation or the rendering of any
service) with any of their Affiliates unless such transaction or series of
transactions is on terms no less favorable to the Parent or any Subsidiary, as
applicable, than those that could be obtained in a comparable arm’s length
transaction with a Person that is not such an affiliate, provided that the
foregoing restriction shall not apply to transactions between or among the
Parent and any of its wholly-owned Subsidiaries or between and among any
wholly-owned Subsidiaries.

 

-68-



--------------------------------------------------------------------------------

6.11 Line of Business. The Parent shall not, nor shall it permit any Subsidiary
to, change the character of its business such that the principal business of the
Parent and its Subsidiaries or the Borrower and its Subsidiaries is not contract
drilling or manufacturing substantially as conducted on the date of this
Agreement.

6.12 Compliance with ERISA. Except for matters that individually or in the
aggregate could not reasonably be expected to result in a Material Adverse
Change, the Parent shall not, nor shall it permit any Subsidiary to, directly or
indirectly: (a) engage in any transaction in connection with which the Parent or
any Subsidiary could be subjected to either a civil penalty assessed pursuant to
section 502(c), (i) or (l) of ERISA or a tax imposed by Chapter 43 of Subtitle D
of the Code; (b) fail to make, or permit any member of the Controlled Group to
fail to make, full payment when due of all amounts which, under the provisions
of any Plan, agreement relating thereto or applicable law, the Parent, a
Subsidiary or member of the Controlled Group is required to pay as contributions
thereto; (c) fail to cause, or allow any Subsidiary or any member of the
Controlled Group to fail to cause, any Plan to comply with the minimum funding
standard under Section 302 of ERISA or Section 412 of the Code; (d) permit, or
allow any member of the Controlled Group to permit, the actuarial present value
of the benefit liabilities (as “actuarial present value of the benefit
liabilities” shall have the meaning specified in section 4041 of ERISA) under
any Plan that is regulated under Title IV of ERISA to exceed the current value
of the assets (computed on a plan termination basis in accordance with Title IV
of ERISA) of such Plan allocable to such benefit liabilities; (e) incur, or
permit any member of the Controlled Group to incur, a liability to or on account
of a Plan under sections 515, 4062, 4063, 4064, 4201 or 4204 of ERISA; or
(f) fail to cause, or permit any member of the Controlled Group to fail to
cause, any Plan to comply with the requirements of Section 436 of the Code.

6.13 Limitation on Accounting Changes or Changes in Fiscal Periods. The Parent
shall not, nor shall it permit any of its Subsidiaries to permit (a) any change
in any of its accounting policies affecting the presentation of financial
statements or reporting practices, except as required or permitted by GAAP or
(b) the fiscal year of the Parent or any of its Subsidiaries to end on a day
other than December 31 or change the Parent’s method of determining fiscal
quarters.

6.14 Hedging Arrangements. The Parent shall not, nor shall it permit any
Subsidiary to, (a) purchase, assume, or hold a speculative position in any
commodities market or futures market or enter into any Hedging Arrangement for
speculative purposes; or (b) be party to or otherwise enter into any Hedging
Arrangement which is entered into for reasons other than as a part of its normal
business operations as a risk management strategy and/or hedge against changes
resulting from market conditions related to the Parent’s or its Subsidiaries’
operations.

6.15 Debt to Capitalization Ratio. The Parent shall not permit the Debt to
Capitalization Ratio, at the end of each fiscal quarter of the Parent, to be
greater than 60%.

ARTICLE VII

DEFAULT AND REMEDIES

7.1 Events of Default. The occurrence of any of the following events shall
constitute an “Event of Default” under this Agreement and any other Credit
Document:

(a) Payment Failure. Any Credit Party (i) fails to pay any principal when due
under this Agreement or (ii) fails to pay, within three Business Days of when
due, any other amount due under this Agreement or any other Credit Document,
including payments of interest, fees, reimbursements, and indemnifications;

 

-69-



--------------------------------------------------------------------------------

(b) False Representation or Warranties. Any representation or warranty made or
deemed to be made by any Credit Party or any Responsible Officer thereof in this
Agreement, in any other Credit Document or in any certificate delivered in
connection with this Agreement or any other Credit Document is incorrect, false
or otherwise misleading in any material respect at the time it was made or
deemed made;

(c) Breach of Covenant. (i) Any breach by any Credit Party of any of the
covenants in Section 5.2(a), Section 5.2(b), Section 5.2(d), or Article VI of
this Agreement or (ii) any breach by any Credit Party of any other covenant
contained in this Agreement or any other Credit Document and such breach is not
cured within 30 days after the earlier of the date notice thereof is given to
the Parent by any Lender Party or the date any Responsible Officer of the Parent
or any Subsidiary obtained actual knowledge thereof;

(d) Guaranties. Any Guaranty shall at any time (before its expiration according
to its terms) and for any reason cease to be in full force and effect and valid
and binding on the Guarantors party thereto or shall be contested by any party
thereto; any Guarantor shall deny it has any liability or obligation under any
Guaranty; or any Guarantor shall cease to exist other than as expressly
permitted by the terms of this Agreement;

(e) Cross-Default. (i) The Parent or any Subsidiary shall fail to pay any
principal of or premium or interest on its Debt which is outstanding in a
principal amount of at least $50,000,000.00 individually or when aggregated with
all such Debt of such Persons so in default (but excluding Debt constituting
Obligations) when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Debt; (ii) any other event shall
occur or condition shall exist under any agreement or instrument relating to
Debt which is outstanding in a principal amount of at least $50,000,000.00
individually or when aggregated with all such Debt of such Persons so in default
(other than Debt constituting Obligations), and shall continue after the
applicable grace period, if any, specified in such agreement or instrument, if
the effect of such event or condition is to accelerate, or to permit the
acceleration of, the maturity of such Debt prior to the stated maturity thereof;
or (iii) any such Debt which is outstanding in a principal amount of at least
$50,000,000.00 individually or when aggregated with all such Debt of such
Persons so in default shall be declared to be due and payable, or required to be
prepaid (other than by a regularly scheduled required prepayment); provided
that, for purposes of this subsection 7.1(e), the “principal amount” of the
obligations in respect of any Hedging Arrangements at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that would be
required to be paid if such Hedging Arrangements were terminated at such time.

(f) Bankruptcy and Insolvency. (i) The Borrower shall terminate its existence or
dissolve or (ii) any Credit Party or any Specified Holding Company (A) admits in
writing its inability to pay its debts generally as they become due; makes an
assignment for the benefit of its creditors; consents to or acquiesces in the
appointment of a receiver, liquidator, fiscal agent, or trustee of itself or any
of its Property; files a petition under any Debtor Relief Law; or consents to
any reorganization, arrangement, workout, liquidation, dissolution, or similar
relief under any Debtor Relief Law, (B) shall have had, without its consent, any
court enter an order appointing a receiver, liquidator, fiscal agent, or trustee
of itself or any of its Property; any petition filed against it seeking
reorganization, arrangement, workout, liquidation, dissolution or similar relief
under any Debtor Relief Law and such petition shall not be dismissed, stayed, or
set aside for an aggregate of 60 days, whether or not consecutive or (C) shall
have had any order for relief entered by a court under any Debtor Relief Law;

 

-70-



--------------------------------------------------------------------------------

(g) Adverse Judgment. The Parent or any Subsidiary suffers final judgments
against any of them since the date of this Agreement in an aggregate amount,
less any insurance proceeds covering such judgments which are received or as to
which the insurance carriers admit liability, greater than $50,000,000.00 and
either (i) execution and/or seizure proceedings shall have been commenced by any
creditor upon such judgments or (ii) there shall be any period of 30 consecutive
days during which a stay of enforcement of such judgments, by reason of a
pending appeal or otherwise, shall not be in effect;

(h) Termination Events. Any Termination Event with respect to a Plan shall have
occurred, and, 30 days after notice thereof shall have been given to the Parent
by the Administrative Agent, such Termination Event shall not have been
corrected and shall have created and caused to be continuing a material risk of
Plan termination or liability for withdrawal from the Plan as a “substantial
employer” (as defined in Section 4001(a)(2) of ERISA), which termination could
reasonably be expect to result in a liability of, or liability for withdrawal
could reasonably be expected to be, greater than $50,000,000.00;

(i) Plan Withdrawals. The Parent or any member of the Controlled Group as
employer under a Multiemployer Plan shall have made a complete or partial
withdrawal from such Multiemployer Plan and such withdrawing employer shall have
incurred a withdrawal liability in an annual amount exceeding $50,000,000.00;

(j) ERISA Liabilities. Any event occurs creating any ERISA Liabilities which
could reasonably be expected to result in a Material Adverse Change and such
event is not cured within 60 days from the occurrence of such event; or

(k) Change in Control. The occurrence of a Change in Control.

7.2 Optional Acceleration of Maturity. If any Event of Default (other than an
Event of Default pursuant to Section 7.1(f)) shall have occurred and be
continuing, then, and in any such event,

(a) the Administrative Agent (i) shall at the request, or may with the consent,
of the Majority Lenders, by notice to the Borrower, declare that the obligation
of each Revolving Lender, the Swingline Lender and each Issuing Lender to make
Credit Extensions shall be terminated, whereupon the same shall forthwith
terminate and (ii) shall at the request, or may with the consent, of the
Majority Lenders, by notice to the Borrower, declare all outstanding Advances,
all interest thereon, and all other amounts payable under this Agreement to be
forthwith due and payable, whereupon such Advances, all such interest, and all
such amounts shall become and be forthwith due and payable in full, without
presentment, demand, protest or further notice of any kind (including, without
limitation, any notice of intent to accelerate or notice of acceleration), all
of which are hereby expressly waived by the Borrower,

(b) the Borrower shall, on demand of the Administrative Agent at the request or
with the consent of the Majority Lenders, deposit with the Administrative Agent
into the Cash Collateral Account an amount of cash equal to 103% of the
outstanding Letter of Credit Exposure as security for the Obligations to the
extent the Letter of Credit Obligations are not otherwise paid or cash
collateralized at such time, and

(c) the Administrative Agent shall at the request of, or may with the consent
of, the Majority Lenders proceed to enforce its rights and remedies under any
Guaranty or any other Credit Document by appropriate proceedings.

 

-71-



--------------------------------------------------------------------------------

7.3 Automatic Acceleration of Maturity. If any Event of Default pursuant to
Section 7.1(f) shall occur,

(a) the obligation of each Lender, the Swingline Lender and each Issuing Lender
to make Credit Extensions shall immediately and automatically be terminated and
all Advances, all interest on the Advances, and all other amounts payable under
this Agreement shall immediately and automatically become and be due and payable
in full, without presentment, demand, protest or any notice of any kind
(including, without limitation, any notice of intent to accelerate or notice of
acceleration), all of which are hereby expressly waived by the Borrower,

(b) the Borrower shall deposit with the Administrative Agent into the Cash
Collateral Account an amount of cash equal to 103% of the outstanding Letter of
Credit Exposure as security for the Obligations to the extent the Letter of
Credit Obligations are not otherwise paid or cash collateralized at such time,
and

(c) the Administrative Agent shall at the request of, or may with the consent
of, the Majority Lenders proceed to enforce its rights and remedies under any
Guaranty or any other Credit Document by appropriate proceedings.

7.4 Set-off. If an Event of Default shall have occurred and be continuing, each
Lender Party and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender Party or any
such Affiliate to or for the credit or the account of any Credit Party against
any and all of the obligations of such Credit Party now or hereafter existing
under this Agreement or any other Credit Document to such Lender Party,
irrespective of whether or not such Lender Party shall have made any demand
under this Agreement or any other Credit Document and although such obligations
of any Credit Party may be contingent or unmatured or are owed to a branch or
office of such Lender Party different from the branch or office holding such
deposit or obligated on such indebtedness. In the event that any Defaulting
Lender shall exercise any right of setoff, (a) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.17 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (b) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of the Lender Parties
and their respective Affiliates under this Section are in addition to other
rights and remedies (including other rights of setoff) that the Lender Parties
and their respective Affiliates may have. Each Lender Party agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

7.5 Remedies Cumulative, No Waiver. No right, power, or remedy conferred to any
Lender Party in this Agreement or the Credit Documents, or now or hereafter
existing at law, in equity, by statute, or otherwise shall be exclusive, and
each such right, power, or remedy shall to the full extent permitted by law be
cumulative and in addition to every other such right, power or remedy. No course
of dealing and no delay in exercising any right, power, or remedy conferred to
any Lender Party in this Agreement and the Credit Documents or now or hereafter
existing at law, in equity, by statute, or otherwise shall operate as a waiver
of or otherwise prejudice any such right, power, or remedy. Any Lender Party may
cure any Event of Default without waiving the Event of Default. No notice to or
demand upon the Borrower shall entitle the Borrower to similar notices or
demands in the future.

 

-72-



--------------------------------------------------------------------------------

7.6 Application of Payments.

(a) Prior to Event of Default. Prior to an Event of Default, all payments made
hereunder shall be applied as directed by the Borrower, but such payments are
subject to the terms of this Agreement.

(b) After Event of Default. If an Event of Default has occurred and is
continuing, any amounts received or collected from, or on account of assets held
by, any Credit Party shall be applied to the Obligations by the Administrative
Agent in the following order and manner:

(i) First, to payment of that portion of such Obligations constituting fees,
indemnities, expenses, and other amounts (other than principal and interest but
including fees, charges, and disbursements of counsel to the Administrative
Agent and amounts payable under Sections 2.11, 2.12, and 2.14) payable by any
Credit Party to the Administrative Agent in its capacity as such;

(ii) Second, to payment of that portion of such Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable by any
Credit Party to the Lender Parties (including fees, charges and disbursements of
counsel to the respective Lender Parties and amounts payable under Article II),
ratably among Lender Parties;

(iii) Third, to payment of that portion of such Obligations constituting accrued
and unpaid interest, allocated ratably among the Lender Parties;

(iv) Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Obligations (including unreimbursed drawings in respect of any
Letter of Credit) payable by any Credit Party allocated ratably among the Lender
Parties;

(v) Fifth, to the Administrative Agent for the account of the Issuing Lenders,
ratably among the Issuing Lenders, to cash collateralize that portion of the
Letter of Credit Obligations comprised of the aggregate undrawn amount of
Letters of Credit;

(vi) Sixth, to the remaining Obligations owed by any Credit Party, allocated
among such remaining Obligations as determined by the Administrative Agent and
the Majority Lenders and applied to such Obligations in the order specified in
this clause (b); and

(vii) Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, the Letters of Credit have been terminated or cash
collateralized and all Revolving Commitments have been terminated, to the
Borrower or as otherwise required by any Legal Requirement.

Subject to Section 2.3(i), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

 

-73-



--------------------------------------------------------------------------------

ARTICLE VIII

THE ADMINISTRATIVE AGENT AND ISSUING LENDERS

8.1 Appointment and Authority. Each Lender and each Issuing Lender hereby
irrevocably (a) appoints Wells Fargo to act on its behalf as the Administrative
Agent hereunder and under the other Credit Documents, and (b) authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article VIII are solely for the benefit of the
Lender Parties, and neither the Borrower nor any other Credit Party shall have
rights as a third party beneficiary of any of such provisions.

8.2 Rights as a Lender. The Person serving as the Administrative Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Administrative Agent
and the term “Lender” or “Lenders” shall, unless otherwise expressly indicated
or unless the context otherwise requires, include the Person serving as the
Administrative Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with the Parent or any Subsidiary or Affiliate thereof as if such
Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.

8.3 Exculpatory Provisions. None of the Administrative Agent or the Issuing
Lenders shall have any duties or obligations except those expressly set forth
herein and in the other Credit Documents. Without limiting the generality of the
foregoing, none of the Administrative Agent or the Issuing Lenders:

(a) shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Majority Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents), provided that Administrative Agent
or an Issuing Lender shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent or
such Issuing Lender to liability or that is contrary to any Credit Document or
Legal Requirement; and

(c) shall, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, nor shall it be liable for the failure to
disclose, any information relating to the Borrower, any other Credit Party or
any of their respective Affiliates that is communicated to or obtained by the
Person serving as the Administrative Agent, an Issuing Lender or any of its
Affiliates in any capacity.

None of the Administrative Agent or the Issuing Lenders shall be liable for any
action taken or not taken by it (i) with the consent or at the request of the
Majority Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent or such Issuing Lender shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 10.2 and 7.1) or (ii) in the absence of its own gross negligence or
willful misconduct. None of the Administrative Agent, the Swingline Lender and
the Issuing Lenders shall be deemed to have knowledge of any Default unless and
until notice describing such Default is given to the Administrative Agent, the
Swingline Lender or such Issuing Lender by the Borrower or a Lender Party.

None of the Administrative Agent or the Issuing Lenders shall be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Credit
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance

 

-74-



--------------------------------------------------------------------------------

or observance of any of the covenants, agreements or other terms or conditions
set forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Credit
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article III or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent or satisfaction of any condition that expressly refers to
the matters described therein being acceptable or satisfactory to the
Administrative Agent or such Issuing Lender.

8.4 Reliance by Administrative Agent and the Issuing Lenders. Each of the
Administrative Agent and the Issuing Lenders shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Each of the Administrative Agents
and the Issuing Lenders also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Credit Extension that by its terms must
be fulfilled to the satisfaction of a Lender or an Issuing Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or Issuing Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender or Issuing Lender prior to the making of
such Credit Extension. The Administrative Agent or an Issuing Lender may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

8.5 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other
Credit Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

8.6 Resignation of Administrative Agent or Issuing Lender. The Administrative
Agent or an Issuing Lender may at any time give notice of its resignation to the
other Lender Parties and the Borrower. Upon receipt of any such notice of
resignation, the Majority Lenders shall have the right, with the approval of the
Borrower unless an Event of Default has occurred and is continuing, to appoint a
successor Administrative Agent and/or a successor Issuing Lender. If no such
successor shall have been so appointed and shall have accepted such appointment
within 30 days after the Administrative Agent or such Issuing Lender gives
notice of its resignation, then Wells Fargo may on behalf of the Lenders,
appoint a successor agent or successor Issuing Lender with the approval of the
Borrower (such approval not to be unreasonably withheld or delayed) unless an
Event of Default has occurred and is continuing. Once a Person has accepted such
appointment, then such resignation shall become effective in accordance with
such resigning party’s notice and such resigning party shall be discharged from
its duties and obligations as Administrative Agent and/or Issuing Lender
hereunder and under the other Credit Documents (except that such Issuing Lender
shall remain the Issuing Lender with respect to any Letters of Credit
outstanding on the effective date of its resignation and the provisions
affecting the Issuing Lender with respect to such Letters of Credit shall inure
to the benefit of such Person until the termination or expiration of all such
Letters of Credit (without any pending drawing thereon) issued by such Person
and the reimbursement or payment of all Obligations in connection therewith).
Upon the acceptance of a successor’s appointment as Administrative Agent or
Issuing Lender hereunder, such successor shall

 

-75-



--------------------------------------------------------------------------------

succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or retired) Administrative Agent or Issuing Lender, as
applicable (except for such rights, powers, privileges, and benefits as continue
in favor of the retiring (or retired) Issuing Lender as provided herein), and
the retiring Administrative Agent or Issuing Lender, as applicable, shall be
discharged from all of its duties and obligations hereunder or under the other
Credit Documents (if not already discharged therefrom as provided above in this
paragraph). The fees payable by the Borrower to a successor Administrative Agent
or Issuing Lender, as applicable, shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s or Issuing Lender’s resignation
hereunder and under the other Credit Documents, the provisions of this Article
and Sections 9.1(b), (c), and (d) and Section 2.3(h) shall continue in effect
for the benefit of such retiring Administrative Agent and Issuing Lender, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent or
Issuing Lender, as applicable, was acting as Administrative Agent or Issuing
Lender.

8.7 Non-Reliance on Administrative Agent and Other Lenders. Each Lender Party
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender Party or any of their Related Parties
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Agreement. Each Lender
Party also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender Party or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Credit Document or
any related agreement or any document furnished hereunder or thereunder. In this
regard, each party hereto acknowledges that Bracewell & Giuliani LLP is acting
in this transaction as special counsel to the Administrative Agent only. Each
other party hereto will consult with its own legal counsel to the extent that it
deems necessary in connection with the Credit Documents and the matters
contemplated therein.

Each Lender shall be deemed (a) by delivering its signature page to this
Agreement and making any Advance on the Closing Date to have consented to,
approved or accepted each Credit Document and each other document or other
matter referred to in Section 3.1 required to be consented to or approved by or
acceptable or satisfactory to the Administrative Agent, the Arrangers or the
Lenders and to have been satisfied with the satisfaction of all other conditions
precedent required to be satisfied under Section 3.1 and (b) by making any
Advance after the Closing Date to have been satisfied with the satisfaction of
the conditions precedent required to be satisfied in connection therewith under
Section 3.2.

8.8 No Other Duties, etc. Anything herein to the contrary notwithstanding, none
of the Joint Bookrunners, Arrangers, Syndication Agent and Documentation Agent
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Credit Documents,
except in its capacity, as applicable, as the Administrative Agent, a Lender or
an Issuing Lender hereunder.

8.9 Indemnification.

(a) THE LENDERS SEVERALLY AGREE TO INDEMNIFY THE ADMINISTRATIVE AGENT AND ITS
RELATED PARTIES (TO THE EXTENT NOT REIMBURSED BY THE BORROWER), RATABLY
ACCORDING TO THEIR RESPECTIVE APPLICABLE PERCENTAGES, FROM AND AGAINST ANY AND
ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS,
SUITS, COSTS, EXPENSES, OR DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER WHICH
MAY BE IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST THE ADMINISTRATIVE AGENT OR
ANY OF ITS RELATED PARTIES IN ANY WAY RELATING TO OR ARISING OUT OF THIS

 

-76-



--------------------------------------------------------------------------------

AGREEMENT, ANY CREDIT DOCUMENT OR ANY ACTION TAKEN OR OMITTED BY THE
ADMINISTRATIVE AGENT UNDER THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT
(INCLUDING SUCH INDEMNITEE’S OWN NEGLIGENCE REGARDLESS OF WHETHER SUCH
NEGLIGENCE IS SOLE OR CONTRIBUTORY, ACTIVE OR PASSIVE, IMPUTED, JOINT OR
TECHNICAL), AND INCLUDING ENVIRONMENTAL LIABILITIES, PROVIDED THAT NO LENDER
SHALL BE LIABLE FOR ANY PORTION OF SUCH LIABILITIES, OBLIGATIONS, LOSSES,
DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES, OR DISBURSEMENTS
FOUND IN A FINAL, NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION
TO HAVE RESULTED FROM SUCH INDEMNITEE’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
WITHOUT LIMITATION OF THE FOREGOING, EACH LENDER AGREES TO REIMBURSE THE
ADMINISTRATIVE AGENT PROMPTLY UPON DEMAND FOR ITS RATABLE SHARE (DETERMINED AS
SET FORTH ABOVE IN THIS PARAGRAPH) OF (i) ANY OUT OF POCKET EXPENSES (INCLUDING
REASONABLE FEES OF COUNSEL) INCURRED BY THE ADMINISTRATIVE AGENT IN CONNECTION
WITH THE PREPARATION, EXECUTION, DELIVERY, ADMINISTRATION, MODIFICATION, OR
AMENDMENT OF THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT, AND (ii) ANY OUT OF
POCKET EXPENSES (INCLUDING FEES OF COUNSEL) INCURRED BY THE ADMINISTRATIVE AGENT
IN CONNECTION WITH ENFORCEMENT OF THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT,
IN ANY EVENT, INCLUDING LEGAL ADVICE IN RESPECT OF RIGHTS OR RESPONSIBILITIES
UNDER THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT AND TO THE EXTENT THAT THE
ADMINISTRATIVE AGENT IS NOT REIMBURSED FOR SUCH BY THE BORROWER.

(b) THE REVOLVING LENDERS SEVERALLY AGREE TO INDEMNIFY EACH ISSUING LENDER AND
ITS RELATED PARTIES (TO THE EXTENT NOT REIMBURSED BY THE BORROWER) RATABLY
ACCORDING TO THEIR RESPECTIVE APPLICABLE PERCENTAGES FROM AND AGAINST ANY AND
ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS,
SUITS, COSTS, EXPENSES OR DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER WHICH
MAY BE IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST SUCH ISSUING LENDER OR ANY
OF ITS RELATED PARTIES IN ANY WAY RELATING TO OR ARISING OUT OF THIS AGREEMENT,
ANY CREDIT DOCUMENT OR ANY ACTION TAKEN OR OMITTED BY SUCH ISSUING LENDER UNDER
THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT (INCLUDING SUCH INDEMNITEE’S OWN
NEGLIGENCE REGARDLESS OF WHETHER SUCH NEGLIGENCE IS SOLE OR CONTRIBUTORY, ACTIVE
OR PASSIVE, IMPUTED, JOINT OR TECHNICAL), AND INCLUDING ENVIRONMENTAL
LIABILITIES, PROVIDED THAT NO LENDER SHALL BE LIABLE FOR ANY PORTION OF SUCH
LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS,
COSTS, EXPENSES, OR DISBURSEMENTS FOUND IN A FINAL, NON-APPEALABLE JUDGMENT BY A
COURT OF COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH INDEMNITEE’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT.

8.10 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law, the Administrative Agent
(irrespective of whether the principal of any Advance or Letter of Credit
Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Borrower) shall be entitled and empowered (but not
obligated) by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Advances, Letter of Credit Obligations and
all other Obligations that are owing

 

-77-



--------------------------------------------------------------------------------

and unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders, the Issuing Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Issuing Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the Issuing Lenders and the Administrative Agent under
Sections 2.8 and 9.1) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and Issuing Lender to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the Issuing Lenders, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.8
and 9.1.

8.11 Guaranty Matters. The Lender Parties irrevocably authorize the
Administrative Agent, at its option and in its discretion, to release any
Guarantor under its Guaranty if such Person ceases to be a Subsidiary as a
result of a transaction permitted under the Credit Documents. Upon request by
the Administrative Agent at any time, the Majority Lenders will confirm in
writing the Administrative Agent’s authority to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 8.11.

ARTICLE IX

MISCELLANEOUS

9.1 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Credit Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by each
Issuing Lender in connection with the issuance, amendment or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by any Lender Party (including the fees, charges
and disbursements of any counsel for any Lender Party), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Credit Documents, including its rights under this Section, or
(B) in connection with the Advances made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Advances or Letters of Credit.

(b) Indemnification by the Borrower. The Borrower shall, and does hereby
indemnify, the Administrative Agent (and any sub-agent thereof), each Lender and
each Issuing Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all actions, suits, losses, claims, damages,
penalties, liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee), incurred by any Indemnitee or
asserted against any Indemnitee by any third party arising out

 

-78-



--------------------------------------------------------------------------------

of, in connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Credit Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the Transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Credit Documents, (ii) any Advance or Letter of Credit
or the use or proposed use of the proceeds therefrom (including any refusal by
an Issuing Lender to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrower or any Subsidiary, or any Environmental Liability related in any way to
the Borrower or any Subsidiary, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Credit Party, and regardless of whether
any Indemnitee is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR
ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (i) are determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted from the
gross negligence or willful misconduct of or material breach of the Credit
Documents by, such Indemnitee, if the Borrower or such other Credit Party has
obtained a final and non-appealable judgment in its favor on such claim as
determined by a court of competent jurisdiction or (ii) arise solely as the
result of a dispute among or between Indemnitees and do not to any extent result
from any act or omission on the part of any Credit Party or its Related Parties
(as determined by a court of competent jurisdiction in a final, non-appealable
judgment).

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), any Issuing Lender or any Related Party of any of the foregoing (and
without limiting its obligation to do so), each Lender severally agrees to pay
to the Administrative Agent (or any such sub-agent), the Issuing Lenders or such
Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) or an Issuing Lender in its capacity as such, or against any
Related Party of any of the foregoing acting for the Administrative Agent (or
any such sub-agent) or an Issuing Lender in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.5(e).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Credit Party shall assert, and each such party hereto hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential, exemplary or punitive damages (as opposed to
direct or actual damages) arising out of, in connection with, or as a result of,
this Agreement, any other Credit Document or any agreement or instrument
contemplated hereby, the Transactions contemplated hereby or thereby, any
Advance or Letter of Credit or the use of the proceeds thereof.

(e) Electronic Communications. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Credit Documents or the transactions contemplated hereby
or thereby unless such damages result from a breach of the confidentiality
provisions of Section 9.8 or except where the same are a result of such party’s
gross negligence or willful misconduct.

 

-79-



--------------------------------------------------------------------------------

(f) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after written demand therefor.

(g) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent and any Issuing Lender, the replacement of any Lender,
the termination of the Revolving Commitments, termination or expiration of all
Letters of Credit, and the repayment, satisfaction or discharge of all the other
Obligations.

9.2 Waivers and Amendments.

(a) No amendment or waiver of any provision of this Agreement, the Notes, or any
other Credit Document (other than the Fee Letter and any other fee letter
executed by a Credit Party with or in favor of any Lender Party), nor consent to
any departure by any Credit Party therefrom, shall in any event be effective
unless the same shall be in writing and signed by the Majority Lenders and the
Borrower, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided that,
no such agreement shall:

(i) increase the Revolving Commitment of any Lender without the written consent
of such Lender;

(ii) increase the aggregate Revolving Commitments other than pursuant to
Section 2.1(e) as in effect on the date hereof without the written consent of
each Lender;

(iii) reduce the principal amount of any Advance (other than prepayments or
repayments in accordance with the terms of this Agreement) or reduce the amount
of or rate of interest thereon, or reduce any fees payable hereunder, without
the written consent of each Lender affected thereby); provided, however, that
only the consent of the Majority Lenders shall be required to waive any
obligation of the Borrower to pay default interest pursuant to Section 2.9(d)
with respect to the Revolving Credit Facility, including with respect to any
amount payable thereunder or in connection therewith;

(iv) postpone the scheduled date of payment of the principal amount of any
Advance, or any interest thereon, or any fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Revolving Commitment, other than pursuant to, and in
accordance with, Section 2.19, without the written consent of each Lender
affected thereby;

(v) change Section 2.5(e), Section 7.6, this Section 9.2 or any other provision
in any Credit Document which expressly requires the consent of, or action or
waiver by, all of the Lenders, without the written consent of each Lender;

(vi) amend, modify or waive any provision in a manner that would alter the pro
rata sharing of payments to or disbursements by Lenders required thereby,
without the written consent of each Lender;

(vii) release any Guarantor from its obligation under any Guaranty except any
Guarantor sold as permitted by Sections 6.7 and 6.8, without the written consent
of each Lender;

 

-80-



--------------------------------------------------------------------------------

(viii) change any of the provisions of this Section or the definition of
“Majority Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender; provided further that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent, the
Issuing Lenders or the Swingline Lender hereunder without the prior written
consent of the Administrative Agent, the Issuing Lenders or the Swingline
Lender, as the case may be.

(b) Notwithstanding anything to the contrary herein, no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder or under any other Credit Document (and any amendment, waiver or
consent which by its terms requires the consent of all Lenders, a majority in
interest of Lenders under the Revolving Credit Facility or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lender); provided that any such amendment, waiver or consent referred to in
clause (a)(i), (a)(ii), (a)(iii), (a)(iv) or (a)(v) above that, but for this
sentence, would require the prior written consent of such Defaulting Lender,
will continue to require the consent of such Defaulting Lender; and provided
further that any such amendment, waiver or consent requiring the consent of all
Lenders or each affected Lender that by its terms affects any Defaulting Lender
more adversely than any other Lender whose consent is so required shall require
the consent of such Defaulting Lender.

(c) Notwithstanding anything to the contrary contained in this Section 9.2,
Credit Documents executed by Subsidiaries in connection with this Agreement may
be in a form reasonably determined by the Administrative Agent and may be,
together with this Agreement, amended and waived with the consent of the
Administrative Agent at the request of the Borrower without the need to obtain
the consent of any other Lender if such amendment or waiver is delivered in
order (i) to comply with local Law or advice of local counsel, (ii) to cure
ambiguities or defects or (iii) to cause such Credit Documents to be consistent
with this Agreement and the other Credit Documents.

9.3 Severability. In case one or more provisions of this Agreement or the other
Credit Documents shall be invalid, illegal or unenforceable in any respect under
any applicable law, the validity, legality, and enforceability of the remaining
provisions contained herein or therein shall not be affected or impaired
thereby. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

9.4 Survival of Representations and Obligations. All representations and
warranties contained in this Agreement or made in writing by or on behalf of the
Borrower in connection herewith shall survive the execution and delivery of this
Agreement and the other Credit Documents, the making of Credit Extensions and
any investigation made by or on behalf of the Lenders, none of which
investigations shall diminish any Lender’s right to rely on such representations
and warranties. All obligations of the Borrower provided for in Sections 2.11,
2.12, 2.14(b), and 9.1(a), (b) and (d) and all of the obligations of the Lenders
in Section 9.1(c) and Section 9.8 shall survive any termination of this
Agreement, repayment in full of the Obligations, and termination or expiration
of all Letters of Credit.

9.5 Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of each Lender Party and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (a) to an Eligible
Assignee in accordance with the provisions of Section 9.6(a), (b) by way of
participation in accordance with the provisions of Sections 9.6(c) and 9.6(d) or
(c) by way of pledge or assignment of a security interest subject to the
restrictions of Section 9.6(e) (and any other attempted assignment or transfer
by any party hereto shall be null and void).

 

-81-



--------------------------------------------------------------------------------

Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in Section 9.6(c)
and, to the extent expressly contemplated hereby, the Related Parties of the
Administrative Agent and each Lender) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

9.6 Lender Assignments and Participations.

(a) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Revolving Commitment and the
Advances at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Revolving Commitment under the Revolving Credit Facility or the
Advances at the time owing to it under the Revolving Credit Facility or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and

(B) in any case not described in paragraph (a)(i)(A) of this Section, the
aggregate amount of the Revolving Commitment (which for this purpose includes
Advances outstanding thereunder) or, if the applicable Revolving Commitment is
not then in effect, the principal outstanding balance of the Advances of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Acceptance with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Acceptance, as of the Trade Date) shall not be less than $10,000,000, unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Advance or the Revolving
Commitment assigned, except that this clause (ii) shall not prohibit any Lender
from assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (a)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required for assignments if such assignment is to a Person
that is not Lender under the Revolving Credit Facility, an Affiliate of such
Lender or any Approved Fund with respect to such Lender, provided that no such
consent shall be required if an Event of Default shall have occurred and is
continuing; provided that the Borrower shall be deemed to have consented to any
such assignment unless it shall have objected thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof;

 

-82-



--------------------------------------------------------------------------------

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments if such assignment is to
a Person that is not a Lender under the Revolving Credit Facility, an Affiliate
of such Lender or an Approved Fund with respect to such Lender; and

(C) the consent of each Issuing Lender and the Swingline Lender (such consent
not to be unreasonably withheld or delayed) shall be required for any
assignment.

(iv) Assignment and Acceptance. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Acceptance, together with
a processing and recordation fee of $3,500; provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment; and provided, further, that
only one such fee shall be payable in the event of contemporaneous assignments
to members of an Assignee Group and concurrent assignments from members of an
Assignee Group to a single Eligible Assignee (or to an Eligible Assignee and
members of its Assignee Group). The assignee, if it is not a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire.

(v) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

(vi) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Advances previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, each Issuing
Lender, the Swingline Lender and each other Lender hereunder (and interest
accrued thereon), and (y) acquire (and fund as appropriate) its full pro rata
share of all Advances and participations in Letters of Credit and Swingline
Advances in accordance with its Applicable Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (b) of this Section, from and after the effective date specified in
each Assignment and Acceptance, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the

 

-83-



--------------------------------------------------------------------------------

interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of
Sections 2.11, 2.12, 2.14(b), 9.1(a), 9.1(b), 9.1(c), and 9.1(d) with respect to
facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this Section.

(b) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in Charlotte, North
Carolina or Houston, Texas a copy of each Assignment and Acceptance delivered to
it and a register for the recordation of the names and addresses of the Lenders,
and the Revolving Commitments of, and principal amounts of the Advances owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Borrower and the Lender Parties may treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. At any reasonable
time and from time to time upon reasonable prior notice, the Register shall be
available (i) for inspection by the Borrower and (ii) for inspection by each
Lender as to its Revolving Commitment and principal amount of Advances owing to
it.

(c) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Revolving Commitment and/or the Advances owing to it); provided
that (i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, and (iii) the Borrower, the Administrative
Agent, the Issuing Lenders and Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 8.9(a) with respect to any
payments made by such Lender to its Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in clauses (a), (b), (c) or
(d) of this Section 9.6 that adversely affects such Participant. The Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.11,
2.12 and 2.14 (subject to the requirements and limitations therein, including
the requirements under Section 2.14(g) (it being understood that the
documentation required under Section 2.14(g) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 2.16(b) as if it were an assignee under paragraph (b) of this Section;
and (B) shall not be entitled to receive any greater payment under Sections 2.12
or 2.14, with respect to any participation, than its participating Lender would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation. Each Lender that sells a participation
agrees, at the Borrower’s request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the

 

-84-



--------------------------------------------------------------------------------

provisions of Section 2.16(b) with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 7.4 as though it were a Lender; provided that such Participant agrees to
be subject to Section 2.13(f) as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Advances or other obligations under the Credit
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Credit Document) to any Person except to the extent that such
disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(d) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

9.7 Notices, Etc.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows: (i) if
to the Borrower or any other Credit Party, at the applicable address (or
facsimile numbers) set forth on Schedule IV; (ii) if to the Administrative Agent
or an Issuing Lender, at the applicable address (or facsimile numbers) set forth
on Schedule IV; and (iii) if to a Lender, to it at its address (or facsimile
number) set forth in its Administrative Questionnaire. Notices sent by hand or
overnight courier service, or mailed by certified or registered mail, shall be
deemed to have been given when received; notices sent by facsimile shall be
deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next business day for the recipient). Notices
delivered through electronic communications to the extent provided in paragraph
(b) below, shall be effective as provided in said paragraph (b).

(b) Electronic Communications.

(i) The Parent, the Borrower and the Lenders agree that the Administrative Agent
may make any material delivered by the Parent, the Borrower or any other Credit
Party to the Administrative Agent, as well as any amendments, waivers, consents,
and other written information, documents, instruments and other materials
relating to the Parent, the Borrower or any other Subsidiary, or any other
materials or matters relating to this Agreement, the Notes or any of the
transactions contemplated hereby (collectively, the “Communications”) available
to the Lenders by posting such notices on an electronic delivery system (which
may be provided by the Administrative Agent, an Affiliate of the Administrative
Agent, or any Person that is not an Affiliate of the Administrative Agent), such
as IntraLinks, or a substantially similar electronic system (the “Platform”);
provided that the foregoing shall not apply to notices to any Lender or

 

-85-



--------------------------------------------------------------------------------

Issuing Lender pursuant to Article II if such Lender or Issuing Lender, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The Parent and
the Borrower acknowledge that (i) the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution, (ii) the Platform is provided
“as is” and “as available” and (iii) none of the Administrative Agent nor any of
their respective Affiliates warrants the accuracy, completeness, timeliness,
sufficiency, or sequencing of the Communications posted on the Platform. The
Administrative Agent and their respective Affiliates expressly disclaim with
respect to the Platform any liability for errors in transmission, incorrect or
incomplete downloading, delays in posting or delivery, or problems accessing the
Communications posted on the Platform and any liability for any losses, costs,
expenses or liabilities that may be suffered or incurred in connection with the
Platform. No warranty of any kind, express, implied or statutory, including,
without limitation, any warranty of merchantability, fitness for a particular
purpose, non-infringement of third party rights or freedom from viruses or other
code defects, is made by the Administrative Agent or any of its Affiliates in
connection with the Platform. Nothing in this Section 9.7(b) shall relieve the
Administrative Agent or any Lender from their obligations under Section 9.8.

(ii) Each Lender agrees that notice to it (as provided in the next sentence) (a
“Notice”) specifying that any Communication has been posted to the Platform
shall for purposes of this Agreement constitute effective delivery to such
Lender of such information, documents or other materials comprising such
Communication. Each Lender agrees (i) to notify, on or before the date such
Lender becomes a party to this Agreement, the Administrative Agent in writing of
such Lender’s e-mail address to which a Notice may be sent (and from time to
time thereafter to ensure that the Agent has on record an effective e-mail
address for such Lender) and (ii) that any Notice may be sent to such e-mail
address.

(c) Change of Address, Etc. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto.

9.8 Confidentiality. The Administrative Agent, each Lender and each Issuing
Lender agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective partners, directors, officers, employees,
agents, advisors and other representatives (the “Representatives”) (it being
understood that the Representative to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Credit Document or any
action or proceeding relating to this Agreement or any other Credit Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Parent or any Subsidiary and their
respective obligations, (g) with the consent of the Parent or the Borrower or
(h) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to any Lender
Party or any of their respective Affiliates on a nonconfidential basis from a
source other than a Credit Party. For purposes of this Section, “Information”
means all information received from the Parent or any Subsidiary relating to the
Parent or any Subsidiary or any of their respective businesses, other than any
such information that is available to Lender Party on a

 

-86-



--------------------------------------------------------------------------------

nonconfidential basis prior to disclosure by the Parent or any Subsidiary. In
the case of any disclosure under clause (c) above, the Administrative Agent,
each Lender and each Issuing Lender shall, to the extent permitted under
applicable laws and regulations, endeavor to provide three days’ prior written
notice of such disclosure to the applicable Credit Party. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information. The
Administrative Agent, each Lender and each Issuing Lender agrees to be
responsible for any breaches of this Section 9.8 by its Representatives.

9.9 [Reserved].

9.10 Usury Not Intended. It is the intent of the Borrower and each Lender in the
execution and performance of this Agreement and the other Credit Documents to
contract in strict compliance with applicable usury laws, including conflicts of
law concepts, governing the Advances of each Lender including such applicable
laws of the State of New York, the United States from time to time in effect,
and any other jurisdiction whose laws may be mandatorily applicable to such
Lender notwithstanding the other provisions of this Agreement. In furtherance
thereof, the Lenders and the Borrower stipulate and agree that none of the terms
and provisions contained in this Agreement or the other Credit Documents shall
ever be construed to create a contract to pay, as consideration for the use,
forbearance or detention of money, interest at a rate in excess of the Maximum
Rate and that for purposes of this Agreement and all other Credit Documents,
“interest” shall include the aggregate of all charges which constitute interest
under such laws that are contracted for, charged or received under this
Agreement or any other Credit Document; and in the event that, notwithstanding
the foregoing, under any circumstances the aggregate amounts taken, reserved,
charged, received or paid on the Obligations, include amounts which by
applicable law are deemed interest which would exceed the Maximum Rate, then
such excess shall be deemed to be a mistake and each Lender receiving same shall
credit the same on the principal of the Obligations owing to such Lender (or if
all such Obligations shall have been paid in full, refund said excess to the
Borrower). In the event that the maturity of the Obligations are accelerated by
reason of any election of the holder thereof resulting from any Event of Default
under this Agreement or otherwise, or in the event of any required or permitted
prepayment, then such consideration that constitutes interest may never include
more than the Maximum Rate, and excess interest, if any, provided for in this
Agreement or otherwise shall be canceled automatically as of the date of such
acceleration or prepayment and, if theretofore paid, shall be credited on the
applicable Obligations (or, if the applicable Obligations shall have been paid
in full, refunded to the Borrower of such interest). In determining whether or
not the interest paid or payable under any specific contingencies exceeds the
Maximum Rate, the Borrower and the Lenders shall to the maximum extent permitted
under applicable law amortize, prorate, allocate and spread in equal parts
during the period of the full stated term of the Advances all amounts considered
to be interest under applicable law at any time contracted for, charged,
received or reserved in connection with the Obligations. The provisions of this
Section shall control over all other provisions of this Agreement or the other
Credit Documents which may be in apparent conflict herewith.

9.11 Usury Recapture. In the event the rate of interest chargeable under this
Agreement or any other Credit Document at any time is greater than the Maximum
Rate, the unpaid principal amount of the Obligations shall bear interest at the
Maximum Rate until the total amount of interest paid or accrued on the
Obligations equals the amount of interest which would have been paid or accrued
on the Advances if the stated rates of interest set forth in this Agreement or
applicable Credit Document had at all times been in effect. In the event, upon
payment in full of the Obligations, the total amount of interest paid or accrued
under the terms of this Agreement and the Obligations is less than the total
amount of interest which would have been paid or accrued if the rates of
interest set forth in this Agreement or such Credit Document had, at all times,
been in effect, then the Borrower shall, to the extent permitted by applicable

 

-87-



--------------------------------------------------------------------------------

law, pay the Administrative Agent for the account of the applicable Lender Party
an amount equal to the difference between (i) the lesser of (A) the amount of
interest which would have been charged on Obligations owed to it if the Maximum
Rate had, at all times, been in effect and (B) the amount of interest which
would have accrued on such Obligations if the rates of interest set forth in
this Agreement had at all times been in effect and (ii) the amount of interest
actually paid under this Agreement or any Credit Document on Obligations owed to
it. In the event the any Lender Party ever receive, collect or apply as interest
any sum in excess of the Maximum Rate, such excess amount shall, to the extent
permitted by law, be applied to the reduction of the principal balance of the
Obligations, and if no such principal is then outstanding, such excess or part
thereof remaining shall be paid to the Borrower.

9.12 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower or any other Credit Party is made to any Lender Party, or any Lender
Party exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by any Lender Party in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender and each Issuing Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share (without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the applicable Overnight
Rate from time to time in effect, in the applicable currency of such recovery or
payment. The obligations of the Lenders and the Issuing Lenders under clause
(b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.

9.13 Governing Law; Submission to Jurisdiction.

(a) Governing Law. This Agreement, the Notes and the other Credit Documents
(unless otherwise expressly provided therein) shall be governed by, and
construed and enforced in accordance with, the laws of the State of New York.

(b) Submission to Jurisdiction. Each Credit Party irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of any Federal or New York state court sitting in the Borough of
Manhattan in New York City, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or any other
Credit Document, or for recognition or enforcement of any judgment, and each of
the parties hereto irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State court or, to the fullest extent permitted by applicable law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or in any other Credit Document shall affect any right
that any Lender Party may otherwise have to bring any action or proceeding
relating to this Agreement or any other Credit Document against any Credit Party
or its properties in the courts of any jurisdiction.

(c) Waiver of Venue. Each Credit Party irrevocably and unconditionally waives,
to the fullest extent permitted by applicable law, any objection that it may now
or hereafter have to the laying of venue of any action or proceeding arising out
of or relating to this Agreement or any other Credit Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

-88-



--------------------------------------------------------------------------------

(d) Service of Process. Each Credit Party hereby agrees that service of copies
of the summons and complaint and any other process which may be served in any
such action or proceeding may be made by mailing or delivering a copy of such
process to such Credit Party at its address set forth in this Agreement and in
the manner provided for notices in Section 9.7 or in accordance with
Section 9.19. Nothing in this Section shall affect the rights of any Lender
Party to serve legal process in any other manner permitted by any applicable
Legal Requirement or affect the right of any Lender to bring any action or
proceeding against the Borrower or its Property in the courts of any other
jurisdiction.

9.14 Execution.

(a) Execution in Counterparts. This Agreement may be executed in counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement and the other Credit Documents, and any separate
letter agreements with respect to fees payable to the Administrative Agent,
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.

(b) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Acceptance shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, or any state laws based on the Uniform Electronic
Transactions Act.

9.15 Waiver of Jury. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

9.16 USA PATRIOT ACT Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies each Credit Party that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies each Credit Party, which information includes the
name and address of each Credit Party and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify each Credit Party
in accordance with the Act. Promptly following a request from the Administrative
Agent, a Lender, or Issuing Lender, each Credit Party hereby agrees to deliver
all documentation and other information that the Administrative Agent, a Lender,
or an Issuing Lender, as applicable, may reasonably request in order to comply
with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

 

-89-



--------------------------------------------------------------------------------

9.17 No Fiduciary Duty. Each Lender Party may have economic interests that
conflict with those of the Borrower. The Borrower agrees that nothing in the
Credit Documents or otherwise will be deemed to create an advisory, fiduciary or
agency relationship or fiduciary or other implied duty between any Lender Party
and the Borrower, its stockholders or its affiliates. The Borrower acknowledges
and agrees that (a) the transactions contemplated by the Credit Documents are
arm’s-length commercial transactions between the Lender Parties, on the one
hand, and the Borrower, on the other, (b) in connection therewith and with the
process leading to such transaction each of the Lender Parties is acting solely
as a principal and not the agent or fiduciary of the Borrower, its management,
stockholders, creditors or any other person, (c) no Lender Party has assumed an
advisory or fiduciary responsibility in favor of the Borrower with respect to
the transactions contemplated hereby or the process leading thereto
(irrespective of whether any Lender Party or any of its affiliates has advised
or is currently advising the Borrower on other matters) or any other obligation
to the Borrower except the obligations expressly set forth in the Credit
Documents and (d) the Borrower has consulted its own legal and financial
advisors to the extent it deemed appropriate. The Borrower further acknowledges
and agrees that it is responsible for making its own independent judgment with
respect to such transactions and the process leading thereto. The Borrower
agrees that it will not claim that any Lender Party has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to the
Borrower, in connection with such transaction or the process leading thereto.

9.18 Judgment Currency. If, for the purposes of obtaining judgment in any court,
it is necessary to convert a sum due hereunder or any other Credit Document in
one currency into another currency, the rate of exchange used shall be that at
which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of any Credit
Party in respect of any such sum due from it to the Administrative Agent or any
Lender hereunder or under the other Credit Documents shall, notwithstanding any
judgment in a currency (the “Judgment Currency”) other than that in which such
sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender,
as the case may be, of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent or such Lender, as the case may be, may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from any Credit
Party in the Agreement Currency, such Credit Party agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or such Lender, as the case may be, against such loss. If
the amount of the Agreement Currency so purchased is greater than the sum
originally due to the Administrative Agent or any Lender in such currency, the
Administrative Agent or such Lender, as the case may be, agrees to return the
amount of any excess to the applicable Credit Party (or to any other Person who
may be entitled thereto under applicable law).

9.19 Appointment of Process Agent. The Parent and each other Guarantor not
incorporated or organized under the laws of the United States, any State thereof
or the District of Columbia (each, a “Foreign Credit Party”) hereby appoints,
and shall maintain the appointment of, CT Corporation System (the “Process
Agent”), with an office at 111 Eighth Avenue, New York, NY 10011, as its agent
to receive on behalf of it and its properties service of copies of the summons
and complaint and any other process which may be served in any such action or
proceeding. Such service may be made by mailing by certified mail a copy of such
process to any Foreign Credit Party, in care of the Process Agent at the Process
Agent’s above address, with a copy to such Foreign Credit Party at its address
set forth on Schedule IV, and each Foreign Credit Party hereby irrevocably
authorizes and directs the Process Agent to accept such service on its behalf.
As an alternative method of service, each Foreign Credit Party also irrevocably
consents to the service of any and all process in any such action or proceeding
by the mailing by certified

 

-90-



--------------------------------------------------------------------------------

mail of copies of such process to it at its address set forth on Schedule IV.
Each Foreign Credit Party agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Section shall affect the right of any Lender Party to serve legal process in any
other manner permitted by any applicable Legal Requirement or affect the right
of any Lender to bring any suit, action or proceeding against any Foreign Credit
Party or its property in the courts of other jurisdictions.

9.20 Keepwell. Each of the Parent and the Borrower hereby absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Guarantor to honor all
of its obligations under its Guaranty in respect of obligations under Hedging
Arrangement with a Hedge Counterparty constituting Obligations hereunder
(provided, however, that each of the Parent and the Borrower shall only be
liable under this Section 9.20 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 9.20, or
otherwise under the Credit Documents, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each of the Parent and the Borrower under this Section 9.20
shall remain in full force and effect until all of Obligations and any amounts
payable under this Agreement have been indefeasibly paid and performed in full
and the Revolving Commitments have terminated. Each of the Parent and the
Borrower intends that this Section 9.20 constitutes, and this Section 9.20 shall
be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Guarantor for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.

9.21 Amendment and Restatement. The Borrower, the Lenders, the Issuing Lenders,
the Swingline Lender and the Administrative Agent have agreed that this
Agreement is an amendment and restatement of the Existing Credit Agreement in
its entirety, and this Agreement is not a novation of the Existing Credit
Agreement.

[Remainder of this page intentionally left blank. Signature pages follow.]

 

-91-



--------------------------------------------------------------------------------

EXECUTED as of the day first above written.

 

BORROWER:

ROWAN COMPANIES, INC.

By:   /s/ J. Kevin Bartol Name:   J. Kevin Bartol Title:   Executive Vice
President,   Chief Financial Officer and Treasurer PARENT: ROWAN COMPANIES PLC
By:   /s/ J. Kevin Bartol Name:   J. Kevin Bartol Title:   Executive Vice
President,   Chief Financial Officer and Treasurer

Signature Page to Amended and Restated Credit Agreement

Rowan Companies, Inc.



--------------------------------------------------------------------------------

LENDER PARTIES: WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent,
Swingline Lender, an Issuing Lender and a Lender By:   /s/ C. David Allman Name:
  C. David Allman Title:   Managing Director

 

Signature Page to Amended and Restated Credit Agreement

Rowan Companies, Inc.



--------------------------------------------------------------------------------

CITIBANK, N.A.,

as an Issuing Lender and a Lender

By:   /s/ Lisa Huang Name:   Lisa Huang Title:   Vice President

 

Signature Page to Amended and Restated Credit Agreement

Rowan Companies, Inc.



--------------------------------------------------------------------------------

DNB CAPITAL LLC, as a Lender By:   /s/ Cathleen Buckley Name:   Cathleen Buckley
Title:   Senior Vice President By:   /s/ Stian Lovseth Name:   Stian Lovseth
Title:   First Vice President

DNB BANK ASA, NEW YORK BRANCH,

as an Issuing Lender

By:   /s/ Cathleen Buckley Name:   Cathleen Buckley Title:   Senior Vice
President By:   /s/ Stian Lovseth Name:   Stian Lovseth Title:   First Vice
President

 

Signature Page to Amended and Restated Credit Agreement

Rowan Companies, Inc.



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as an Issuing Lender and a Lender By:   /s/ Mark Lumpkin,
Jr. Name:   Mark Lumpkin, Jr. Title:   Authorized Signatory

 

Signature Page to Amended and Restated Credit Agreement

Rowan Companies, Inc.



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as an Issuing Lender and a Lender

By:

  /s/ Michael Clayborne

Name:

  Michael Clayborne

Title:

  Vice President

 

Signature Page to Amended and Restated Credit Agreement

Rowan Companies, Inc.



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as an Issuing Lender and a Lender

By:

  /s/ Mark Walton

Name:

  Mark Walton

Title:

  Authorized Signatory

 

Signature Page to Amended and Restated Credit Agreement

Rowan Companies, Inc.



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. as a Lender

By:

  /s/ Andrew Oram

Name:

  Andrew Oram

Title:

  Managing Director

 

Signature Page to Amended and Restated Credit Agreement

Rowan Companies, Inc.



--------------------------------------------------------------------------------

AMEGY BANK NATIONAL ASSOCIATION,

as a Lender

By:

  /s/ James C. Day

Name:

  James C. Day

Title:

  Vice President

 

Signature Page to Amended and Restated Credit Agreement

Rowan Companies, Inc.



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as an Issuing Lender and a Lender

By:

  /s/ Noam Azachi

Name:

  Noam Azachi

Title:

  Vice President

 

Signature Page to Amended and Restated Credit Agreement

Rowan Companies, Inc.



--------------------------------------------------------------------------------

HSBC BANK USA, N.A., as a Lender

By:

  /s/ Koby West

Name:

  Koby West

Title:

  Vice President

 

Signature Page to Amended and Restated Credit Agreement

Rowan Companies, Inc.



--------------------------------------------------------------------------------

MIZUHO BANK, LTD.,
as a Lender By:   /s/ Leon Mo Name:   Leon Mo Title:   Authorized Signatory

 

Signature Page to Amended and Restated Credit Agreement

Rowan Companies, Inc.



--------------------------------------------------------------------------------

SCHEDULE I

Pricing Schedule

The Applicable Margin with respect to each Type and Class of Advance, the
Letters of Credit and the Commitment Fees shall be determined in accordance with
the following table based on the Borrower’s Debt Rating. Adjustments, if any, to
such Applicable Margin shall be effective on the date of a publicly announced
change in a Debt Rating and ending on the date immediately preceding the
effective date of the next such change.

 

          Revolving Credit Facility        

Applicable

Margin

   Debt Rating    Eurodollar
Margin     Base Rate
Margin     Commitment
Fee  

Level I

   BBB+/Baa1
or higher      1.125 %      0.125 %      0.125 % 

Level II

   BBB/Baa2      1.250 %      0.250 %      0.150 % 

Level III

   BBB-/Baa3      1.500 %      0.500 %      0.225 % 

Level IV

   BB+/Ba1      1.750 %      0.750 %      0.275 % 

Level V

   BB/Ba2 or
lower      2.000 %      1.000 %      0.350 % 

“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s (collectively, the “Debt Ratings”) of the Borrower’s
senior unsecured debt; provided that (a) if a Debt Rating is issued by each of
the foregoing rating agencies, then the higher of such Debt Ratings shall apply
(with the Debt Rating for Pricing Level I being the highest and the Debt Rating
for Pricing Level V being the lowest), unless there is a split in Debt Ratings
of more than one Pricing Level, in which case the Applicable Margin shall be
determined by reference to the Pricing Level next below that of the higher of
the Debt Ratings; (b) if either Moody’s or S&P (but not both) shall have in
effect a Debt Rating, then the Pricing Level shall be determined by the Debt
Rating issued by either Moody’s or S&P, as the case may be; (c) if neither
Moody’s nor S&P shall have in effect a Debt Rating (other than by reason of the
circumstances referred to in clause (d) of this definition), then the Pricing
Level shall be deemed to be Pricing Level V; and (d) if the rating system of
Moody’s or S&P shall change, or if both such rating agencies shall cease to be
in the business of rating corporate debt obligations, the Borrower and the
Lenders shall negotiate in good faith to amend this definition to reflect such
changed rating system or the unavailability of ratings from such rating agencies
and, pending the effectiveness of any such amendment, the Applicable Margin
shall be determined by reference to the rating most recently in effect prior to
such change or cessation. For purposes of this definition, “Pricing Level”
refers to the corresponding row of the table set forth in the definition of
“Applicable Margin”.

 

 

Schedule I

Page 1 of 1



--------------------------------------------------------------------------------

SCHEDULE II

Revolving Commitments

 

Lenders

   Revolving Commitment  

Wells Fargo Bank, National Association

   $ 105,000,000.00   

Bank of America, N.A.

   $ 105,000,000.00   

Barclays Bank PLC

   $ 105,000,000.00   

Citibank, N.A.

   $ 105,000,000.00   

DNB Capital LLC

   $ 105,000,000.00   

Goldman Sachs Bank USA

   $ 105,000,000.00   

Royal Bank of Canada

   $ 105,000,000.00   

HSBC Bank USA, N.A.

   $ 85,000,000.00   

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 85,000,000.00   

Mizuho Bank, Ltd.

   $ 60,000,000.00   

Amegy Bank National Association

   $ 35,000,000.00      

 

 

 

TOTAL:

   $ 1,000,000,000.00      

 

 

 

 

Schedule II

Page 1 of 1



--------------------------------------------------------------------------------

SCHEDULE III

Existing Letters of Credit

None.

 

Schedule III

Page 1 of 1



--------------------------------------------------------------------------------

SCHEDULE IV

Notice Information

 

ADMINISTRATIVE AGENT Wells Fargo Bank, National Association    Address:    1525
W WT Harris Boulevard       Charlotte, NC 28262       Mail Code: D1109-019   
Attn:    Syndication Agency Services    Telephone:    (704) 590-2706   
Facsimile:    (704) 590-2790    with a copy to:       Address:    1000
Louisiana, 9th Floor       MAC T5002-090       Houston, Texas 77002    Attn:   
Donald W. Herrick, Jr., Director    Telephone:    (713) 319-1372    Facsimile:
   (713) 739-1087 ISSUING LENDERS Wells Fargo Bank, National Association   
Address:    1525 W WT Harris Boulevard       Charlotte, NC 28262       Mail
Code: D1109-019    Attn:    Syndication Agency Services    Telephone:    (704)
590-2706    Facsimile:    (704) 590-2790    with a copy to:       Address:   
1000 Louisiana, 9th Floor       MAC T5002-090       Houston, Texas 77002   
Attn:    C. David Allman, Director    Telephone:    (713) 319-1923    Facsimile:
   (713) 739-1087 Citibank, N.A.    Address:    1615 Brett Road, Building III   
   New Castle, DE 19720    Attn:    Shalinia Leelama    Telephone:   
201-472-4404    Facsimile:    201-472-4404    with a copy to:       Address:   
1615 Brett Road, Building III       New Castle, DE 19720    Attn:    Joy Deel
Sarkar    Telephone:    201-472-4404    Facsimile:    201-472-4404

 

Schedule IV

Page 1 of 2



--------------------------------------------------------------------------------

DNB Bank ASA, New York Branch    Address:    200 Park Avenue, 31st Floor      
New York, NY 10166    Attn:    Medhat Osman and Marybelle Ortiz    Telephone:   
212-681-3975 and 212-681-3848 Royal Bank of Canada    Address:    Three World
Financial Center       200 Vesey St.       New York, NY 10281-8098    Attn:   
Global Loan Administrator, Mhara       Eugenio    Telephone:    (416)-974-0388
   Facsimile:    (212) 428-2372    with a copy to:       Address:    Three World
Financial Center       200 Vesey St.       New York, NY 10281-8098    Attn:   
Global Loan Administrator, Saman Memon    Telephone:    (416) 974-2372   
Facsimile:    (212) 428-2372 Bank of America, N.A.    Address:    700 Louisiana,
13th Floor       Houston, TX 77002    Attn:    Pamela Rodgers    Telephone:   
713-247-7246    Facsimile:    415-503-5039 Barclays Bank PLC    Address:    70
Hudson Street       Jersey City, NJ 07302    Attn:    US Loan Operations   
Telephone:    201 499 0040    Facsimile:    972 535 5728 Goldman Sachs Bank USA
   Address:    200 West Street       New York, NY 10282    Attn:    Operations
Contact    Telephone:    212-902-1099    Facsimile:    917-977-3966 CREDIT
PARTIES Borrower and Guarantors    Address:    2800 Post Oak Blvd.       Suite
5450       Houston, Texas 77056-6189    Attn:    John Kevin Bartol, Executive
Vice       President, Chief Financial Officer    Telephone:    (713) 968-6825   
Facsimile:    (713) 960-7658    with a copy to:       Attn:    John Buvens,
Executive Vice President -       Legal    Telephone:    (713) 960-7588   
Facsimile:    (713) 960-7658

 

Schedule IV

Page 2 of 2



--------------------------------------------------------------------------------

SCHEDULE 4.11

Material Subsidiaries

Rowan Companies, Inc., a Delaware corporation

Atlantic Maritime Services LLC, a Delaware limited liability company

RDC Qatar, Inc., a Delaware corporation

Rowan Finance LLC, a Delaware limited liability company

 

Schedule 4.11



--------------------------------------------------------------------------------

SCHEDULE 6.1

Existing Debt

 

1. 5% Senior Notes, due September 2017

 

2. 7.875% Senior Notes, due August 2019

 

3. 4.875% Senior Notes, due June 2022

 

4. 4.75% Senior Notes, due January 2024

 

5. 5.400% Senior Notes, due December 2042

 

6. 5.85% Senior Notes, due January 2044

 

7. The below listed letters of credit, issued by Wells Fargo Bank, National
Association under that certain Standby Letter of Credit Agreement dated May 26,
2006, executed by Rowan Companies, Inc.:

 

Entity

   LC Number    Beneficiary of LC  

 

   US$      Expires  

Wells Fargo Issued:

             

RCI

   NZS605294    ACE USA        7,409,000.00         09-18-14   

Rowan Drilling Gibraltar

   NTS662719    HSBC Bank Middle East        1,300,000.00         04-30-15   

Rowan Drilling (Trinidad) Ltd

   NTS679774    Niko Resources (Trinidad)        1,750,000.00         04-01-14
  

Rowandrill Malaysia

   IS0011242    Carigali Hess Malaysia        8,016,145.00         05-05-15   

Rowandrill Malaysia

   IS0017798    Petrofac Malaysia        2,262,383.00         04-30-14   

Atlantic Maritime Services LLC

   IS0049673    Pertamina Hulu Energi        1,628,687.50         10-17-14   

Rowan Egypt Petroleum Svcs

   IS0072865    Mantrac Egypt        100,000.00         09-22-14   

Rowan Drilling Gibraltar Ltd

   IS0074365    PC Muriah Ltd        3,140,480.00         10-22-14              

 

 

             Wells Fargo      25,606,695.50                 

 

 

    

 

Schedule 6.1



--------------------------------------------------------------------------------

8. The below listed letters of credit, issued by Citibank, N.A.:

 

Entity

   LC Number    Beneficiary of LC   

 

   US$      Expires

Citibank Issued:

              

Rowan Drilling (Trinidad) Ltd

   EXL    Trinidad Government    1,500,000.00TTD      230,415.00      

Atlantic Maritime Services

   Gorilla III    Trinidad Government    1,000,000.00TTD      153,610.00      
           

 

 

              Citibank      384,025.00                  

 

 

    

 

Schedule 6.1



--------------------------------------------------------------------------------

SCHEDULE 6.2

Existing Liens

None.

 

Schedule 6.2



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ASSIGNMENT AND ACCEPTANCE

This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”) and the Assignee identified
in item 2 below (the “Assignee”). Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement identified below
(as amended, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Acceptance as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee and the Assignee hereby irrevocably purchases and accepts from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including without limitation any letters of credit,
guarantees, and swingline loans included in such facilities) and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by the Assignor
to the Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Each such sale and assignment is
without recourse to the Assignor and, except as expressly provided in this
Assignment and Acceptance, without representation or warranty by the Assignor.

 

1.    Assignor:   

     

         [for Assignor, indicate [is][is not] a Defaulting Lender]       2.   
Assignee:   

     

         [for Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]
3.    Borrower:   

ROWAN COMPANIES, INC.

4.    Administrative Agent:   

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent under the Credit Agreement

5.    Credit Agreement:    Amended and Restated Credit Agreement dated as of
January 23, 2014 among the Borrower, the Lenders party thereto from time to
time, and Wells Fargo Bank, National Association as Administrative Agent,
Swingline Lender, Issuing Lender and a Lender.

 

Exhibit A – Form of Assignment and Acceptance

Page 1 of 5



--------------------------------------------------------------------------------

6. Assigned Interest[s]:

 

Assignor[s]

   Assignee[s]    Facility
Assigned    Aggregate
Amount of
Commitment /
Advance for
all Lenders      Amount of
Commitment /
Advances
Assigned1      Percentage
Assigned of
Commitment /
Advances2     CUSIP
Number          $         $             %             $         $             % 
           $         $             %   

 

7. Trade Date:                                         3

Effective Date:                     , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:     Name:     Title:     ASSIGNEE [NAME OF
ASSIGNEE] By:     Name:     Title:    

 

 

1  Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

2  Set forth, to at least 9 decimals, as a percentage of the Commitment /
Advances of all Lenders thereunder.

3  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

Exhibit A – Form of Assignment and Acceptance

Page 2 of 5



--------------------------------------------------------------------------------

[Consented to and]4 Accepted:

WELLS FARGO BANK, NATIONAL ASSOCIATION, as

Administrative Agent [as Issuing Lender and as Swingline Lender]

 

By:     Name:     Title:    

[Consented to:]5

ROWAN COMPANIES, INC.

 

By:     Name:     Title:    

 

 

4  To be added only if the consent of the Administrative Agent, Issuing Lender
or Swingline Lender is required by the terms of the Credit Agreement.

5  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

Exhibit A – Form of Assignment and Acceptance

Page 3 of 5



--------------------------------------------------------------------------------

Annex 1

To Exhibit A – Assignment and Acceptance

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Credit Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Credit Documents or any collateral thereunder, (iii) the
financial condition of the Borrower, any of its Subsidiaries or Affiliates or
any other Person obligated in respect of any Credit Document or (iv) the
performance or observance by the Borrower, any of its Subsidiaries or Affiliates
or any other Person of any of their respective obligations under any Credit
Document.

1.2. Assignee[s]. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Acceptance and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under Section 9.6 of the Credit Agreement
(subject to such consents, if any, as may be required under Section 9.6 of the
Credit Agreement), (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.2 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Acceptance and to purchase the Assigned Interest, (vi) it
has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Acceptance and to purchase the Assigned Interest, and (vii) if it
is a Foreign Lender, attached to the Assignment and Acceptance is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Credit Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to, on or after the Effective Date. The Assignor and
the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.

 

Exhibit A – Form of Assignment and Acceptance

Page 4 of 5



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance. This Assignment and Acceptance shall be governed
by, and construed in accordance with, the law of the State of New York.

 

Exhibit A – Form of Assignment and Acceptance

Page 5 of 5



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF COMPLIANCE CERTIFICATE

FOR THE PERIOD FROM         , 20        TO         , 20    

This certificate dated as of             ,             is prepared pursuant to
the Amended and Restated Credit Agreement dated as of January 23, 2014 (as
further amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among Rowan Companies, Inc., a Delaware corporation
(“Borrower”), the lenders party thereto from time to time, and Wells Fargo Bank,
National Association, as Administrative Agent, Swingline Lender, Issuing Lender
and a Lender (as each such term is defined therein). Unless otherwise defined in
this certificate, capitalized terms that are defined in the Credit Agreement
shall have the meanings assigned to them by the Credit Agreement.

The undersigned hereby certifies to the Lender Parties that (a) no Default or
Event of Default has occurred or is continuing, (b) all of the representations
and warranties made by the Borrower in the Credit Agreement and the other Credit
Documents are true and correct in all material respects as if made on this date
except for those representations and warranties which were expressly made as of
an earlier date or period which were true and correct as of such earlier date or
period, and (c) as of the date hereof for the periods set forth below, the
following amounts and calculations were true and correct:

Section 6.15 Debt to Capitalization Ratio.

 

   (a)        Funded Debt of the Parent and its Subsidiaries as of the last day
of the immediately preceding fiscal quarter    =           
$                            (b)    the sum of (i) the Funded Debt specified in
(a) and (ii) consolidated Net Worth of the Parent as of the last day of the
immediately preceding fiscal quarter    =    $                            Debt
to Capitalization Ratio = (a) divided by (b), expressed as a percentage    =   

 

   Maximum Debt to Capitalization Ratio          60%    Compliance          Yes
        No

The Parent hereby notifies the Administrative Agent and the Lenders that the
Parent’s [10-K] [10-Q] has been posted to its website on the Internet.

IN WITNESS THEREOF, I have hereto signed my name to this Compliance Certificate
as of             ,             .

 

ROWAN COMPANIES PLC By:  

 

Name:  

 

Title:  

 

 

Exhibit B – Form of Compliance Certificate

Page 1 of 1



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF SUBSIDIARY GUARANTY

This Amended and Restated Subsidiary Guaranty dated as of January 23, 2014
(“Guaranty”) is among each of the undersigned (individually a “Guarantor” and
collectively, the “Guarantors”) in favor of Wells Fargo Bank, National
Association, as Administrative Agent for the ratable benefit of the Lender
Parties (as defined in the Credit Agreement referred to below).

INTRODUCTION

A. The Guarantors are parties to that certain Subsidiary Guaranty dated as of
September 16, 2010 (as heretofore amended, restated, supplemented or otherwise
modified, the “Existing Guaranty”).

B. Rowan Companies, Inc., a Delaware corporation (the “Borrower”), the Lender
Parties party thereto from time to time, and Wells Fargo Bank, National
Association, as Administrative Agent, Swingline Lender, and Issuing Lender, are
parties to that certain Amended and Restated Credit Agreement dated as of
January 23, 2014 (as amended, supplemented, amended and restated or otherwise
modified from time to time, the “Credit Agreement”; the defined terms of which
are used herein unless otherwise defined herein).

C. It is a requirement under the Credit Agreement that each Guarantor guarantee
the due payment and performance of all Obligations.

D. Each Guarantor is a Subsidiary of the Parent and will derive substantial
direct and indirect benefit from the transactions contemplated by the Credit
Agreement and the other Credit Documents.

E. Each Guarantor is executing and delivering this Guaranty (a) to induce the
Lenders to provide and continue to provide Advances under the Credit Agreement,
(b) to induce the Issuing Lenders to provide and continue to provide Letters of
Credit under the Credit Agreement, and (c) intending it to be a legal, valid,
binding, enforceable and continuing obligation of such Guarantor.

NOW, THEREFORE, in consideration of the premises, the Guarantors, for the
benefit of the Lender Parties, do hereby further agree as follows:

AGREEMENT

1. Guaranty. Each Guarantor hereby absolutely and unconditionally guarantees, as
a guaranty of payment and performance and not merely as a guaranty of
collection, prompt payment when due, whether at stated maturity, by required
prepayment, upon acceleration, demand or otherwise, and at all times thereafter,
of all Obligations, whether direct or indirect, absolute or contingent,
liquidated or unliquidated, voluntary or involuntary and whether for principal,
interest, premiums, fees indemnities, damages, costs, expenses or otherwise,
under the Credit Documents (including all renewals, extensions, amendments,
refinancings and other modifications thereof and all costs, attorneys’ fees and
expenses incurred by the Lender Parties in connection with the collection or
enforcement thereof), and whether recovery upon Obligations may be or hereafter
become unenforceable or shall be an allowed or disallowed claim under any
proceeding or case commenced by or against any Credit Party under Debtor Relief
Laws, and including interest that accrues after the commencement by or against
any Credit Party of any proceeding under any Debtor Relief Laws (collectively,
the “Guaranteed Obligations”). Any Lender Party’s books and records showing the
amount of the Guaranteed Obligations shall be admissible in

 

-1-



--------------------------------------------------------------------------------

evidence in any action or proceeding, and shall be binding upon each Guarantor
and conclusive for the purpose of establishing the amount of the Guaranteed
Obligations. This Guaranty shall not be affected by the genuineness, validity,
regularity or enforceability of the Guaranteed Obligations or any instrument or
agreement evidencing any Guaranteed Obligations, or by the existence, validity,
enforceability, perfection, non-perfection or extent of any collateral therefor,
or by any fact or circumstance relating to the Guaranteed Obligations which
might otherwise constitute a defense to the obligations of any Guarantor under
this Guaranty, and each Guarantor hereby irrevocably waives any defenses it may
now have or hereafter acquire in any way relating to any or all of the
foregoing. Anything contained herein to the contrary notwithstanding, the
obligations of each Guarantor hereunder at any time shall be limited to an
aggregate amount equal to the largest amount that would not render its
obligations hereunder subject to avoidance as a fraudulent transfer or
conveyance under Section 548 of the Bankruptcy Code (Title 11, United States
Code) or any comparable provisions of any similar United States federal or state
law, or applicable foreign law. Notwithstanding the foregoing, the Guaranteed
Obligations shall not include any Excluded Swap Obligations.

2. No Setoff or Deductions; Taxes; Payments. Each Guarantor represents and
warrants that it is organized and resident in the United States of America. Each
Guarantor shall make all payments hereunder without setoff or counterclaim and
free and clear of and without deduction for any taxes, levies, imposts, duties,
charges, fees, deductions, withholdings, compulsory loans, restrictions or
conditions of any nature now or hereafter imposed or levied by any jurisdiction
or any political subdivision thereof or taxing or other authority therein unless
such Guarantor is compelled by law to make such deduction or withholding. If any
such obligation (other than Excluded Taxes) is imposed upon any Guarantor with
respect to any amount payable by it hereunder, such Guarantor will pay to such
Lender Party, on the date on which such amount is due and payable hereunder,
such additional amount in U.S. dollars as shall be necessary to enable such
Lender Party to receive the same net amount which such Lender Party would have
received on such due date had no such obligation been imposed upon such
Guarantor. Each Guarantor will deliver promptly to the applicable Lender Party
certificates or other valid vouchers for all taxes or other charges deducted
from or paid with respect to payments made by such Guarantor hereunder. The
obligations of each Guarantor under this paragraph shall survive the payment in
full of the Guaranteed Obligations and termination of this Guaranty.

3. Rights of Lender. Each Guarantor consents and agrees that the Lender Parties
may, at any time and from time to time, without notice or demand, and without
affecting the enforceability or continuing effectiveness hereof: (a) amend,
extend, renew, compromise, discharge, accelerate in accordance with the Credit
Agreement or otherwise change the time for payment or the terms of the
Guaranteed Obligations or any part thereof; (b) take, hold, exchange, enforce,
waive, release, fail to perfect, sell, or otherwise dispose of any security for
the payment of this Guaranty or any Guaranteed Obligations; (c) to the extent
permitted by law, apply such security and direct the order or manner of sale
thereof as the Lender in its sole discretion may determine; and (d) release or
substitute one or more of any endorsers or other guarantors of any of the
Guaranteed Obligations. Without limiting the generality of the foregoing, each
Guarantor consents to the taking of, or failure to take, any action which might
in any manner or to any extent vary the risks of such Guarantor under this
Guaranty or which, but for this provision, might operate as a discharge of such
Guarantor.

4. Certain Waivers. Each Guarantor waives (a) any defense arising by reason of
any disability or other defense of the Borrower or any other guarantor, or the
cessation from any cause whatsoever (including any act or omission of the
Lender) of the liability of the Borrower; (b) any defense based on any claim
that such Guarantor’s obligations exceed or are more burdensome than those of
the Borrower; (c) the benefit of any statute of limitations affecting such
Guarantor’s liability hereunder; (d) any right to require the Lender Parties to
proceed against the Borrower, proceed against or exhaust any security for the
Obligations, or pursue any other remedy in any Lender Party’s power whatsoever;
(e) any

 

-2-



--------------------------------------------------------------------------------

benefit of and any right to participate in any security now or hereafter held by
any Lender Party; and (f) to the fullest extent permitted by law, any and all
other defenses or benefits that may be derived from or afforded by applicable
law limiting the liability of or exonerating guarantors or sureties. Each
Guarantor expressly waives all setoffs and counterclaims and all presentments,
demands for payment or performance, notices of nonpayment or nonperformance,
protests, notices of protest, notices of dishonor and all other notices or
demands of any kind or nature whatsoever with respect to the Guaranteed
Obligations, and all notices of acceptance of this Guaranty or of the existence,
creation or incurrence of new or additional Guaranteed Obligations.

5. Obligations Independent. The obligations of each Guarantor hereunder are
those of primary obligor, and not merely as surety, and are independent of the
Guaranteed Obligations and the obligations of any other guarantor, and a
separate action may be brought against each Guarantor to enforce this Guaranty
whether or not the Borrower or any other person or entity is joined as a party.

6. Subrogation. Each Guarantor shall not exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Guaranteed Obligations
and any amounts payable under this Guaranty have been indefeasibly paid and
performed in full and any commitments of the Lender Parties or facilities
provided by the Lender Parties with respect to the Guaranteed Obligations are
terminated. If any amounts are paid to any Guarantor in violation of the
foregoing limitation, then such amounts shall be held in trust for the benefit
of the Lender Parties and shall forthwith be paid to the Administrative Agent
for the benefit of the Lender Parties to reduce the amount of the Guaranteed
Obligations, whether matured or unmatured.

7. Termination; Reinstatement. This Guaranty is a continuing and irrevocable
guaranty of all Guaranteed Obligations now or hereafter existing and shall
remain in full force and effect until all Guaranteed Obligations and any other
amounts payable under this Guaranty are indefeasibly paid in full in cash, all
Letters of Credit have expired, terminated or been cash collateralized and the
Revolving Commitments and the Term Commitments of the Lender Parties with
respect to the Guaranteed Obligations are terminated. Notwithstanding the
foregoing, this Guaranty shall continue in full force and effect or be revived,
as the case may be, if any payment by or on behalf of the Borrower or any
Guarantor is made, or any Lender Party exercises its right of setoff, in respect
of the Guaranteed Obligations and such payment or the proceeds of such setoff or
any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by a Lender Party in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Laws or otherwise, all as if such payment had not been made or such
setoff had not occurred and whether or not any Lender Party is in possession of
or has released this Guaranty and regardless of any prior revocation,
rescission, termination or reduction. The obligations of each Guarantor under
this paragraph shall survive termination of this Guaranty.

8. Subordination. Each Guarantor hereby subordinates the payment of any
obligation of the Borrower to such Guarantor as subrogee of the Lender Parties
or resulting from the Guarantor’s performance under this Guaranty, to the
indefeasible payment in full in cash of all Guaranteed Obligations. If the
Administrative Agent so requests, any such obligation or indebtedness of the
Borrower to any Guarantor shall be enforced and performance received by such
Guarantor as trustee for the Administrative Agent for the benefit of the Lender
Parties and the proceeds thereof shall be paid over to the Administrative Agent
for the benefit of the Lender Parties on account of the Guaranteed Obligations,
but without reducing or affecting in any manner the liability of each Guarantor
under this Guaranty.

 

-3-



--------------------------------------------------------------------------------

9. Stay of Acceleration. In the event that acceleration of the time for payment
of any of the Guaranteed Obligations is stayed, in connection with any case
commenced by or against any Guarantor or the Borrower under any Debtor Relief
Laws, or otherwise, all such amounts shall nonetheless be payable by each
Guarantor immediately upon demand by the Administrative Agent.

10. Expenses. Each Guarantor shall pay on demand all out-of-pocket expenses
(including attorneys’ fees and expenses and the allocated cost and disbursements
of internal legal counsel) in any way relating to the enforcement or protection
of the Administrative Agent or any Lender Party’s rights under this Guaranty or
in respect of the Guaranteed Obligations, including any incurred during any
“workout” or restructuring in respect of the Guaranteed Obligations and any
incurred in the preservation, protection or enforcement of any rights of the
Administrative Agent or any Lender Party in any proceeding any Debtor Relief
Laws. The obligations of each Guarantor under this paragraph shall survive the
payment in full of the Guaranteed Obligations and termination of this Guaranty.

11. Miscellaneous. No provision of this Guaranty may be waived, amended,
supplemented or modified, except by a written instrument executed by the
Administrative Agent, the Majority Lenders and the Guarantors. No failure by the
Administrative Agent or any Lender Party to exercise, and no delay in
exercising, any right, remedy or power hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy or power
hereunder preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. The remedies herein provided are cumulative and
not exclusive of any remedies provided by law or in equity. The unenforceability
or invalidity of any provision of this Guaranty shall not affect the
enforceability or validity of any other provision herein. Unless otherwise
agreed by the Administrative Agent, the Majority Lenders and the Guarantors in
writing, this Guaranty is not intended to supersede or otherwise affect any
other guaranty now or hereafter given by the Guarantor for the benefit of the
Lender Parties or any term or provision thereof.

12. Condition of Borrower. Each Guarantor acknowledges and agrees that it has
the sole responsibility for, and has adequate means of, obtaining from the
Borrower and any other guarantor such information concerning the financial
condition, business and operations of the Borrower and any such other guarantor
as the Guarantor requires, and that the Lender Parties have no duty, and such
Guarantor is not relying on the Administrative Agent or any other Lender Party
at any time, to disclose to such Guarantor any information relating to the
business, operations or financial condition of the Borrower or any other
guarantor (the guarantor waiving any duty on the part of the Administrative
Agent or any Lender Party to disclose such information and any defense relating
to the failure to provide the same).

13. Setoff. If and to the extent any payment is not made when due hereunder, the
Administrative Agent or any other Lender Party may setoff and charge from time
to time any amount so due against any or all of any Guarantor’s accounts or
deposits with such Lender Party.

14. Representations and Warranties. Each Guarantor represents and warrants that
(a) it is duly organized and in good standing under the laws of the jurisdiction
of its organization and has full capacity and right to make and perform this
Guaranty, and all necessary authority has been obtained; (b) this Guaranty
constitutes its legal, valid and binding obligation enforceable in accordance
with its terms; (c) the making and performance of this Guaranty does not and
will not violate the provisions of any applicable law, regulation or order, and
does not and will not result in the breach of, or constitute a default or
require any consent under, any material agreement, instrument, or document to
which it is a party or by which it or any of its property may be bound or
affected; and (d) all consents, approvals, licenses and authorizations of, and
filings and registrations with, any governmental authority required under
applicable law and regulations for the making and performance of this Guaranty
have been obtained or made and are in full force and effect.

 

-4-



--------------------------------------------------------------------------------

15. Indemnification and Survival. Without limitation on any other obligations of
each Guarantor or remedies of the Administrative Agent or any other Lender Party
under this Guaranty, each Guarantor shall, to the fullest extent permitted by
law, indemnify, defend and save and hold harmless the Administrative Agent and
the other Lender Parties from and against, and shall pay on demand, any and all
damages, losses, liabilities and expenses (including attorneys’ fees and
expenses and the allocated cost and disbursements of internal legal counsel)
that may be suffered or incurred by the Administrative Agent or such Lender
Party in connection with or as a result of any failure of any Guaranteed
Obligations to be the legal, valid and binding obligations of the Borrower
enforceable against the Borrower in accordance with their terms. The obligations
of each Guarantor under this paragraph shall survive the payment in full of the
Guaranteed Obligations and termination of this Guaranty.

16. Governing Law; Assignment; Jurisdiction; Notices. THIS GUARANTY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
NEW YORK. This Guaranty shall (a) bind each Guarantor and its successors and
assigns, provided that no Guarantor may assign its rights or obligations under
this Guaranty without the prior written consent of the Administrative Agent and
the Majority Lenders or the Lenders, as required by the Credit Agreement (and
any attempted assignment without such consent shall be void), and (b) inure to
the benefit of the Administrative Agent, and the other Lender Parties and their
respective successors and assigns and each Lender Party may, without notice to
any Guarantor and without affecting each Guarantor’s obligations hereunder,
assign, sell or grant participations in the Guaranteed Obligations and this
Guaranty, in whole or in part, to the extent permitted by the Credit Agreement.
Each Guarantor hereby irrevocably (i) submits to the non-exclusive jurisdiction
of any United States Federal or New York state court sitting in New York City in
any action or proceeding arising out of or relating to this Guaranty, and
(ii) waives to the fullest extent permitted by law any defense asserting an
inconvenient forum in connection therewith. Service of process by the
Administrative Agent or any Lender Party in connection with such action or
proceeding shall be binding on each Guarantor if sent to Borrower by registered
or certified mail at the address for the Borrower specified in the Credit
Agreement and in the manner provided for notices in Section 9.7 of the Credit
Agreement.

17. WAIVER OF JURY TRIAL; FINAL AGREEMENT. TO THE EXTENT ALLOWED BY APPLICABLE
LAW, EACH GUARANTOR AND EACH LENDER PARTY EACH IRREVOCABLY WAIVES TRIAL BY JURY
WITH RESPECT TO ANY ACTION, CLAIM, SUIT OR PROCEEDING ON, ARISING OUT OF OR
RELATING TO THIS GUARANTY OR THE GUARANTEED OBLIGATIONS. THIS GUARANTY
REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED
BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

18. Release of Guarantees. Upon any Guarantor ceasing to be a Subsidiary of the
Parent pursuant to a transaction permitted under the Credit Agreement, the
Guaranty of such Subsidiary and all other obligations of such Guarantor under
any Credit Document shall be immediately automatically released, such Subsidiary
shall no longer be a Guarantor hereunder and under any Credit Document and the
Administrative Agent shall execute and deliver any instrument or document, make
any filing or take any action reasonably requested by Borrower or such
Subsidiary to effect or evidence any such release at the Borrower’s sole cost
and expense.

19. Amendment and Restatement. This Guaranty is an amendment and restatement of
the Existing Guaranty and supersedes the Existing Guaranty in its entirety;
provided, however, that the execution and delivery of this Guaranty shall not
effect a novation of the Existing Guaranty but shall be, to the fullest extent
applicable, in modification, renewal, confirmation and extension of such
Existing Guaranty.

 

-5-



--------------------------------------------------------------------------------

20. Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Credit Party to
honor all of its obligations under this Guaranty in respect of Excluded Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 20 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 20, or
otherwise under this Guaranty, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section shall remain
in full force and effect until the payment in full of all Guaranteed Obligations
and all other amounts payable under the Credit Documents, the termination of all
Letter of Credit Obligations, and the termination of all the Commitments. Each
Qualified ECP Guarantor intends that this Section 20 constitute, and this
Section 20 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Credit Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act. For the purposes of this
Section 20, “Qualified ECP Guarantor” means, in respect of any Hedge Obligation,
each Credit Party that has total assets exceeding $10,000,000 at the time the
relevant guarantee or grant of the relevant security interest becomes effective
with respect to such Hedge Obligation or such other person as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

[Signature Page Follows]

 

-6-



--------------------------------------------------------------------------------

Executed as of the day, month and year first written above.

 

ATLANTIC MARITIME SERVICES LLC,
a Delaware limited liability company By:     Name:     Title:     RDC QATAR,
INC.
a Delaware corporation By:     Name:     Title:     ROWAN FINANCE LLC
a Delaware limited liability company By:     Name:     Title:    

 

Signature page to Exhibit C – Form of Guaranty



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF NOTICE OF BORROWING

[Date]

Wells Fargo Bank, National Association

1525 West W.T. Harris Blvd.

Mail Code: D1109-019

Charlotte, NC 28262

Attention: Syndication Agency Services

Telephone No.: (704) 590-2706

Telecopy No.: (704) 590-2790

E-mail: agencyservices.requests@wellsfargo.com

Ladies and Gentlemen:

The undersigned, Rowan Companies, Inc., a Delaware corporation (“Borrower”),
refers to the Amended and Restated Credit Agreement dated as of January 23, 2014
(as the same may be amended or modified from time-to-time, the “Credit
Agreement,” the defined terms of which are used in this Notice of Borrowing as
defined therein unless otherwise defined in this Notice of Borrowing) among the
Borrower, the lenders party thereto (the “Lenders”), and Wells Fargo Bank,
National Association, as Administrative Agent, Swingline Lender, Issuing Lender
and a Lender. The Borrower hereby gives you irrevocable notice pursuant to
[Section 2.4(a)][Section 2.5(a)] of the Credit Agreement that the Borrower
hereby requests a borrowing consisting of [Swingline Advances] [Revolving
Advances], and in connection with that request sets forth below the information
relating to such borrowing (the “Proposed Borrowing”) as required by [Section
2.4(h)][Section 2.5(a)] of the Credit Agreement:

 

  (a) The Business Day of the Proposed Borrowing is                     ,
            .

 

  (b) The Proposed Borrowing will be composed of [Swingline Advances] [Revolving
Advances].

 

  (c) The Proposed Borrowing will be a [Eurodollar Advance] [Base Rate Advance].

 

  (d) The aggregate amount of the Proposed Borrowing is $                    .

 

  (e) [The Interest Period for each Eurodollar Advance made as part of the
Proposed Borrowing is             month(s)].

The Borrower hereby certifies that the following statements are true on the date
hereof, and will be true on the date of the Proposed Borrowing:

 

  (i)

the representations and warranties contained in the Credit Agreement and each of
the other Credit Documents are true and correct in all material respects, on and
as of the date of the Proposed Borrowing, before and after giving effect to such
Proposed Borrowing, as though made on the date of the Proposed Borrowing
(provided that to the extent any representation and warranty is qualified as to
“Material Adverse Effect” or otherwise as

 

Exhibit D – Form of Notice of Borrowing

Page 1 of 2



--------------------------------------------------------------------------------

  to “materiality”, such representation and warranty is true and correct in all
respects) except for those representations and warranties that are expressly
made as of an earlier date or period which were true and correct as of such
earlier date or period; and

 

  (ii) no Default has occurred and is continuing, or would result from such
Proposed Borrowing.

 

Very truly yours,

ROWAN COMPANIES, INC.

By:

   

Name:

   

Title:

   

 

Exhibit D – Form of Notice of Borrowing

Page 2 of 2



--------------------------------------------------------------------------------

EXHIBIT E

NOTICE OF CONVERSION OR CONTINUATION

                         ,             

Wells Fargo Bank, National Association

1525 West W.T. Harris Blvd.

Mail Code: D1109-019

Charlotte, NC 28262

Attention: Syndication Agency Services

Telephone No.: (704) 590-2706

Telecopy No.: (704) 590-2790

E-mail: agencyservices.requests@wellsfargo.com

Ladies and Gentlemen:

The undersigned, Rowan Companies, Inc., a Delaware corporation (“Borrower”),
refers to the Amended and Restated Credit Agreement dated as of January 23, 2014
(as the same may be amended or modified from time-to-time, the “Credit
Agreement,” the defined terms of which are used in this Notice of Conversion or
Continuation as defined therein unless otherwise defined in this Notice of
Conversion or Continuation) among the Borrower, the lenders party thereto (the
“Lenders”), and Wells Fargo Bank, National Association, as Administrative Agent,
Swingline Lender, Issuing Lender and a Lender. The Borrower hereby gives you
irrevocable notice pursuant to Section 2.5(b) of the Credit Agreement that the
Borrower hereby requests a [Conversion] [Continuation] of outstanding Revolving
Advances and in connection with that request sets forth below the information
relating to such Borrowing (the “Proposed Borrowing”) as required by
Section 2.5(b) of the Credit Agreement:

 

  1. The Business Day of the Proposed Borrowing is                         ,
        .

 

  2. The aggregate amount of the existing Revolving Advances to be [Converted]
[Continued] is $             and is comprised of [Base Rate Advances][Eurodollar
Advances] (“Existing Advances”).

 

  3. The Proposed Borrowing consists of [a Conversion of the Existing Advances
to [Base Rate Advances] [Eurodollar Advances]] [a Continuation of the Existing
Advances].

 

  [(4) The Interest Period for each Eurodollar Advance of this Proposed
Borrowing is [            month[s]].

The Borrower hereby certifies that the following statements are true on the date
hereof, and will be true on the date of the Proposed Borrowing:

A. the representations and warranties contained in the Credit Agreement and each
of the other Credit Documents are true and correct in all material respects on
and as of the requested funding date of this Proposed Borrowing, before and
after giving effect to such Proposed Borrowing, as though made on and as of such
date (provided that to the extent any representation and warranty is qualified
as to “Material Adverse Effect” or otherwise

 

Exhibit E – Notice of Conversion or Continuation

Page 1 of 2



--------------------------------------------------------------------------------

as to “materiality”, such representation and warranty is true and correct in all
respects) except for those representations and warranties which were expressly
made as of an earlier date or period which were true and correct as of such
earlier date or period; and

B. no Default has occurred and is continuing or would result from such Proposed
Borrowing.

 

Very truly yours,

ROWAN COMPANIES, INC.

By:

   

Printed Name:                                                                
            

Title:

   

 

Exhibit E – Notice of Conversion or Continuation

Page 2 of 2



--------------------------------------------------------------------------------

EXHIBIT F-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of January 23, 2014 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Rowan Companies, Inc., a Delaware
corporation, as borrower (“Borrower”), the lenders party thereto (the
“Lenders”), and Wells Fargo Bank, National Association, as Administrative Agent,
Swingline Lender and Issuing Lender (as each term is defined therein).

Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the indebtedness resulting from Advances (as well as any Note(s) evidencing
such indebtedness) in respect of which it is providing this certificate, (ii) it
is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it
is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:       Name:   Title:

Date:                  , 20    

 

Exhibit F-1 – Form U.S. Tax Compliance Certificate

Page 1 of 1



--------------------------------------------------------------------------------

EXHIBIT F-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of January 23, 2014 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Rowan Companies, Inc., a Delaware
corporation, as borrower (“Borrower”), the lenders party thereto (the
“Lenders”), and Wells Fargo Bank, National Association, as Administrative Agent,
Swingline Lender and Issuing Lender (as each term is defined therein).

Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:       Name:   Title:

Date:             , 20    

 

Exhibit F-2 – Form U.S. Tax Compliance Certificate

Page 1 of 1



--------------------------------------------------------------------------------

EXHIBIT F-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of January 23, 2014 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Rowan Companies, Inc., a Delaware
corporation, as borrower (“Borrower”), the lenders party thereto (the
“Lenders”), and Wells Fargo Bank, National Association, as Administrative Agent,
Swingline Lender and Issuing Lender (as each term is defined therein).

Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:       Name:   Title:

Date:                 , 20    

 

Exhibit F-3 – Form U.S. Tax Compliance Certificate

Page 1 of 1



--------------------------------------------------------------------------------

EXHIBIT F-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of January 23, 2014 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Rowan Companies, Inc., a Delaware
corporation, as borrower (“Borrower”), the lenders party thereto (the
“Lenders”), and Wells Fargo Bank, National Association, as Administrative Agent,
Swingline Lender and Issuing Lender (as each term is defined therein).

Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
indebtedness resulting from Advances (as well as any Note(s) evidencing such
indebtedness) in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
indebtedness resulting from Advances (as well as any Note(s) evidencing such
indebtedness), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Credit Document, neither the undersigned nor any
of its direct or indirect partners/members is a bank extending credit pursuant
to a loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:       Name:   Title:

Date:             , 20    

 

Exhibit F-4 – Form U.S. Tax Compliance Certificate

Page 1 of 1